Exhibit 10.1

EXECUTION VERSION

 

 

 

RECEIVABLES FINANCING AGREEMENT

Dated as of August 13, 2018

by and among

DCP RECEIVABLES LLC,

as Borrower,

THE PERSONS FROM TIME TO TIME PARTY HERETO,

as Lenders, LC Participants, and as Group Agents,

PNC BANK, NATIONAL ASSOCIATION,

as LC Bank,

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

DCP MIDSTREAM, LP,

as initial Servicer

and

PNC CAPITAL MARKETS LLC,

as Structuring Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          SECTION   HEADING    PAGE  

ARTICLE I

  DEFINITIONS      1  

Section 1.01.

 

Certain Defined Terms

     1  

Section 1.02.

 

Other Interpretative Matters

     35  

ARTICLE II

  TERMS OF THE LOANS      36  

Section 2.01.

 

Loan Facility

     36  

Section 2.02.

 

Making Loans; Repayment of Loans

     37  

Section 2.03.

 

Interest and Fees

     38  

Section 2.04.

 

Records of Loans

     38  

Section 2.05.

 

Selection of Interest Rates and Tranche Periods

     39  

Section 2.06.

 

Defaulting Lenders

     39  

ARTICLE III

  LETTER OF CREDIT FACILITY      40  

Section 3.01.

 

Letters of Credit

     40  

Section 3.02.

 

Issuance of Letters of Credit; Participations

     40  

Section 3.03.

 

Requirements For Issuance of Letters of Credit

     41  

Section 3.04.

 

Disbursements, Reimbursement

     41  

Section 3.05.

 

Repayment of Participation Advances

     42  

Section 3.06.

 

Documentation

     43  

Section 3.07.

 

Determination to Honor Drawing Request

     43  

Section 3.08.

 

Nature of Participation and Reimbursement Obligations

     43  

Section 3.09.

 

Indemnity

     45  

Section 3.10.

 

Liability for Acts and Omissions

     45  

ARTICLE IV

  SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS      47  

Section 4.01.

 

Settlement Procedures

     47  

Section 4.02.

 

Payments and Computations, Etc.

     49  

ARTICLE V

  INCREASED COSTS; FUNDING LOSSES; TAXES; AND ILLEGALITY      50  

Section 5.01.

 

Increased Costs

     50  

Section 5.02.

 

Funding Losses

     52  

Section 5.03.

 

Taxes

     52  

Section 5.04.

 

Inability to Determine Adjusted LIBOR or LMIR; Change in Legality

     56  

Section 5.05.

 

Successor Adjusted LIBOR and LMIR

     57  

Section 5.06

 

Mitigation Obligations; Replacement of Lenders

     58  

Section 5.07.

 

Certain Rules Relating to the Payment of Additional Amounts

     58  

Section 5.08.

 

Security Interest

     59  

 

-i-



--------------------------------------------------------------------------------

ARTICLE VI

  CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS      60  

Section 6.01.

 

Conditions Precedent to Effectiveness and the Initial Credit Extension

     60  

Section 6.02.

 

Conditions Precedent to All Credit Extensions

     60  

Section 6.03.

 

Conditions Precedent to All Reinvestments

     61  

ARTICLE VII

  REPRESENTATIONS AND WARRANTIES      62  

Section 7.01.

 

Representations and Warranties of the Borrower

     62  

Section 7.02.

 

Representations and Warranties of the Servicer

     67  

ARTICLE VIII

  COVENANTS      70  

Section 8.01.

 

Covenants of the Borrower

     70  

Section 8.02.

 

Covenants of the Servicer

     79  

Section 8.03.

 

Separate Existence of the Borrower

     83  

Section 8.04.

 

Covenant of Parent

     87  

ARTICLE IX

  ADMINISTRATION AND COLLECTION OF RECEIVABLES      87  

Section 9.01.

 

Appointment of the Servicer

     87  

Section 9.02.

 

Duties of the Servicer

     88  

Section 9.03.

 

Collection Account Arrangements

     89  

Section 9.04.

 

Enforcement Rights

     90  

Section 9.05.

 

Responsibilities of the Borrower

     91  

Section 9.06.

 

Servicing Fee

     92  

ARTICLE X

  EVENTS OF DEFAULT      92  

Section 10.01.

 

Events of Default

     92  

ARTICLE XI

  THE ADMINISTRATIVE AGENT      95  

Section 11.01.

 

Authorization and Action

     95  

Section 11.02.

 

Administrative Agent’s Reliance, Etc.

     96  

Section 11.03.

 

Administrative Agent and Affiliates

     96  

Section 11.04.

 

Indemnification of Administrative Agent

     96  

Section 11.05.

 

Delegation of Duties

     97  

Section 11.06.

 

Action or Inaction by Administrative Agent

     97  

Section 11.07.

 

Notice of Events of Default; Action by Administrative Agent

     97  

Section 11.08.

 

Non-Reliance on Administrative Agent and Other Parties

     97  

Section 11.09.

 

Successor Administrative Agent

     98  

Section 11.10.

 

Structuring Agent

     98  

ARTICLE XII

 

THE GROUP AGENTS

     98  

Section 12.01.

 

Authorization and Action

     98  

Section 12.02.

 

Group Agent’s Reliance, Etc.

     99  

 

-ii-



--------------------------------------------------------------------------------

Section 12.03.

 

Group Agent and Affiliates

     99  

Section 12.04.

 

Indemnification of Group Agents

     99  

Section 12.05.

 

Delegation of Duties

     100  

Section 12.06.

 

Notice of Events of Default

     100  

Section 12.07.

 

Non-Reliance on Group Agent and Other Parties

     100  

Section 12.08.

 

Successor Group Agent

     101  

Section 12.09.

 

Reliance on Group Agent

     101  

ARTICLE XIII

  INDEMNIFICATION      101  

Section 13.01.

 

Indemnities by the Borrower

     101  

Section 13.02.

 

Indemnification by the Servicer

     104  

ARTICLE XIV

  MISCELLANEOUS      105  

Section 14.01.

 

Amendments, Etc.

     105  

Section 14.02.

 

Notices, Etc.

     106  

Section 14.03.

 

Assignability; Addition of Lenders

     106  

Section 14.04.

 

Costs and Expenses

     109  

Section 14.05.

 

No Proceedings; Limitation on Payments

     110  

Section 14.06.

 

Confidentiality

     110  

Section 14.07.

 

GOVERNING LAW

     112  

Section 14.08.

 

Execution in Counterparts

     112  

Section 14.09.

 

Integration; Binding Effect; Survival of Termination

     112  

Section 14.10.

 

Consent to Jurisdiction

     113  

Section 14.11.

 

Waiver of Jury Trial

     113  

Section 14.12.

 

Ratable Payments

     113  

Section 14.13.

 

Limitation of Liability

     113  

Section 14.14.

 

Intent of the Parties

     114  

Section 14.15.

 

USA Patriot Act

     114  

Section 14.16.

 

Right of Setoff

     114  

Section 14.17.

 

Severability

     115  

Section 14.18.

 

Mutual Negotiations

     115  

Section 14.19.

 

Captions and Cross References

     115  

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS      EXHIBIT A-1  

–

   Form of [Loan Request][LC Request] EXHIBIT A-2  

–

   Form of Letter of Credit Application EXHIBIT B  

–

   Form of Assignment and Acceptance Agreement EXHIBIT C  

–

   Form of Assumption Agreement EXHIBIT D  

–

   Reduction Notice EXHIBIT E  

–

   Credit and Collection Policy EXHIBIT F-1  

–

   Form of Monthly Information Package EXHIBIT F-2  

–

   Form of Weekly Information Package EXHIBIT F-3  

–

   Form of Daily Information Package EXHIBIT G  

–

   Form of Compliance Certificate EXHIBIT H  

–

   Closing Memorandum SCHEDULES      SCHEDULE I  

–

   Commitments SCHEDULE II  

–

   Lock-Boxes, Collection Accounts and Collection Account Banks SCHEDULE III  

–

   Notice Addresses SCHEDULE IV  

–

   Special Obligors SCHEDULE V   –    Subject Originators

 

-iv-



--------------------------------------------------------------------------------

This RECEIVABLES FINANCING AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
August 13, 2018 by and among the following parties:

(i) DCP RECEIVABLES LLC, a Delaware limited liability company, as Borrower
(together with its successors and assigns, the “Borrower”);

(ii) the Persons from time to time party hereto as Lenders, LC Participants, and
as Group Agents;

(iii) PNC BANK, NATIONAL ASSOCIATION, as LC Bank (in such capacity, together
with its successors and assigns in such capacity, the “LC Bank”);

(iv) PNC BANK, NATIONAL ASSOCIATION (“PNC”), as Administrative Agent;

(v) DCP MIDSTREAM, LP, a Delaware limited partnership (“DCP”), as initial
Servicer (in such capacity, together with its successors and assigns in such
capacity, the “Servicer”); and

(vi) PNC CAPITAL MARKETS LLC, a Pennsylvania limited liability company, as
Structuring Agent.

PRELIMINARY STATEMENTS

The Borrower has acquired, and will acquire from time to time, Receivables from
the Originators (as defined herein) pursuant to the Receivables Sale Agreement
(as defined herein). The Borrower has requested that the Lenders make Loans from
time to time to the Borrower, on the terms, and subject to the conditions set
forth herein, secured by, among other things, the Receivables (as defined
herein).

In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Account Control Agreement” means each agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among the Borrower, the
Administrative Agent and a Collection Account Bank, governing the terms of the
related Collection Accounts that provides the Administrative Agent with control
within the meaning of the UCC over the deposit accounts subject to such
agreement, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

 

-1-



--------------------------------------------------------------------------------

“Adjusted LC Participation Amount” means, at any time of determination, the
greater of (i) the LC Participation Amount less the amount of cash collateral
held in the LC Collateral Account at such time and (ii) zero ($0).

“Adjusted LIBOR” means with respect to any Tranche Period, the interest rate per
annum determined by the Administrative Agent by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the
rate of interest determined by the Administrative Agent in accordance with its
usual procedures (which determination shall be conclusive absent manifest error)
to be the rate per annum for deposits in U.S. dollars as reported by Bloomberg
Finance L.P. and shown on US0001M Screen or other applicable screen as the
composite offered rate for London interbank deposits for such Tranche Period (or
on any successor or substitute page of such service providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to U.S. dollar deposits in the
London interbank market) at or about 11:00 a.m. (London time) on the Business
Day which is two (2) Business Days prior to the first day of such Tranche Period
for an amount comparable to the Portion of Capital to be funded at the Adjusted
LIBOR during such Interest Period, by (ii) a number equal to 1.00 minus the
Euro-Rate Reserve Percentage. The calculation of Adjusted LIBOR may also be
expressed by the following formula:

 

Adjusted LIBOR =

  

Composite of London interbank offered rates shown on

Bloomberg Finance L.P. Screen US0001M or other

applicable screen for such Tranche Period,

or appropriate successor

 

     

 

1.00 - Euro-Rate Reserve Percentage

  

Adjusted LIBOR shall be adjusted on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrower of Adjusted LIBOR as determined or
adjusted in accordance herewith (which determination shall be conclusive absent
manifest error). Notwithstanding the foregoing, if Adjusted LIBOR as determined
herein would be less than zero (0.00), such rate shall be deemed to be zero
percent (0.00%) for purposes of this Agreement.

“Adjusted LMIR” means, as of any day of any Interest Period, the interest rate
per annum determined by dividing (the resulting quotient rounded upwards, if
necessary, to the nearest 1/100th of 1% per annum) (i) the LMIR as of such date,
by (ii) a number equal to 1.00 minus the Euro-Rate Reserve Percentage.
Notwithstanding the foregoing, if Adjusted LMIR as determined herein would be
less than zero (0.00), such rate shall be deemed to be zero percent (0.00%) for
purposes of this Agreement.

 

-2-



--------------------------------------------------------------------------------

“Administrative Agent” means PNC, in its capacity as contractual representative
for the Credit Parties, and any successor thereto in such capacity appointed
pursuant to Article XI.

“Adverse Claim” means any ownership interest or claim, mortgage, deed of trust,
pledge, lien, security interest, hypothecation, charge or other encumbrance or
security arrangement of any nature whatsoever, whether voluntarily or
involuntarily given, including, but not limited to, any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing); it being understood
that any of the foregoing in favor of, or assigned to, the Administrative Agent
(for the benefit of the Secured Parties) shall not constitute an Adverse Claim.

“Advisors” has the meaning set forth in Section 14.06(c).

“Affected Person” means each Credit Party, each Program Support Provider, each
Liquidity Agent, and each of their respective Affiliates.

“Affiliate” means, with respect to any Person, any other Person (other than a
Subsidiary of the Parent) which directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such first Person or any of its Subsidiaries. The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise. The terms “controlling” and
“controlled” have meanings correlative thereto.

“Affiliate Deduction Amount” means, on any day, an amount equal to (A) except
after the occurrence and during the continuation of a Level 2 Ratings Event, $0
or (B) after the occurrence and during the continuance of a Level 2 Ratings
Event, upon the election of the Administrative Agent in its sole discretion, the
aggregate Outstanding Balance of all Eligible Receivables the Obligor of which
is an Approved Affiliate Obligor.

“Aggregate Capital” means, at any time of determination, the aggregate
outstanding Capital of all Lenders and all LC Participants at such time.

“Aggregate Interest” means, at any time of determination, the aggregate accrued
and unpaid Interest on the Loans of all Lenders at such time.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“AML Laws” means all laws, rules, and regulations of any Governmental Authority
that are applicable to the Borrower from time to time concerning or relating to
anti-money laundering.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
Governmental Authority applicable to the Borrower from time to time concerning
or relating to bribery or corruption, including, without limitation, the United
States Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder.

 

-3-



--------------------------------------------------------------------------------

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Approved Affiliate Obligor” means Enbridge, Inc., Phillips 66, and each of
their respective Subsidiaries other than Parent and its Subsidiaries.

“Assignment and Acceptance Agreement” means an assignment and acceptance
agreement entered into by a Committed Lender, an Eligible Assignee, such
Committed Lender’s Group Agent and the Administrative Agent, and, if required,
the Borrower, pursuant to which such Eligible Assignee may become a party to
this Agreement, in substantially the form of Exhibit B hereto.

“Assumption Agreement” has the meaning set forth in Section 14.03(i).

“Attorney Costs” means and includes all reasonable and documented fees, costs,
expenses and disbursements of any law firm or other external counsel.

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

“Base Rate” means, for any day and any Lender, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate shall be at all times
equal to the greater of:

(a) the rate of interest in effect for such day as publicly announced from time
to time by the applicable Group Agent or its Affiliate as its “reference rate”
or “prime rate”, as applicable. Such “reference rate” or “prime rate” is set by
the applicable Group Agent or its Affiliate based upon various factors,
including such Person’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above or below such announced rate, and is not
necessarily the lowest rate charged to any customer; and

(b) 0.50% per annum above the Federal Funds Rate in effect on such day.

“Borrower” has the meaning specified in the preamble to this Agreement.

“Borrower Indemnified Amounts” has the meaning set forth in Section 13.01(a).

“Borrower Obligations” means all present and future indebtedness, reimbursement
obligations, and other liabilities and obligations (howsoever created, arising
or evidenced, whether direct or indirect, absolute or contingent, or due or to
become due) of the Borrower to any Credit Party, Indemnified Party and/or any
Affected Person, arising under or in connection with this Agreement or any other
Transaction Document or the transactions contemplated hereby or thereby, and
shall include, without limitation, all Capital and Interest on the Loans,
reimbursement for all drawings under the Letters of Credit, all Fees and all
other amounts due or to become due under the Transaction Documents (whether in
respect of fees, costs, expenses, indemnifications or otherwise), including,
without limitation, interest, fees and other obligations that accrue after the
commencement of any Insolvency Proceeding with respect to the Borrower (in each
case whether or not allowed as a claim in such proceeding).

 

-4-



--------------------------------------------------------------------------------

“Borrower’s Net Worth” means, at any time of determination, an amount equal to
(i) the Outstanding Balance of all Pool Receivables at such time, minus (ii) the
sum of (A) the Aggregate Capital at such time, plus (B) the Adjusted LC
Participation Amount at such time, plus (C) the Aggregate Interest at such time,
plus (D) the aggregate accrued and unpaid Fees at such time, plus (E) without
duplication, the aggregate accrued and unpaid other Borrower Obligations at such
time.

“Borrowing Base” means, at any time of determination, the amount equal to the
lesser of (a) the Facility Limit and (b) the amount equal to (i) the Net
Receivables Pool Balance at such time, minus (ii) the Total Reserves at such
time.

“Borrowing Base Deficit” means, at any time of determination, the amount, if
any, by which (a) the Aggregate Capital at such time plus the Adjusted LC
Participation Amount at such time, exceeds (b) the Borrowing Base at such time.

“Breakage Fee” means (i) for any Interest Period for which Interest is computed
by reference to the CP Rate or Adjusted LIBOR and a reduction of Capital is made
for any reason on any day other than a Settlement Date or pursuant to
Section 2.02(d) or (ii) to the extent that the Borrower shall for any reason,
fail to borrow on the date specified by the Borrower in connection with any
request for funding pursuant to Article II of this Agreement, the amount, if
any, by which (A) the additional Interest (calculated without taking into
account any Breakage Fee or any shortened duration of such Interest Period
pursuant to the definition thereof) which would have accrued during such
Interest Period (or, in the case of clause (i) above, until the maturity of the
underlying Note) on the reductions of Capital relating to such Interest Period
had such reductions not been made (or, in the case of clause (ii) above, on the
amounts so failed to be borrowed or accepted in connection with any such request
for funding by the Borrower), exceeds (B) the income, if any, received by the
applicable Lender (or likely to be realized by such Lender (as reasonably
determined by such Lender)) from the investment of the proceeds of such
reductions of Capital (or such amounts failed to be borrowed by the Borrower). A
certificate as to the amount of any Breakage Fee (including the computation of
such amount) shall be submitted by the affected Lender (or applicable Group
Agent on its behalf) to the Borrower and shall be conclusive and binding for all
purposes, absent manifest error.

“Business Day” means any day (other than a Saturday or Sunday) on which:
(a) banks are not authorized or required to close in Pittsburgh, Pennsylvania,
or New York City, New York and (b) if this definition of “Business Day” is
utilized in connection with LMIR or Adjusted LIBOR, dealings are carried out in
the London interbank market.

“Canadian Sanctions” means economic or financial sanctions administered, enacted
or enforced by any sanctions authority including any restriction on any of the
Lender’s or its Affiliates’ ability to conduct business with any banks or
financial institutions in any country relevant to the transaction, pursuant to
all applicable Canadian laws regarding sanctions and export controls (all such
applicable laws currently in effect, all such new applicable laws in effect in
the

 

-5-



--------------------------------------------------------------------------------

future or each as amended from time to time), such as the United Nations Act,
Special Economic Measures Act, Export and Import Permits Act, Freezing Assets of
Foreign Corrupt Officials Act, Criminal Code, Defense Production Act, Proceeds
of Crime (Money Laundering) and Terrorist Financing Act, Anti-Terrorism Act or
any other similar Canadian statute or regulation.

“Capital” means, with respect to any Lender, without duplication, the aggregate
amounts (i) advanced to, or on behalf of, the Borrower in connection with all
Loans made by such Lender pursuant to Article II, (ii) paid by such Lender, as
an LC Participant, to the LC Bank in respect of a Participation Advance made by
such Lender to LC Bank pursuant to Section 3.04(b) and (iii) with respect to the
Lender that is the LC Bank, paid by the LC Bank with respect to all drawings
under the Letter of Credit to the extent such drawings have not been reimbursed
by the Borrower or funded by Participation Advances, as reduced from time to
time by Collections distributed and applied on account of such Capital pursuant
to Section 4.01 and as reduced in accordance with Section 2.02; provided, that
if such Capital shall have been reduced by any distribution and thereafter all
or a portion of such distribution is rescinded or must otherwise be returned for
any reason, such Capital shall be increased by the amount of such rescinded or
returned distribution as though it had not been made.

“Capital Stock” means (a) in the case of a corporation, all classes of capital
stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

“Change in Control” means the occurrence of any of the following:

(a) DCP Midstream, LP ceases to own, directly or indirectly, 100% of the issued
and outstanding Capital Stock and all other equity interests of the Borrower
free and clear of all Adverse Claims;

(b) DCP Midstream, LP ceases to own, directly or indirectly, 100% of the issued
and outstanding Capital Stock, membership interests or other equity interests of
any Originator who is not a Subject Originator free and clear of all Adverse
Claims; provided that prior to any disposition of the Capital Stock, membership
interests or other equity interest of a Subject Originator, the Servicer shall
have provided to the Administrative Agent a pro forma calculation of the
Borrowing Base showing that no Borrowing Base Deficit exists or would exist
after giving effect to such disposition and any voluntary prepayments of the
outstanding Capital associated therewith;

(c) any Subordinated Note shall at any time cease to be owned by an Originator,
free and clear of all Adverse Claims; provided that an Originator may pledge the
Subordinated Note as security so long as the pledgee thereof agrees in writing
not to file a petition seeking relief under any applicable federal or state law
relating to bankruptcy against the Borrower until the date that is one year and
one day after the payment in full of all Borrower Obligations hereunder; or

 

-6-



--------------------------------------------------------------------------------

(d) DCP Midstream LLC shall cease to own, directly or indirectly, a majority of
the voting equity of the general partner of the Parent.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Closing Date” means August 13, 2018.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Collateral” has the meaning set forth in Section 5.08(a).

“Collection Account” means each account listed on Schedule II to this Agreement
(as such schedule may be modified from time to time in connection with the
closing or opening of any Collection Account in accordance with the terms
hereof) (in each case, in the name of the Borrower) and maintained at a bank or
other financial institution acting as a Collection Account Bank pursuant to an
Account Control Agreement for the purpose of receiving Collections.

“Collection Account Bank” means any of the banks or other financial institutions
holding one or more Collection Accounts.

“Collections” means, with respect to any Pool Receivable: (a) all cash
collections and other cash proceeds that are received by any Originator, the
Borrower, the Servicer or any other Person on their behalf in payment of any
amounts owed in respect of such Pool Receivable (including purchase price,
finance charges, interest and all other charges), or applied to amounts owed in
respect of such Pool Receivable (including insurance payments, proceeds of
drawings under supporting letters of credit, and net proceeds of the sale or
other disposition of repossessed goods or other collateral or property of the
related Obligor or any other Person directly or indirectly liable for the
payment of such Pool Receivable and available to be applied thereon), (b) all
Deemed Collections with respect to such Pool Receivable, (c) all cash proceeds
of all Related Security with respect to such Pool Receivable and (d) all other
cash proceeds of such Pool Receivable.

“Commitment” means, with respect to any Committed Lender (including a Related
Committed Lender), LC Participant or LC Bank, as applicable, the maximum
aggregate amount which such Person is obligated to lend or pay hereunder on
account of all Loans and all drawings

 

-7-



--------------------------------------------------------------------------------

under all Letters of Credit, on a combined basis, as set forth on Schedule I or
in the Assumption Agreement or other agreement pursuant to which it became a
Lender and/or LC Participant, as such amount may be modified in connection with
any subsequent assignment pursuant to Section 14.03 or in connection with a
reduction in the Facility Limit pursuant to Section 2.02(e). If the context so
requires, “Commitment” also refers to a Committed Lender’s obligation to make
Loans, make Participation Advances and/or issue Letters of Credit hereunder in
accordance with this Agreement.

“Committed Lenders” means PNC and each other Person that is or becomes a party
to this Agreement in the capacity of a “Committed Lender”.

“Concentration Percentage” means, at any time of determination, (a) except as
provided in clause (b) below, (i) for any Group A Obligor, 25.0%, (ii) for any
Group B Obligor, 12.5%, (iii) for any Group C Obligor, 8.0%, and (iv) for any
Group D Obligor, 5.0% and (b) for each of the Obligors listed in the chart on
Schedule IV hereto or which the Administrative Agent, with the approval of the
Borrower and the consent, or at the direction, of the Majority Group Agents from
time to time designates in writing to the Borrower and the Servicer as a Special
Obligor (each, a “Special Obligor”), the percentage specified in the chart on
Schedule IV for such Special Obligor (the applicable “Special Concentration
Limit”); provided, however, that the Administrative Agent may, upon not less
than thirty (30) days’ prior written notice to the Borrower, cancel or reduce
the Special Concentration Limit with respect to any or all Special Obligors, and
in the case of a cancellation, the Concentration Percentage for such Special
Obligor(s) shall be determined pursuant to clause (a) above. In the event that
any other Obligor is or becomes an Affiliate of a Special Obligor, the Special
Concentration Limit shall apply to both such Obligor and such Special Obligor
and shall be calculated as if such Obligor and such Special Obligor were a
single Obligor.

“Concentration Reserve Percentage” means, at any time of determination, the
largest of: (a) the sum of the five (5) largest Obligor Percentages of the
Group D Obligors, (b) the sum of the three (3) largest Obligor Percentages of
the Group C Obligors, (c) the sum of the two (2) largest Obligor Percentages of
the Group B Obligors, and (d) the largest Obligor Percentage of the Group A
Obligors.

“Conduit Lender” means each commercial paper conduit that is or becomes a party
to this Agreement in the capacity of a “Conduit Lender”.

“Conduit Trustee” means with respect to any Conduit Lender or CP Issuer a
security trustee or collateral agent for the benefit of the holders of the
commercial paper of such Conduit Lender or CP Issuer appointed pursuant to such
entity’s program documents.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Leverage Ratio” has the meaning set forth in the Credit Agreement
as defined on the Closing Date.

 

-8-



--------------------------------------------------------------------------------

“Consolidated Net Tangible Assets” has the meaning set forth in the Credit
Agreement as defined on the Closing Date.

“Contra Deduction Amount” means, on any day, an amount equal to (A) $0 or
(B) after the occurrence and during the continuance of a Level 1 Ratings Event,
the sum of all amounts determined as follows: for each Obligor, the aggregate
amounts payable, if any, by the applicable Originator to such Obligor as of the
last day of the most recently ended Fiscal Month other than (i) any such amounts
payable subject to a Net-Out Agreement and (ii) any such amounts payable
asserted by such Obligor as an offset to the Outstanding Balance of Eligible
Receivables of such Obligor.

“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.

“CP Issuer” means with respect to any Conduit Lender, any other Person which, in
the ordinary course of its business, issues commercial paper notes the proceeds
of which commercial paper notes are made available to such Conduit Lender to
fund and maintain its Loans from time to time hereunder.

“CP Rate” means, for any Conduit Lender and for any Interest Period (or portion
thereof) for any Portion of Capital of such Conduit Lender (a) the per annum
rate equivalent to the weighted average cost (as determined by the applicable
Group Agent and which shall include commissions of placement agents and dealers,
incremental carrying costs incurred with respect to Notes of such Person
maturing on dates other than those on which corresponding funds are received by
such Conduit Lender, and any other costs associated with the issuance of Notes)
of or related to the issuance of Notes that are allocated, in whole or in part,
by the applicable Conduit Lender to fund or maintain such Portion of Capital
(and which may be also allocated in part to the funding of other assets of such
Conduit Lender); provided, however, that if any component of such rate is a
discount rate, in calculating the “CP Rate” for such Portion of Capital for such
Interest Period (or portion thereof), the applicable Group Agent shall for such
component use the rate resulting from converting such discount rate to an
interest bearing equivalent rate per annum; provided, further, that
notwithstanding anything in this Agreement or the other Transaction Documents to
the contrary, the Borrower agrees that any amounts payable to Conduit Lenders in
respect of Interest for any Interest Period (or portion thereof) with respect to
any Portion of Capital funded by such Conduit Lenders at the CP Rate shall
include an amount equal to the portion of the face amount of the outstanding
Notes issued to fund or maintain such Portion of Capital that corresponds to the
portion of the proceeds of such Notes that was used to pay the interest
component of maturing Notes issued to fund or maintain such Portion of Capital,
to the extent that such Conduit Lenders had not received payments of interest in
respect of such interest component prior to the maturity date of such maturing
Notes (for purposes of the foregoing, the “interest component” of Notes equals
the excess of the face amount thereof over the net proceeds received by such
Conduit Lender from the issuance of Notes, except that if such Notes are issued
on an interest-bearing basis its “interest component” will equal the amount of
interest accruing on such Notes through maturity) or (b) any other rate
designated as the “CP Rate” for such Conduit Lender in an Assumption

 

-9-



--------------------------------------------------------------------------------

Agreement pursuant to which such Person becomes a party as a Conduit Lender to
this Agreement, or any other writing or agreement provided by such Conduit
Lender to the Borrower, the Servicer, the Administrative Agent and the
applicable Group Agent from time to time. At the election of the Administrative
Agent or the request of the Majority Group Agents, the “CP Rate” for any Conduit
Lender for any day while an Event of Default has occurred and is continuing
shall be an interest rate equal to the greater of (i) 2.00% per annum above the
Base Rate for each day during such Interest Period (or portion thereof) and
(ii) 2.00% per annum above the “CP Rate” calculated without giving effect to
such Event of Default.

“Credit Agreement” means the Second Amended and Restated Credit Agreement, dated
as of December 6, 2017, by and among DCP Midstream, LP, as Parent, DCP Midstream
Operating, LP, as Borrower, Mizuho Bank, Ltd., as Administrative Agent,
Swingline Lender, and Issuing Lender, and the lenders referred to therein, as
such agreement may be amended, restated, supplemented, refinanced, replaced or
otherwise modified from time to time.

“Credit and Collection Policy” means the receivables credit and collection
policy and practices of the Originators in effect on the Closing Date and
described in Exhibit E, as modified in compliance with this Agreement.

“Credit Extension” means the making of any Loan or the issuance of any Letter of
Credit or any modification, extension or renewal of any Letter of Credit.

“Credit Party” means each Lender, the LC Bank, each LC Participant, the
Administrative Agent and each Group Agent.

“Credit Risk Retention Rules” means (i) Section 15G of the Securities Exchange
Act of 1934, as amended, and (ii) Articles 404-410 of the EU Capital
Requirements Regulation (including Article 122a of the Banking Consolidation
Directive), in each case, together with the rules and regulations thereunder.

“Daily Information Package” means a report in substantially the form of
Exhibit F-3.

“Days’ Sales Outstanding” means, for any Fiscal Month, an amount computed as of
the last day of such Fiscal Month equal to: (a) the average of the aggregate
initial Outstanding Balance of all Pool Receivables as of the last day of each
of the three most recent Fiscal Months ended on the last day of such Fiscal
Month, divided by (b) an amount equal to (i) the aggregate credit sales
originated by the Originators during the three (3) most recent Fiscal Months
ended on the last day of such Fiscal Month, divided by (ii) the number of days
in the three (3) most recent Fiscal Months then ended.

“DCP” has the meaning set forth in the preamble to this Agreement.

“Debt” of any Person means, without duplication, (a) all obligations of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services purchased (excluding trade payables and
accrued expenses incurred in the ordinary course of business that are not more
than 90 days past the due date or which are being contested in good

 

-10-



--------------------------------------------------------------------------------

faith and for which adequate reserves have been maintained in accordance with
GAAP), (c) all obligations of such Person created or arising under any
conditional sale or other title retention agreement with respect to the property
acquired, (d) all obligations of such Person under lease obligations which shall
have been, or should be, in accordance with GAAP, recorded as capital leases in
respect of which such Person is liable as lessee, (e) the face amount of all
letter of credit indebtedness available to be drawn (other than letter of credit
obligations relating to indebtedness included in Indebtedness pursuant to
another clause of this definition) and, without duplication, the unreimbursed
amount of all drafts drawn thereunder, (f) all Indebtedness of others secured by
a lien on property or assets of such Person, whether or not assumed (but in any
event not exceeding the fair market value of the property or asset), (g) all
guarantees of Indebtedness referred to in clauses (a) through (f) above, (h) all
amounts payable by such Person in connection with mandatory redemptions or
repurchases of preferred stock, (i) any obligations of such Person (in the
nature of principal or interest) in respect of acceptances or similar
obligations issued or created for the account of such Person, and (j) all Off
Balance Sheet Indebtedness of such Person.

“Deemed Collections” has the meaning set forth in Section 4.01(d).

“Default Ratio” means the ratio computed as of the last day of each Fiscal Month
by dividing: (a) the aggregate Outstanding Balance of all Pool Receivables that
became Defaulted Receivables during such Fiscal Month, by (b) the aggregate
credit sales of all Pool Receivables originated by the Originators during the
month that is three (3) Fiscal Months before such month.

“Defaulted Receivable” means a Receivable:

(a) without duplication as to which any payment, or part thereof, remains unpaid
for more than 60 days from the original due date for such payment;

(b) without duplication, as to which any payment, or part thereof, remains
unpaid for 61 days or less from the original due date for such payment and
consistent with the Credit and Collection Policy, has been or should be written
off the applicable Originator’s or the Borrower’s books as uncollectible; or

(c) without duplication, as to which any payment, or part thereof, remains
unpaid for 61 days or less from the original due date for such payment and an
Insolvency Proceeding shall have occurred with respect to the Obligor thereof or
any other Person obligated thereon or owning any Related Security with respect
thereto.

“Defaulting Lender” means any Committed Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans or its participations in any Letter of Credit or (ii) pay
over to any Credit Party any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Committed Lender notifies the
Administrative Agent in writing that such failure is the result of such
Committed Lender’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, (b) has notified the Borrower or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or

 

-11-



--------------------------------------------------------------------------------

public statement indicates that such position is based on such Committed
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Committed Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of an Insolvency Proceeding.

“Delinquency Ratio” means the ratio computed as of the last day of each Fiscal
Month by dividing: (a) the aggregate Outstanding Balance of all Pool Receivables
that were Delinquent Receivables other than Specified Receivables on such day,
by (b) the aggregate Outstanding Balance of all Pool Receivables on such day.

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 61 days or more from the original due date for such
payment.

“Dilution Horizon Ratio” means, for any Fiscal Month, the ratio (expressed as a
decimal) computed as of the last day of such Fiscal Month by dividing: (a) the
aggregate credit sales originated by the Originators during the most recently
ended Fiscal Month, by (b) the Net Receivables Pool Balance as of the last day
of such Fiscal Month. Within thirty (30) days of the completion and the receipt
by the Administrative Agent of the results of any annual audit or field exam of
the Receivables and the servicing and origination practices of the Servicer and
the Originators, the numerator of the Dilution Horizon Ratio may be adjusted by
the Administrative Agent upon not less than five (5) Business Days’ notice to
the Borrower to reflect such number of Fiscal Months as the Administrative Agent
reasonably believes best reflects the business practices of the Servicer and the
Originators and the actual amount of dilution and Deemed Collections that occur
with respect to Pool Receivables based on the weighted average dilution lag
calculation completed as part of such audit or field exam.

“Dilution Ratio” means, for any Fiscal Month, the ratio, computed as of the last
day of each Fiscal Month by dividing: (a) the aggregate amount of Deemed
Collections during such Fiscal Month (other than any Deemed Collections with
respect to any Receivables that were both (I) generated by an Originator during
such Fiscal Month and (II) written off the applicable Originator’s or the
Borrower’s books as uncollectible during such Fiscal Month), by (b) the
aggregate credit sales originated by the Originators during such Fiscal Month.

“Dilution Reserve Percentage” means, on any day, the product (expressed as a
percentage) of (a) the sum of (i) (x) 2.50 times (y) the arithmetic average of
the Dilution Ratios for the twelve most recent Fiscal Months, plus (ii) the
Dilution Volatility Component, multiplied by (b) the Dilution Horizon Ratio.

 

-12-



--------------------------------------------------------------------------------

“Dilution Volatility Component” means, for any Fiscal Month, the product
(expressed as a percentage) of:

(a) the positive difference, if any, between: (i) the highest Dilution Ratio for
any Fiscal Month during the twelve most recent Fiscal Months and (ii) the
arithmetic average of the Dilution Ratios for such twelve Fiscal Months, times

(b) (i) the highest Dilution Ratio for any Fiscal Month during the twelve most
recent Fiscal Months, divided by (ii) the arithmetic average of the Dilution
Ratios for such twelve Fiscal Months.

“Dollars” and “$” each mean the lawful currency of the United States of America.

“Drawing Date” has the meaning set forth in Section 3.04(a).

“Eligible Assignee” means (i) any Committed Lender or any of its Affiliates,
(ii) any Person managed by a Committed Lender or any of its Affiliates and
(iii) any other financial or other institution of recognized standing having a
combined capital and surplus in excess of $250,000,000.

“Eligible Foreign Obligor” means any Obligor which is organized in or has a head
office (domicile), registered office, and chief executive office located in any
country other than the United States or a Sanctioned Country.

“Eligible Receivable” means, at any time of determination, a Pool Receivable:

(a) the Obligor of which is: (i) either (A) a resident of the United States of
America or (B) an Eligible Foreign Obligor; (ii) not a Governmental Authority,
(iii) not a Sanctioned Person; (iv) not subject to any Insolvency Proceeding;
(v) not an Affiliate of the Borrower, the Servicer, the Parent, or any
Originator unless such Obligor is an Approved Affiliate Obligor or an Affiliate
of an Approved Affiliate Obligor; and (vi) not the Obligor with respect to
Defaulted Receivables with an aggregate Outstanding Balance exceeding 50% of the
aggregate Outstanding Balance of all of such Obligor’s Pool Receivables;

(b) that is neither a Defaulted Receivable nor a Delinquent Receivable;

(c) that is denominated and payable only in U.S. dollars in the United States of
America, and the Obligor with respect to which has been instructed to remit
Collections in respect thereof directly to a Lock-Box or Collection Account in
the United States of America;

(d) in which the Borrower owns good and marketable title, free and clear of any
Adverse Claims other than Permitted Liens, that is freely assignable, and the
related Contract does not contain any enforceable restriction on assignment of
such Receivable that is effective under Applicable Law (including without any
consent of the related Obligor or any Governmental Authority unless such consent
has been obtained);

 

-13-



--------------------------------------------------------------------------------

(e) for which the Administrative Agent (on behalf of the Secured Parties) shall
have a valid and enforceable perfected security interest therein and in the
Related Security and Collections with respect thereto, in each case free and
clear of any Adverse Claim other than Permitted Liens;

(f) that either (i) has been billed or invoiced by or on behalf of the Servicer
or (ii) is an Eligible Unbilled Receivable;

(g) that does not have a due date which is 61 days or more after the original
invoice date of such Receivable;

(h) that satisfies all applicable requirements of the Credit and Collection
Policy;

(i) that arises under a Contract for the sale of goods or services entered into
on an arm’s length basis in the ordinary course of the applicable Originator’s
business;

(j) that arises under a duly authorized Contract that is in full force and
effect and that is a legal, valid and binding obligation of the related Obligor,
enforceable against such Obligor in accordance with its terms, except (i) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) as such enforceability may be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law;

(k) that (i) is not subject to any existing dispute, litigation, right of
rescission, set-off, counterclaim, hold back, any other defense against the
applicable Originator (or any assignee of such Originator) or Adverse Claim
(including customer deposits, advance payments (including payments related to
unearned revenues)), and the Obligor of which holds no right as against the
applicable Originator to cause such Originator to repurchase the goods or
merchandise, the sale of which shall have given right to such Receivable, except
to the extent any of the foregoing are included in the Contra Deduction Amount
or (ii) is not a Net-Out Receivable;

(l) that, together with the Contract related thereto, has not been modified,
waived or restructured since its creation, in accordance with the Credit and
Collection Policy or as otherwise permitted under this Agreement;

(m) that, together with the Contract related thereto, conforms in all material
respects with all Applicable Laws (including any applicable laws relating to
usury, truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy);

(n) represents amounts that have been recognized as revenue by the Originator
thereof in accordance with GAAP;

 

-14-



--------------------------------------------------------------------------------

(o) that represents amounts earned and payable by the Obligor that are not
subject to the performance of additional services by the Originator thereof or
by the Borrower and the related goods or merchandise shall have been shipped
and/or services performed other than, in the case of an Eligible Unbilled
Receivable, the billing or invoicing of such Receivable;

(p) that, if such Receivable is an Unbilled Receivable, is an Eligible Unbilled
Receivable;

(q) that has been transferred by an Originator to the Borrower pursuant to the
Receivables Sale Agreement with respect to which transfer all conditions
precedent under the Receivables Sale Agreement have been met;

(r) with respect to which all material consents, licenses, approvals or
authorizations of, or registrations or declarations with or notices to, any
Governmental Authority or other Person required to be obtained, effected or
given by an Originator in connection with the creation of such Receivable, the
execution, delivery and performance by such Originator of the related Contract
or the assignment thereof under the Receivables Sale Agreement have been duly
obtained, effected or given and are in full force and effect;

(s) that constitutes an “account” or “general intangible” as defined in the UCC,
and that is not evidenced by instruments or chattel paper;

(t) that does not arise from the sale of as-extracted collateral of any
Originator or the Borrower, as such term is used in the UCC;

(u) which (i) does not arise from a sale of accounts made as part of a sale of a
business or constitute an assignment for the purpose of collection only, (ii) is
not a transfer of a single account made in whole or partial satisfaction of a
preexisting indebtedness or an assignment of a right to payment under a contract
to an assignee that is also obligated to perform under the contract, and
(iii) is not a transfer of an interest in or an assignment of a claim under a
policy of insurance;

(v) which does not relate to the sale of any consigned goods or finished goods
which have incorporated any consigned goods into such finished goods; and

(x) that is not a Subject Originator Receivable.

“Eligible Unbilled Receivable” means, at any time, any Unbilled Receivable if
(a) the related Originator has recognized the related revenue on its financial
books and records under GAAP and (b) is otherwise an Eligible Receivable
provided that not more than 61 days have expired since the date such Unbilled
Receivable arose.

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of the Borrower, the
Parent or any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that
has at any time within the preceding seven (7) years been maintained, funded or
administered for the employees of the Borrower, the Parent or any current or
former ERISA Affiliate.

 

-15-



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

“ERISA Affiliate” means any Person who together with the Borrower, the Parent or
any of their respective Subsidiaries is treated as a single employer within the
meaning of Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of
ERISA.

“Euro-Rate Reserve Percentage” means, for any day, the maximum effective
percentage in effect on such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the reserve
requirements (including without limitation, supplemental, marginal, and
emergency reserve requirements) with respect to eurocurrency funding (currently
referred to as “Eurocurrency Liabilities”).

“Event of Default” has the meaning specified in Section 10.01. For the avoidance
of doubt, any Event of Default that occurs shall be deemed to be continuing at
all times thereafter unless and until waived in accordance with Section 14.01.

“Excess Concentration” means, the sum, without duplication, of:

(a) the sum of the amounts calculated for each of the Obligors equal to the
excess (if any) of (i) an amount equal to (w) the aggregate Outstanding Balance
of the Eligible Receivables of such Obligor less (x) the Contra Deduction Amount
allocable to such Obligor less (y) the Affiliate Deduction Amount allocable to
such Obligor less (z) the First Purchaser Liability allocable to such Obligor,
over (ii) the product of (x) such Obligor’s applicable Concentration Percentage,
multiplied by (y) the aggregate Outstanding Balance of all Eligible Receivables
then in the Receivables Pool; plus

(b) the excess (if any) of (i) the aggregate Outstanding Balance of all Eligible
Receivables, the Obligor of which is an Eligible Foreign Obligor less (x) the
Contra Deduction Amount allocable to such Eligible Foreign Obligors less (y) the
Affiliate Deduction Amount allocable to such Eligible Foreign Obligors less
(z) the First Purchaser Liability allocable to such Eligible Foreign Obligors,
over (ii) the product of (x) 5.0%, multiplied by (y) the aggregate Outstanding
Balance of all Eligible Receivables then in the Receivables Pool; plus

(c) the sum of the amounts by which the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool with stated maturities which
are more than 30 days but less than or equal to 60 days after the original
invoice date of such Receivable exceeds 5.0% of the aggregate Outstanding
Balance of all Eligible Receivables.

“Exchange Act” means the Securities Exchange Act of 1934, as amended or
otherwise modified from time to time.

 

-16-



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Credit Party or required to be withheld or deducted from a payment to a Credit
Party: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Credit Party being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender pursuant to a law in effect on the date on which (i) such Lender acquires
the applicable interest in the Loan or Commitment (other than pursuant to an
assignment request under Section 5.07) or (ii) such Lender changes its lending
office, except in each case to the extent that amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Credit Party’s failure to comply
with Section 5.03(f) and (d) any withholding Taxes imposed pursuant to FATCA.

“Facility Limit” means, at any time of determination, the aggregate Commitment
of all Committed Lenders, which as of the Closing Date is equal to $200,000,000,
as reduced from time to time pursuant to Section 2.02(e). References to the
unused portion of the Facility Limit shall mean, at any time of determination,
an amount equal to (x) the Facility Limit at such time, minus (y) the sum of the
Aggregate Capital plus the LC Participation Amount.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively
comparable), any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code,
any intergovernmental agreement, treaty or convention entered into in connection
with any of the foregoing and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any such intergovernmental agreement, treaty or
convention.

“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in
H.15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for
U.S. Government Securities, or any successor publication, published by the
Federal Reserve Bank of New York (including any such successor, the “Composite
3:30 p.m. Quotations”) for such day under the caption “Federal Funds Effective
Rate.” If on any relevant day the appropriate rate is not yet published in
either H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day
will be the arithmetic mean as determined by the Administrative Agent of the
rates for the last transaction in overnight Federal funds arranged before
9:00 a.m. (New York time) on that day by each of three leading brokers of
Federal funds transactions in New York City selected by the Administrative
Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

 

-17-



--------------------------------------------------------------------------------

“Fee Letter” has the meaning specified in Section 2.03(a).

“Fees” has the meaning specified in Section 2.03(a).

“Final Payout Date” means the date on or after the Termination Date when (i) the
Aggregate Capital and Aggregate Interest have been paid in full, (ii) the LC
Participation Amount has been reduced to zero ($0) and no Letters of Credit
issued hereunder remain outstanding and undrawn (or with respect to any Letter
of Credit with an expiration date that extends beyond the Termination Date, the
LC Collateral Account shall have been fully funded in accordance with
Section 3.05(c)), (iii) all Borrower Obligations shall have been paid in full,
(iv) all other amounts owing to the Credit Parties and any other Indemnified
Party or Affected Person hereunder and under the other Transaction Documents
have been paid in full and (v) all accrued Servicing Fees have been paid in
full.

“Financial Officer” of any Person means, the chief executive officer, the chief
financial officer, the chief accounting officer, the principal accounting
officer, the controller, the treasurer or the assistant treasurer of such
Person.

“First Purchaser Liability” means, on any day, an amount equal to (A) $0 or
(B) after the occurrence and during the continuance of a Level 2 Ratings Event,
upon the election of the Administrative Agent in its sole discretion, the
aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool that are subject to a First Purchaser Lien.

“First Purchaser Lien” means any security interest, whether or not evidenced by
a filed financing statement, of any mineral interest owner against DCP or any
Originator, which does or would represent a valid and enforceable first priority
perfected security interest.

“First Purchaser Lien Receivables” shall mean an equivalent amount of
Receivables equal to the amount of purchases by the Originator that are subject
or potentially subject to a First Purchaser Lien, that give rise or potentially
give rise to adverse claims on such Receivables pursuant to a First Purchaser
Lien.

“Fiscal Month” means each calendar month.

“Fitch” means Fitch, Inc. and any successor thereto that is a nationally
recognized statistical rating organization.

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

-18-



--------------------------------------------------------------------------------

“Group” means, (i) for any Conduit Lender, such Conduit Lender, together with
such Conduit Lender’s Related Committed Lenders, related Group Agent and related
LC Participants, (ii) for PNC, PNC as a Committed Lender, as an LC Participant,
as LC Bank and as a Group Agent, (iii) for any other Lender that does not have a
Related Conduit Lender, such Lender, together with such Lender’s related LC
Participants, related Group Agent and each other Lender for which such
Group Agent acts as a Group Agent hereunder.

“Group A Obligor” means any Obligor with short-term ratings of at least:
(a) “A-1” by S&P, or if such Obligor does not have a short-term rating from S&P,
a rating of at least “A+” by S&P on such Obligor’s long-term senior unsecured
and uncredit-enhanced debt securities, and (b) “P-1” by Moody’s, or if such
Obligor does not have a short-term rating from Moody’s, a rating of at least
“A1” by Moody’s on such Obligor’s long-term senior unsecured and
uncredit-enhanced debt securities; provided, however, if such Obligor is rated
by only one of such rating agencies, then such Obligor will be a “Group A
Obligor” if it satisfies either clause (a) or clause (b) above; provided,
further, that if an Obligor receives a split rating from S&P and Moody’s and
satisfies only one of clause (a) or clause (b) above, then such Obligor shall be
deemed to have satisfied each of clause (a) or clause (b) above. Notwithstanding
the foregoing, (i) any Obligor that is a Subsidiary of an Obligor that satisfies
the definition of “Group A Obligor” shall be deemed to be a Group A Obligor and
shall be aggregated with the Obligor that satisfies such definition for the
purposes of determining the “Concentration Reserve Percentage” and clause (a) of
the definition of “Excess Concentration” for such Obligors, unless such deemed
Obligor separately satisfies the definition of “Group A Obligor”, “Group B
Obligor”, or “Group C Obligor”, in which case such Obligor shall be separately
treated as a Group A Obligor, a Group B Obligor or a Group C Obligor, as the
case may be, and shall be aggregated and combined for such purposes with any of
its Subsidiaries that are Obligors and (ii) any Obligor that is a Special
Obligor that satisfies the definition of “Group A Obligor” shall be deemed to be
a Group A Obligor solely for the purposes of determining the “Concentration
Reserve Percentage”.

“Group Agent” means each Person acting as agent on behalf of a Group and
designated as the Group Agent for such Group on the signature pages to this
Agreement or any other Person who becomes a party to this Agreement as a Group
Agent for any Group pursuant to an Assumption Agreement, an Assignment and
Acceptance Agreement or otherwise in accordance with this Agreement.

“Group Agent’s Account” means, with respect to any Group, the account(s) from
time to time designated in writing by the applicable Group Agent to the Borrower
and the Servicer for purposes of receiving payments to or for the account of the
members of such Group hereunder.

“Group B Obligor” means an Obligor that is not a Group A Obligor, with
short-term ratings of at least: (a) “A-2” by S&P, or if such Obligor does not
have a short-term rating from S&P, a rating of at least “BBB+” to “A” by S&P on
such Obligor’s long-term senior unsecured and uncredit-enhanced debt securities,
and (b) “P-2” by Moody’s, or if such Obligor does not have a short-term rating
from Moody’s, a rating of at least “Baal” to “A2” by Moody’s on such Obligor’s
long-term senior unsecured and uncredit-enhanced debt securities; provided,
however, if such Obligor is rated by only one of such rating agencies, then such
Obligor will be a “Group B Obligor” if it satisfies either clause (a) or
clause (b) above provided, further, that if an Obligor receives a

 

-19-



--------------------------------------------------------------------------------

split rating from S&P and Moody’s and satisfies only one of clause (a) or
clause (b) above, then such Obligor shall be deemed to have satisfied each of
clause (a) or clause (b) above. Notwithstanding the foregoing, (i) any Obligor
that is a Subsidiary of an Obligor that satisfies the definition of “Group B
Obligor” shall be deemed to be a Group B Obligor and shall be aggregated with
the Obligor that satisfies such definition for the purposes of determining the
“Concentration Reserve Percentage” and clause (a) of the definition of “Excess
Concentration” for such Obligors, unless such deemed Obligor separately
satisfies the definition of “Group A Obligor”, “Group B Obligor”, or “Group C
Obligor”, in which case such Obligor shall be separately treated as a Group A
Obligor, a Group B Obligor or a Group C Obligor, as the case may be, and shall
be aggregated and combined for such purposes with any of its Subsidiaries that
are Obligors and (ii) any Obligor that is a Special Obligor that satisfies the
definition of “Group B Obligor” shall be deemed to be a Group B Obligor solely
for the purposes of determining the “Concentration Reserve Percentage”.

“Group C Obligor” means an Obligor that is not a Group A Obligor or a Group B
Obligor, with short-term ratings of at least: (a) “A-3” by S&P, or if such
Obligor does not have a short-term rating from S&P, a rating of at least “BBB-”
to “BBB” by S&P on such Obligor’s long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P-3” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, at least “Baa3” to “Baa2” by
Moody’s on such Obligor’s long-term senior unsecured and uncredit-enhanced debt
securities; provided, however, if such Obligor is rated by only one of such
rating agencies, then such Obligor will be a “Group C Obligor” if it satisfies
either clause (a) or clause (b) above; provided, further, that if an Obligor
receives a split rating from S&P and Moody’s and satisfies only one of
clause (a) or clause (b) above, then such Obligor shall be deemed to have
satisfied each of clause (a) or clause (b) above. Notwithstanding the
foregoing, (i) any Obligor that is a Subsidiary of an Obligor that satisfies the
definition of “Group C Obligor” shall be deemed to be a Group C Obligor and
shall be aggregated with the Obligor that satisfies such definition for the
purposes of determining the “Concentration Reserve Percentage” and clause (a) of
the definition of “Excess Concentration” for such Obligors, unless such deemed
Obligor separately satisfies the definition of “Group A Obligor”, “Group B
Obligor”, or “Group C Obligor”, in which case such Obligor shall be separately
treated as a Group A Obligor, a Group B Obligor or a Group C Obligor, as the
case may be, and shall be aggregated and combined for such purposes with any of
its Subsidiaries that are Obligors, (ii) ScanSource, Inc. shall be deemed to be
a Group C Obligor until such time that any Lender provides thirty (30) days’
written notice to the Borrower and Servicer that such Obligor shall no longer be
deemed a Group C Obligor and (iii) any Obligor that is a Special Obligor that
satisfies the definition of “Group C Obligor” shall be deemed to be a Group C
Obligor solely for the purposes of determining the “Concentration Reserve
Percentage”.

“Group Commitment” means, with respect to any Group, at any time of
determination, the aggregate Commitments of all Committed Lenders within such
Group.

“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor; provided, that (i) any Obligor that is not rated by
either Moody’s or S&P shall be a Group D Obligor, except as provided by the last
sentence of each of “Group A Obligor”, “Group B Obligor”, and “Group C Obligor”
and (ii) any Obligor that is a Special Obligor that satisfies the definition of
“Group D Obligor” shall be deemed to be a Group D Obligor solely for the
purposes of determining the “Concentration Reserve Percentage”.

 

-20-



--------------------------------------------------------------------------------

“Guaranty” of any Person means any obligation of such Person guarantying or in
effect guarantying any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any such liability arising by
virtue of partnership agreements, including any agreement to indemnify or hold
harmless any other Person, any performance bond or other suretyship arrangement
and any other form of assurance against loss, except endorsement of negotiable
or other instruments for deposit or collection in the ordinary course of
business.

“Indemnified Party” has the meaning set forth in Section 13.01(a).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Transaction Document and (b) to the extent not otherwise
described in clause (a) above, Other Taxes.

“Independent Manager” has the meaning set forth in Section 8.03(c).

“Information Package” means, collectively, the Monthly Information Package, the
Weekly Information Package, and the Daily Information Package, as applicable.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors and, in the case of any such proceeding instituted against such Person
(but not instituted by such Person), either such proceeding shall remain
undismissed or unstayed for a period of ninety (90) consecutive days, or any of
the actions sought in such proceeding (including the entry of an order for
relief against, or the appointment of a receiver, trustee, custodian, or other
similar official for, it or for any substantial part of its property) shall
occur or (b) any general assignment for the benefit of creditors of a Person,
composition, marshaling of assets for creditors of a Person, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors, in each of clauses (a) and (b) undertaken under U.S. Federal,
state or foreign law, including the Bankruptcy Code.

“Intended Tax Treatment” has the meaning set forth in Section 14.14.

“Interest” means, for each Loan on any day during any Interest Period (or
portion thereof), the amount of interest accrued on the Capital of such Loan
during such Interest Period (or portion thereof) in accordance with
Section 2.03(b).

“Interest Period” means: (a) before the Termination Date: (i) initially the
period commencing on the date of the initial Loan pursuant to Section 2.01(a)
(or in the case of any fees payable hereunder, commencing on the Closing Date)
and ending on (but not including) the next Monthly Settlement Date and
(ii) thereafter, each period commencing on such Monthly Settlement Date and
ending on (but not including) the next Monthly Settlement Date and (b) on and
after the Termination Date, such period (including a period of one (1) day) as
shall be selected from time to time by the Administrative Agent (with the
consent or at the direction of the Majority Group Agents) or, in the absence of
any such selection, each period of 30 days from the last day of the preceding
Interest Period.

 

-21-



--------------------------------------------------------------------------------

“Interest Rate” means, for any day in any Interest Period for any Loan (or any
portion of Capital thereof):

(a) if such Loan (or such portion of Capital thereof) is being funded by a
Conduit Lender, the applicable CP Rate; or

(b) if such Loan (or such portion of Capital thereof) is being funded by any
Lender on such day other than through the issuance of Notes (including, without
limitation, if a Conduit Lender is then funding such Loan (or such portion of
Capital thereof) under a Program Support Agreement, or if a Committed Lender is
then funding such Loan (or such portion of Capital thereof)), LMIR or Adjusted
LIBOR, as selected in writing by the Borrower;

provided, however, that, at the election of the Administrative Agent or the
request of the Majority Group Agents the “Interest Rate” for any day while an
Event of Default has occurred and is continuing shall be an interest rate per
annum equal to the sum of 2.00% per annum plus the greater of (i) the Base Rate
in effect on such day and (ii) the Adjusted LMIR with respect to such Lender at
such time; provided, further, that no provision of this Agreement shall require
the payment or permit the collection of Interest in excess of the maximum
permitted by Applicable Law; and provided, further, however, that Interest for
any Loan shall not be considered paid by any distribution to the extent that at
any time all or a portion of such distribution is rescinded or must otherwise be
returned for any reason.

“Investment Company Act” means the Investment Company Act of 1940, as amended or
otherwise modified from time to time.

“LC Bank” has the meaning set forth in the preamble to this Agreement.

“LC Collateral Account” means the account of the Borrower at any time designated
as the LC Collateral Account established and maintained by the Administrative
Agent (for the benefit of the LC Bank and the LC Participants), or such other
account as may be so designated as such by the Administrative Agent.

“LC Fee Expectation” has the meaning set forth in Section 3.05(c).

“LC Participant” means each Lender.

“LC Participation Amount” means at any time of determination, the sum of the
amounts then available to be drawn under all outstanding Letters of Credit.

 

-22-



--------------------------------------------------------------------------------

“LC Request” means a letter in substantially the form of Exhibit A-1 hereto
executed and delivered by the Borrower to the Administrative Agent, the LC Bank
and the Lenders pursuant to Section 3.02(a).

“Lenders” means the Conduit Lenders and the Committed Lenders.

“Letter of Credit” means any stand-by letter of credit issued by the LC Bank at
the request of the Borrower pursuant to this Agreement.

“Letter of Credit Application” has the meaning set forth in Section 3.02(a).

“Level 1 Ratings Event” means, with respect to the Performance Guarantor, either
(x) the S&P long-term corporate rating for the Performance Guarantor is below
“BB-” or (y) the Moody’s long-term corporate family rating for the Performance
Guarantor is below “Ba3”.

“Level 2 Ratings Event” means, with respect to the Performance Guarantor, either
(x) the S&P long-term corporate rating for the Performance Guarantor is reduced
below

“B” or (y) the Moody’s long-term corporate family rating for the Performance
Guarantor is reduced below “B2”.

“LIBOR Termination Date” has the meaning set forth in Section 5.05(a).

“Liquidity Agent” means any bank or other financial institution acting as agent
for the various Liquidity Providers under each Liquidity Agreement.

“Liquidity Agreement” means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Provider agrees to make purchases or
advances to, or purchase assets from, any Conduit Lender in order to provide
liquidity for such Conduit Lender’s Loans.

“Liquidity Provider” means each bank or other financial institution that
provides liquidity support to any Conduit Lender pursuant to the terms of a
Liquidity Agreement.

“LMIR” means for any day during any Interest Period, the interest rate per annum
determined by the applicable Group Agent (which determination shall be
conclusive absent manifest error) by dividing (i) (x) at any time that a Conduit
Lender is not party to this Agreement, the one-month Eurodollar rate for
U.S. dollar deposits as reported by Bloomberg Finance L.P. and shown on US0001M
Screen or any other service or page that may replace such page from time to time
for the purpose of displaying offered rates of leading banks for London
interbank deposits in United States dollars, or (y) at any time that a Conduit
Lender is party to this Agreement, the three-month Eurodollar rate for
U.S. dollar deposits as reported by Bloomberg Finance L.P. and shown on US0003M
Screen or any other service or page that may replace such page from time to time
for the purpose of displaying offered rates of leading banks for London
interbank deposits in United States dollars, in each case as of 11:00 a.m.
(London time) on such day, or if such day is not a Business Day, then the
immediately preceding Business Day (or if not so reported, then as determined by
the Administrative Agent from another recognized source for interbank
quotation), in each case, changing when and as such rate changes, by (ii) a
number equal to 1.00 minus the Euro-Rate Reserve Percentage on such day. The
calculation of LMIR may also be expressed by the following formula:

 

-23-



--------------------------------------------------------------------------------

LMIR

  =   

One-month Eurodollar rate for U.S. dollar
deposits shown on Bloomberg US0001M Screen
or three-month Eurodollar rate for U.S. dollar deposits shown on Bloomberg
US00003M Screen, as applicable, or appropriate successor

      1.00 - Euro-Rate Reserve Percentage.   

LMIR shall be adjusted on the effective date of any change in the Euro-Rate
Reserve Percentage as of such effective date. Notwithstanding the foregoing, if
LMIR as

determined herein would be less than zero (0.00), such rate shall be deemed to
be zero percent (0.00%) for purposes of this Agreement.

“Loan” means any loan made by a Lender pursuant to Section 2.02.

“Loan Request” means a letter in substantially the form of Exhibit A-1 hereto
executed and delivered by the Borrower to the Administrative Agent and the Group
Agents pursuant to Section 2.02(a).

“Lock-Box” means each locked postal box with respect to which a Collection
Account Bank has executed an Account Control Agreement pursuant to which it has
been granted exclusive access for the purpose of retrieving and processing
payments made on the Receivables and which is listed on Schedule II (as such
schedule may be modified from time to time in connection with the addition or
removal of any Lock-Box in accordance with the terms hereof).

“Loss Horizon Ratio” means, at any time of determination, the ratio (expressed
as a decimal) computed as of the last day of each Fiscal Month by dividing:

(a) the sum of (i) aggregate credit sales originated by the Originators during
the four (4) most recent Fiscal Months ending prior to the time of
determination, plus (ii) the product of (A) 30.0%, times (B) the aggregate
credit sales originated by the Originators during the fifth most recent Fiscal
Month ending prior to the time of determination, by

(b) the Net Receivables Pool Balance as of such date.

“Loss Reserve Percentage” means, at any time of determination, the product
(expressed as a percentage) of (a) 2.50, times (b) the highest average of the
Default Ratios for any three consecutive Fiscal Months during the twelve most
recent Fiscal Months, times (c) the Loss Horizon Ratio.

“Majority Group Agents” means one or more Group Agents which in its Group, or
their combined Groups, as the case may be, have Committed Lenders representing
more than 50% of the aggregate Commitments of all Committed Lenders in all
Groups (or, if the Commitments have been terminated, have Lenders representing
more than 50% of the aggregate outstanding Capital held by all the Lenders in
all Groups).

 

-24-



--------------------------------------------------------------------------------

“Material Adverse Effect” means relative to any Person (provided that if no
particular Person is specified, “Material Adverse Effect” shall be deemed to be
relative to the Borrower, the Servicer and the Originators, individually and in
the aggregate) with respect to any event or circumstance, a material adverse
effect on:

(a) (i) with respect to the Borrower, the assets, operations, business or
financial condition of such Person and its consolidated Subsidiaries, taken as a
whole and (ii) with respect to the Parent, the Servicer or any Originator, the
business, financial condition or results of operations of the Parent and its
Subsidiaries taken as a whole;

(b) the ability of any such Person to perform its material obligations, if any
under this Agreement or any other Transaction Document to which it is a party;

(c) the validity or enforceability of this Agreement or any other Transaction
Document, or the validity, enforceability or collectability of any material
portion of the Pool Receivables; or

(d) the status, perfection, enforceability or priority of the Administrative
Agent’s or the Borrower’s security interest in the Collateral or the rights or
remedies of the Administrative Agent and the Lenders under the Transaction
Documents.

“Maturity Date” means the date on which the “Termination Date” is declared or
deemed to have occurred under Section 10.01.

“Minimum Dilution Reserve Percentage” means, on any day in a Fiscal Month, the
product of (a) the 12-month rolling average of the Dilution Ratio at such time,
multiplied by (b) the Dilution Horizon Ratio at such time.

“Minimum Funding Threshold” means, at any time of determination, the amount that
is equal to the lesser of (a) sixty percent (60%) of the Facility Limit at such
time and (b) the Borrowing Base at such time.

“Monthly Information Package” means a report, in substantially the form of
Exhibit F-1.

“Monthly Settlement Date” means the 25th day of each calendar month (or if such
day is not a Business Day, the next occurring Business Day).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized statistical rating organization.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower, the Parent or any ERISA
Affiliate is making, or is accruing an obligation to make, or has accrued an
obligation to make contributions within the preceding seven (7) years.

 

-25-



--------------------------------------------------------------------------------

“Net Receivables Pool Balance” means, at any time of determination: (a) the
aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool, minus (b) the sum of (i) the Excess Concentration, plus
(ii) the Contra Deduction Amount, plus (iii) the Affiliate Deduction Amount,
plus (iv) the First Purchaser Liability.

“Net-Out Agreement” means a “net-out agreement” or similar agreement with
respect to purchases and sales between an Originator and an Obligor (which is
also a supplier to such Originator), pursuant to which amounts payable by such
Originator and such Obligor are settled on a net basis.

“Net-Out Receivable” means any Receivable subject to a Net-Out Agreement.

“Notes” means short-term promissory notes issued, or to be issued, by any
Conduit Lender to fund its investments in accounts receivable or other financial
assets.

“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.

“Obligor Percentage” means, at any time of determination, for each Obligor, a
fraction, expressed as a percentage, (a) the numerator of which is the aggregate
Outstanding Balance of the Eligible Receivables of such Obligor less the amount
(if any) then included in the calculation of the Excess Concentration with
respect to such Obligor and (b) the denominator of which is the aggregate
Outstanding Balance of all Eligible Receivables at such time; provided that such
percentage shall not exceed the applicable Concentration Percentage for such
Obligor.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Off Balance Sheet Indebtedness” means any obligation of a Person that would be
considered indebtedness for tax purposes but is not set forth on the balance
sheet of such Person.

“Originator” and “Originators” have the meaning set forth in the Receivables
Sale Agreement, as the same may be modified from time to time by adding new
Originators or removing Originators, in each case with the prior written consent
of the Administrative Agent.

“Other Connection Taxes” means, with respect to any Credit Party, Taxes imposed
as a result of a present or former connection between such Credit Party and the
jurisdiction imposing such Tax (other than connections arising from such Credit
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Transaction
Document, or sold or assigned an interest in any Loan or Transaction Document).

 

-26-



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp or documentary Taxes
arising from any payment made hereunder or from the execution, delivery, filing,
recording or enforcement of, or otherwise in respect of, this Agreement and the
other Transaction Documents, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 5.07).

“Outstanding Balance” means, at any time of determination, with respect to any
Receivable, the then outstanding principal balance thereof.

“Parent” means DCP Midstream, LP, a Delaware limited partnership.

“Participant” has the meaning set forth in Section 14.03(e).

“Participant Register” has the meaning set forth in Section 14.03(f).

“Participation Advance” has the meaning set forth in Section 3.04(b).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
the Borrower, the Parent or any ERISA Affiliate or (b) has at any time within
the preceding seven (7) years been maintained, funded or administered for the
employees of the Borrower, the Parent or any current or former ERISA Affiliates.

“Performance Guarantor” means Parent.

“Performance Guaranty” means the Performance Guaranty, dated as of the Closing
Date, by the Performance Guarantor in favor of the Administrative Agent for the
benefit of the Secured Parties, as such agreement may be amended, restated,
supplemented or otherwise modified from time to time.

“Permitted Liens” means (i) the interest in favor of the Borrower created
pursuant to the Receivables Sale Agreement and the interest in favor of the
Administrative Agent (for the benefit of the Secured Parties) created pursuant
to this Agreement, (ii) in the case of First Purchaser Lien Receivables and any
Related Security and Collections thereof that constitute identifiable proceeds
of such First Purchaser Lien Receivables, the rights described in the definition
thereof, (iii) the rights of any Collection Bank arising in the Collections
under any Account Control Agreement, (iv) liens for Taxes, fees, assessments and
other governmental charges that are not delinquent and (v) as otherwise provided
herein.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

-27-



--------------------------------------------------------------------------------

“PNC” has the meaning set forth in the preamble to this Agreement.

“Pool Receivable” means a Receivable in the Receivables Pool.

“Portion of Capital” means, with respect to any Lender and its related Capital,
the portion of such Capital being funded or maintained by such Lender by
reference to a particular interest rate basis.

“Pro Rata Percentage” means, at any time of determination, with respect to any
Committed Lender, a fraction (expressed as a percentage), (a) the numerator of
which is (i) prior to the termination of all Commitments hereunder, its
Commitment at such time or (ii) if all Commitments hereunder have been
terminated, the aggregate outstanding Capital of all Loans being funded by such
Committed Lender at such time and (b) the denominator of which is (i) prior to
the termination of all Commitments hereunder, the aggregate Commitments of all
Committed Lenders at such time or (ii) if all Commitments hereunder have been
terminated, the aggregate outstanding Capital of all Loans at such time.

“Program Support Agreement” means and includes any Liquidity Agreement and any
other agreement entered into by any Program Support Provider providing for:
(a) the issuance of one or more letters of credit for the account of any Conduit
Lender, (b) the issuance of one or more surety bonds for which any Conduit
Lender is obligated to reimburse the applicable Program Support Provider for any
drawings thereunder, (c) the sale by any Conduit Lender to any Program Support
Provider of any Loan (or portions thereof or participation interest therein)
maintained by such Conduit Lender and/or (d) the making of loans and/or other
extensions of credit to any Conduit Lender in connection with such Conduit
Lender’s receivables-securitization program contemplated in this Agreement,
together with any letter of credit, surety bond or other instrument issued
thereunder.

“Program Support Provider” means and includes, with respect to any Conduit
Lender, any Liquidity Provider and any other Person (other than any customer of
such Conduit Lender) now or hereafter extending credit or having a commitment to
extend credit to or for the account of, or to make purchases from, such Conduit
Lender pursuant to any Program Support Agreement.

“Qualified Acquisition” has the meaning set forth in the Credit Agreement, as
defined on the Closing Date.

“Rating Agency” mean each of S&P, Fitch and Moody’s (and/or each other rating
agency then rating the Notes of any Conduit Lender).

“Receivable” means any right to payment of a monetary obligation, whether or not
earned by performance, owed to any Originator or the Borrower (as assignee of an
Originator), whether constituting an account, chattel paper, payment intangible,
instrument or general intangible, in each instance arising in connection with
the sale of goods that have been or are to be sold or for services rendered or
to be rendered, and includes, without limitation, the obligation to pay any
finance charges, fees and other charges with respect thereto. Any such right to
payment arising from any one transaction, including, without limitation, any
such right to payment represented by an individual invoice or agreement, shall
constitute a Receivable separate from a Receivable consisting of any such right
to payment arising from any other transaction.

 

-28-



--------------------------------------------------------------------------------

“Receivables Pool” means, at any time of determination, all of the then
outstanding Receivables transferred (or purported to be transferred) to the
Borrower pursuant to the Receivables Sale Agreement prior to the Termination
Date.

“Receivables Sale Agreement” means the Receivables Sale and Contribution
Agreement, dated as of the Closing Date, among the Originators and the Borrower,
as such agreement may be amended, supplemented or otherwise modified from time
to time.

“Receivables Sale Agreement Termination Event” means the date on which a
termination of the purchase and sale of Receivables under the Receivables Sale
Agreement shall have occurred pursuant to Section 6.1 or 6.2 thereof.

“Register” has the meaning set forth in Section 14.03(c).

“Regulation U or X” means Regulation U or X, respectively, of the Board of
Governors of the Federal Reserve System as from time to time in effect and any
successor to all or a portion thereof.

“Reimbursement Obligation” has the meaning set forth in Section 3.04(a).

“Reinvestment” has the meaning set forth in Section 4.01(a).

“Related Committed Lender” means with respect to any Conduit Lender, each
Committed Lender listed as such for each Conduit Lender as set forth on the
signature pages of this Agreement or in any Assumption Agreement.

“Related Conduit Lender” means, with respect to any Committed Lender, each
Conduit Lender which is, or pursuant to any Assignment and Acceptance Agreement
or Assumption Agreement or otherwise pursuant to this Agreement becomes,
included as a Conduit Lender in such Committed Lender’s Group, as designated on
its signature page hereto or in such Assignment and Acceptance Agreement,
Assumption Agreement or other agreement executed by such Committed Lender, as
the case may be.

“Related Security” means, with respect to any Receivable:

(a) all of the Borrower’s and each Originator’s interest in any goods (including
returned goods), and documentation of title evidencing the shipment or storage
of any goods (including returned goods), the sale of which gave rise to such
Receivable;

(b) all instruments and chattel paper that may evidence such Receivable;

(c) all other security interests or liens and property subject thereto from time
to time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto;

 

-29-



--------------------------------------------------------------------------------

(d) all of the Borrower’s and each Originator’s rights, interests and claims
under the related Contracts and all guaranties, indemnities, insurance and other
agreements (including the related Contract), “supporting obligations” (as
defined in the UCC) or arrangements of whatever character from time to time
supporting or securing payment of such Receivable (including all eligible
supporting Letters of Credit, if any) or otherwise relating to such Receivable,
whether pursuant to the Contract related to such Receivable or otherwise; and

(e) all of the Borrower’s rights, interests and claims under the Receivables
Sale Agreement and the other Transaction Documents.

“Release” has the meaning set forth in Section 4.01(a).

“Representatives” has the meaning set forth in Section 14.06(c).

“Required Capital Amount” means, at any time of determination, an amount equal
to $10,000,000.00.

“Restricted Payments” has the meaning set forth in Section 8.01(r).

“S&P” means S&P Global Ratings, a Standard & Poor’s Financial Services LLC
business, and any successor thereto that is a nationally recognized statistical
rating organization.

“Sanctioned Country” means at any time, a country, region or territory which is
itself the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or, to the extent applicable, the United Nations Security
Council, the European Union, Her Majesty’s Treasury, or other applicable
Governmental Authority, including, to the extent applicable, any Person so named
under any Canadian Sanctions, (b) Person operating, organized or resident in a
Sanctioned Country or (c) Person owned or controlled by any such Person or
Persons described in clauses (a) and (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC or the U.S. Department of State) or, to the extent
applicable, the European Union, Her Majesty’s Treasury, or any other
Governmental Authority, including, to the extent applicable, any Canadian
Sanctions.

“Scheduled Termination Date” means August 12, 2019, as such date may be extended
pursuant to Section 2.01(b).

 

-30-



--------------------------------------------------------------------------------

“SEC” means the U.S. Securities and Exchange Commission or any governmental
agencies substituted therefor.

“Secured Parties” means each Credit Party, each Indemnified Party and each
Affected Person.

“Securities Act” means the Securities Act of 1933, as amended or otherwise
modified from time to time.

“Servicer” has the meaning set forth in the preamble to this Agreement.

“Servicing Fee” means the fee referred to in Section 9.06 of this Agreement.

“Servicing Fee Rate” means the rate referred to in Section 9.06 of this
Agreement.

“Settlement Date” means with respect to any Portion of Capital for any Interest
Period or any Fees, (i) prior to an Event of Default that is continuing or the
occurrence of the Termination Date, the Monthly Settlement Date and (ii) during
the occurrence and continuance of an Event of Default or on and after the
Termination Date, each day selected from time to time by the Administrative
Agent (with the consent or at the direction of the Majority Group Agents) (it
being understood that the Administrative Agent (with the consent or at the
direction of the Majority Group Agents) may select such Settlement Date to occur
as frequently as daily), or, in the absence of such selection, the Monthly
Settlement Date.

“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person and
(e) the present fair saleable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured. In computing the amount
of contingent liabilities at any time, it is intended that such liabilities will
be computed as the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Special Concentration Limit” has the meaning set forth in the definition of
Concentration Percentage.

“Specified Receivables” means the Receivables identified on Schedule I to the
Fee Letter, as the same may be updated from time to time at the discretion of
the Administrative Agent.

 

-31-



--------------------------------------------------------------------------------

“Special Obligor” has the meaning set forth in the definition of Concentration
Percentage.

“Structuring Agent” means PNC Capital Markets LLC, a Pennsylvania limited
liability company.

“Subject Originator” means any Originator initially listed on Schedule V;
provided that any such Originator may be removed from Schedule V at the
direction of the Administrative Agent upon the satisfaction of the Subject
Originator Conditions.

“Subject Originator Conditions” means delivery of the following items in form
and substance satisfactory to the Administrative Agent:

(a) a written opinion of counsel to such Originator with respect to certain
corporate, enforceability, and security interest matters with regard to such
Originator and in substantially the same form as given on the Closing Date;

(b) a written opinion of counsel to such Originator with respect to true sale
and nonconsolidation matters in substantially the same form as given on the
Closing Date;

(c) satisfactory reports of searches of UCC filings in the jurisdiction of
formation of such Originator, or where a filing has been or would need to be
made in order to perfect the Administrative Agent’s security interest on behalf
of the Secured Parties in the Collateral, copies of the financing statements on
file in such jurisdictions and evidence that no Adverse Claims exist (other than
Permitted Liens), or, if necessary, copies of proper financing statements, if
any, filed on or before the date hereof necessary to terminate all security
interests and other rights of any Person in any Collateral previously granted;

(d) UCC-1 financing statements with respect to the Collateral together with
written evidence reasonably satisfactory to the Administrative Agent that the
same have been filed or submitted for filing in the appropriate public filing
office(s) in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest on behalf of the Secured Parties in the
Collateral; and

(e) A certificate of a Financial Officer of such Originator certifying as to the
incumbency and genuineness of the signature of each officer of such Originator
executing Transaction Documents to which it is a party and certifying that
attached thereto is a true, correct and complete copy of (A) the certificate of
limited partnership, incorporation, formation or other formation documents of
such Originator and all amendments thereto, certified as of a recent date by the
appropriate Governmental Authority in its jurisdiction of formation, (B) the
limited partnership or limited liability company agreement or other governing
document of such Originator as in effect on the Closing Date, (C) resolutions
duly adopted by the general partner (or other governing body) of such Originator
authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party, and (D) certificates as of a recent date of
the good standing of such Originator under the laws of its jurisdiction of
organization and, to the extent requested by the Administrative Agent, each
other jurisdiction where such Originator is qualified to do business.

 

-32-



--------------------------------------------------------------------------------

“Subject Originator Receivable” means any Receivable originated by a Subject
Originator.

“Subordinated Note” means each “Subordinated Note” (as defined in the
Receivables Sale Agreement).

“Sub-Servicer” has the meaning set forth in Section 9.01(d).

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Capital Stock of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Parent.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding), assessments
or fees imposed by any Governmental Authority and all interest, penalties, and
additions to tax with respect thereto.

“Termination Date” means the earliest to occur of (a) the Scheduled Termination
Date, (b) the date on which the “Termination Date” is declared or deemed to have
occurred under Section 10.01 and (c) the date selected by the Borrower on which
all Commitments have been reduced to zero pursuant to Section 2.02(e).

“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of the
lesser of (x) three percent (3%) of Consolidated Net Tangible Assets and (y)
$50,000,000: (a) a “Reportable Event” described in Section 4043 of ERISA for
which the thirty (30) day notice requirement has not been waived by the PBGC, or
(b) the withdrawal of the Borrower, the Parent or any ERISA Affiliate from a
Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or
(e) any other event or condition which would constitute grounds under
Section 4042(a) of ERISA for the termination of, or the appointment of a trustee
to administer, any Pension Plan, or (f) the imposition of a lien pursuant to
Section 430(k) of the Code or Section 303 of ERISA, or (g) the determination
that any Pension Plan or Multiemployer Plan is considered an at-risk plan or
plan in endangered or critical status with the meaning of Sections 430, 431 or
432 of the Code or Sections 303, 304 or 305 of ERISA or (h) the

 

-33-



--------------------------------------------------------------------------------

partial or complete withdrawal of the Borrower, the Parent or any ERISA
Affiliate from a Multiemployer Plan if withdrawal liability is asserted by such
plan, or (i) any event or condition which results in the reorganization or
insolvency of a Multiemployer Plan under Sections 4241 or 4245 of ERISA, or
(j) any event or condition which results in the termination of a Multiemployer
Plan under Section 4041A of ERISA or the institution by PBGC of proceedings to
terminate a Multiemployer Plan under Section 4042 of ERISA, or (k) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower,
the Parent or any ERISA Affiliate.

“Total Reserves” means, at any time of determination, the product of (a) the sum
of (i) the Yield Reserve Percentage, plus (ii) the greater of (x) the sum of the
Concentration Reserve Percentage plus the Minimum Dilution Reserve Percentage
and (y) the sum of the Dilution Reserve Percentage plus the Loss Reserve
Percentage, multiplied by (b) the Net Receivables Pool Balance on such day.

“Tranche Period” means, with respect to any Loan for which Interest is computed
by reference to Adjusted LIBOR, a period of one, two or three months selected by
the Borrower pursuant to Section 2.05. Each Tranche Period shall commence on a
Monthly Settlement Date and end on (but not including) the Monthly Settlement
Date occurring one, two, or three calendar months thereafter, as selected by the
Borrower pursuant to Section 2.05; provided, however that if the date any Loan
made pursuant to Section 2.01 is not a Monthly Settlement Date, the initial
Tranche Period for such Loan shall commence on the date such Loan is made
pursuant to Section 2.01 and end on the next Monthly Settlement Date occurring
after the day in the applicable succeeding calendar month which corresponds
numerically to the beginning day of such initial Tranche Period; provided,
further that if any Tranche Period would end after the Termination Date, such
Tranche Period (including a period of one day) shall end on the Termination
Date.

“Transaction Documents” means this Agreement, the Receivables Sale Agreement,
the Account Control Agreements, the Fee Letter, the Performance Guaranty and all
other certificates, instruments, UCC financing statements, reports, notices,
agreements and documents executed or delivered under or in connection with this
Agreement, in each case as the same may be amended, supplemented or otherwise
modified from time to time in accordance with this Agreement.

“Transaction Information” shall mean any information provided to any Rating
Agency, in each case, to the extent related to such Rating Agency providing or
proposing to provide a rating of any Notes or monitoring such rating including,
without limitation, information in connection with the Borrower, the Originator,
the Servicer or the Receivables.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

“Unbilled Receivable” means, at any time, any Receivable as to which the invoice
or bill with respect thereto has not yet been sent to the Obligor thereof.

 

-34-



--------------------------------------------------------------------------------

“Unmatured Event of Default” means an event that but for notice or lapse of time
or both would constitute an Event of Default.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 5.03(f)(ii)(B)(3).

“Weekly Information Package” means a report, in substantially the form of
Exhibit F-2.

“Yield Reserve Percentage” means at any time of determination:

1.50 x DSO x BR

360

where:

 

  BR

=   the Base Rate plus 1.0%; and

 

  DSO

=   the Days’ Sales Outstanding for the most recently ended Fiscal Month.

Section 1.02. Other Interpretative Matters. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP. All
terms used in Article 9 of the UCC in the State of New York and not specifically
defined herein, are used herein as defined in such Article 9. Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule,”
“Exhibit” or “Annex” shall mean articles and sections of, and schedules,
exhibits and annexes to, this Agreement. For purposes of this Agreement, the
other Transaction Documents and all such certificates and other documents,
unless the context otherwise requires: (a) references to any amount as on
deposit or outstanding on any particular date means such amount at the close of
business on such day; (b) the words “hereof,” “herein” and “hereunder” and words
of similar import refer to such agreement (or the certificate or other document
in which they are used) as a whole and not to any particular provision of such
agreement (or such certificate or document); (c) references to any Section,
Schedule or Exhibit are references to Sections, Schedules and Exhibits in or to
such agreement (or the certificate or other document in which the reference is
made), and references to any paragraph, subsection, clause or other subdivision
within any Section or definition refer to such paragraph, subsection, clause or
other subdivision of such Section or definition; (d) the term “including” means
“including without limitation”; (e) references to any Applicable Law refer to
that Applicable Law as amended from time to time and include any successor
Applicable Law; (f) references to any agreement refer to that agreement as from
time to time amended, restated or supplemented or as the terms of such agreement
are waived or modified in accordance with its terms; (g) references to any
Person include that Person’s permitted successors and assigns; (h) headings are
for purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision hereof; (i) unless otherwise provided, in the
calculation of time from a specified date to a later specified date, the term
“from” means “from and including”, and the terms “to” and “until” each means “to
but excluding”; (j) terms in one gender include the parallel terms in the neuter
and opposite gender; (k) references to any amount as on deposit or outstanding
on any particular date means such amount at the close of business on such day
and (l) the term “or” is not exclusive.

 

-35-



--------------------------------------------------------------------------------

ARTICLE II

TERMS OF THE LOANS

Section 2.01. Loan Facility. (a) Upon a request by the Borrower pursuant to
Section 2.02, and on the terms and subject to the conditions hereinafter set
forth, the Conduit Lenders, ratably, in accordance with the aggregate of the
Commitments of the Related Committed Lenders with respect to each such Conduit
Lender, severally and not jointly, may, in their sole discretion, make Loans to
the Borrower on a revolving basis, and if and to the extent any Conduit Lender
does not make any such requested Loan or if any Group does not include a Conduit
Lender, the Related Committed Lender(s) for such Conduit Lender or the Committed
Lender for such Group, as the case may be, shall, ratably in accordance with
their respective Commitments, severally and not jointly, make such Loans to the
Borrower, in either case, from time to time during the period on and from the
Closing Date to the Termination Date. Under no circumstances shall any Lender be
obligated to make any such Loan if, after giving effect to such Loan:

(i) the Aggregate Capital plus the LC Participation Amount would exceed the
Facility Limit at such time;

(ii) the sum of (A) the Capital of such Lender, plus (B) the aggregate
outstanding Capital of each other Lender in its Group, plus (C) the related LC
Participant’s Pro Rata Share of the LC Participation Amount, would exceed the
Group Commitment of such Lender’s Group;

(iii) if such Lender is a Committed Lender, the aggregate outstanding Capital of
such Committed Lender would exceed its Commitment; or

(iv) the Aggregate Capital plus the Adjusted LC Participation Amount would
exceed the Borrowing Base at such time.

(b) Extension of Scheduled Termination Date. The Borrower may, no more
frequently than once each year, request the Committed Lenders to extend the date
set forth in the definition of “Scheduled Termination Date” (the “Commitment
Termination Date”) for a period of 364 days past the then applicable Commitment
Termination Date by delivering written notice to each Group Agent, with such
extension to become effective as of the date one or more Committed Lenders shall
in their sole discretion consent to such extension. Any such request shall be
subject to the following conditions: (i) at no time will any Commitment of any
Committed Lender have a term of more than 364 days and, if any such request
would result in a term of more than 364 days, such request shall be deemed to
have been made for such number of days so that, after giving effect to such
extension on the date requested, such term will not exceed 364 days, (ii) none
of the Committed Lenders will have any obligation to extend any Commitment,
(iii) any such extension of the Commitment Termination Date will be effective
only upon the written agreement of at least one Committed Lender and the
Borrower and (iv) any request for such extension shall be made not more than one
hundred twenty (120) nor less than forty-five (45) days prior to the then
current and applicable Commitment Termination Date. The Group Agent for each
applicable Committed Lender will respond to any such request within thirty
(30) days but in any event no earlier than

 

-36-



--------------------------------------------------------------------------------

ninety (90) days prior to the then current Commitment Termination Date,
provided, that any Group Agent’s failure to respond within such period shall be
deemed to be a rejection of the requested extension. If one or more Group Agents
(but less than all) does not extend the Scheduled Termination Date, the
Commitments of the Committed Lenders in such Group Agent’s Group (each Lender in
such Group, a “Non-Renewing Lender”) shall expire on the then current Commitment
Termination Date without further action required on the part of any Person and
the Scheduled Termination Date shall be extended only with respect to the
Committed Lenders that have confirmed the extension of their Commitments to the
Borrower in writing on or prior to the then current Commitment Termination Date.
For the avoidance of doubt, no Non-Renewing Lender shall be an LC Participant
with respect to any undrawn and unexpired amount of any then outstanding Letters
of Credit following the expiration of the Commitments of such Non-Renewing
Lender.

Section 2.02. Making Loans; Repayment of Loans. (a) Each Loan hereunder shall be
made on at least one (1) Business Day’s prior written request from the Borrower
to the Administrative Agent and each Group Agent in the form of a Loan Request
attached hereto as Exhibit A-1. Each such request for a Loan shall be made no
later than 1:00 p.m. (New York City time) on a Business Day (it being understood
that any such request made after such time shall be deemed to have been made on
the following Business Day) and shall specify (i) the amount of the Loan(s)
requested (which shall not be less than $100,000 and shall be an integral
multiple of $100,000), (ii) the allocation of such amount among the Groups
(which shall be ratable based on the Group Commitments), (iii) the account to
which the proceeds of such Loan shall be distributed and (iv) the date such
requested Loan is to be made (which shall be a Business Day).

(b) On the date of each Loan specified in the applicable Loan Request, the
Lenders shall, upon satisfaction of the applicable conditions set forth in
Article VI and pursuant to the other conditions set forth in this Article II,
make available to the Borrower in same day funds an aggregate amount equal to
the amount of such Loans requested, at the account set forth in the related Loan
Request.

(c) Each Committed Lender’s obligation shall be several, such that the failure
of any Committed Lender to make available to the Borrower any funds in
connection with any Loan shall not relieve any other Committed Lender of its
obligation, if any, hereunder to make funds available on the date such Loans are
requested (it being understood, that no Committed Lender shall be responsible
for the failure of any other Committed Lender to make funds available to the
Borrower in connection with any Loan hereunder).

(d) The Borrower shall repay in full the outstanding Capital of each Lender on
the Maturity Date. Prior thereto, the Borrower shall, on each Settlement Date,
make a prepayment of the outstanding Capital of the Lenders to the extent
required under Section 4.01 and otherwise in accordance therewith.
Notwithstanding the foregoing, the Borrower, in its discretion, shall have the
right to make a prepayment, in whole or in part, of the outstanding Capital of
the Lenders on any Business Day upon one (1) Business Day’s prior written notice
thereof to the Administrative Agent and each Group Agent in the form of a
Reduction Notice attached hereto as Exhibit D; provided, however, that (i) each
such prepayment shall be in a minimum aggregate amount of $100,000 and shall be
an integral multiple of $100,000 and (ii) any accrued Interest and Fees in
respect of such prepaid Capital shall be paid on the immediately following
Settlement Date.

 

-37-



--------------------------------------------------------------------------------

(e) The Borrower may, at any time upon at least five (5) Business Days’ prior
written notice to the Administrative Agent and each Group Agent, terminate the
Facility Limit in whole or ratably reduce the Facility Limit in part. Each
partial reduction in the Facility Limit shall be in a minimum aggregate amount
of $5,000,000 and shall be an integral multiple of $1,000,000, and no such
partial reduction shall reduce the Facility Limit to an amount less than
$100,000,000. In connection with any partial reduction in the Facility Limit,
the Commitment of each Committed Lender and LC Participant shall be ratably
reduced.

(f) In connection with any reduction of the Commitments, the Borrower shall
remit to the Administrative Agent (i) instructions regarding such reduction and
(ii) for payment to the Lenders, cash in an amount sufficient to pay (A) the
Capital of the Lenders in each Group in excess of the Group Commitment of such
Group and (B) all other outstanding Borrower Obligations with respect to such
reduction (determined based on the ratio of the reduction of the Commitments
being effected to the amount of the Commitments prior to such reduction or, if
the Administrative Agent reasonably determines that any portion of the
outstanding Borrower Obligations is allocable solely to that portion of the
Commitments being reduced or has arisen solely as a result of such reduction,
all of such portion) including, without duplication, any associated Breakage
Fees. Upon receipt of any such amounts, the Administrative Agent shall apply
such amounts first to the reduction of the outstanding Capital, and second to
the payment of the remaining outstanding Borrower Obligations with respect to
such reduction, including any Breakage Fees, by paying such amounts to the
Lenders.

Section 2.03. Interest and Fees. (a) On each Settlement Date, the Borrower
shall, in accordance with the terms and priorities for payment set forth in
Section 4.01, pay to each Group Agent, each Lender, the Administrative Agent,
and the Structuring Agent certain fees (collectively, the “Fees”) in the amounts
set forth in the fee letter agreements from time to time entered into, among the
Borrower, the members of the applicable Group (or their Group Agent on their
behalf) and/or the Administrative Agent (each such fee letter agreement, as
amended, restated, supplemented or otherwise modified from time to time,
collectively being referred to herein as the “Fee Letter”). Commitment Fees (as
defined in the Fee Letter) shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender as provided in Section 2.06.

(b) The Capital of each Lender shall accrue interest on each day when such
Capital remains outstanding at the then applicable Interest Rate. The Borrower
shall pay all Interest, Fees and Breakage Fees accrued during each Interest
Period on the immediately following Settlement Date in accordance with the terms
and priorities for payment set forth in Section 4.01.

Section 2.04. Records of Loans. Each Group Agent shall record in its records,
the date and amount of each Loan and Participation Advance made by the Lenders
in its Group hereunder, the interest rate with respect thereto, the Interest
accrued thereon and each repayment and payment thereof. Subject to
Section 14.03(c), such records shall be conclusive and binding absent manifest
error. The failure to so record any such information or any error in so
recording any such information shall not, however, limit or otherwise affect the
obligations of the Borrower hereunder or under the other Transaction Documents
to repay the Capital of each Lender, together with all Interest accruing thereon
and all other Borrower Obligations.

 

-38-



--------------------------------------------------------------------------------

Section 2.05. Selection of Interest Rates and Tranche Periods. (a) So long as no
Event of Default has occurred and is continuing, the Borrower may from time to
time elect the type of Interest Rate and/or Tranche Period borne by each Loan
or, subject to the minimum amount requirement for each outstanding Loan set
forth in Section 2.02, a portion thereof by notice to the Administrative Agent
not later than 1:00 p.m. (New York City time), one (1) Business Day prior to the
expiration of any Tranche Period or Interest Period, as applicable; provided,
that there shall not be more than ten (10) Loans outstanding for which Interest
is computed by reference to LMIR or Adjusted LIBOR hereunder at any one time.
Any such notices requesting the continuation or conversion of a Loan to the
Administrative Agent may be given by telephone, telecopy, or other
telecommunication device acceptable to the Administrative Agent (which notice
shall be irrevocable once given and, if by telephone, shall be promptly
confirmed in writing in a manner acceptable to the Administrative Agent).

(b) If, by the time required in Section 2.05(a), the Borrower fails to select a
Tranche Period or Interest Rate for any Loan, such Loan shall automatically
accrue Interest at LMIR until such time as the Interest Rate is selected by the
Borrower in accordance with this Section 2.05.

Section 2.06. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Committed Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Committed Lender
is a Defaulting Lender:

(a) Commitment Fees (as defined in the Fee Letter) shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Lender.

(b) The Commitment and Capital of such Defaulting Lender shall not be included
in determining whether the Majority Group Agents have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 14.01); provided, that, except as otherwise
provided in Section 14.01, this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Committed Lender or each Committed Lender directly
affected thereby (if such Committed Lender is directly affected thereby).

(c) In the event that the Administrative Agent, the Borrower and the Servicer
each agrees in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then on such date
such Committed Lender (or a member of such Committed Lender’s Group) shall
purchase at par such of the Loans of the other Lenders as the Administrative
Agent shall determine may be necessary in order for such Committed Lender’s
Group to hold such Loans in accordance with its Pro Rata Percentage; provided,
that no adjustments shall be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while such Committed Lender was a
Defaulting Lender, and provided, further, that except to the extent otherwise
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender that is not a Defaulting Lender will constitute a waiver or release of
any claim of any party hereunder arising from that Lender having been a
Defaulting Lender.

 

-39-



--------------------------------------------------------------------------------

ARTICLE III

LETTER OF CREDIT FACILITY

Section 3.01. Letters of Credit. (a) Subject to the terms and conditions hereof
and the satisfaction of the applicable conditions set forth in Article VI, the
LC Bank shall issue

or cause the issuance of Letters of Credit on behalf of the Borrower (and, if
applicable, on behalf of, or for the account of, an Originator or an Affiliate
of such Originator in favor of such beneficiaries as such Originator or an
Affiliate of such Originator may elect with the consent of the Borrower);
provided, however, that the LC Bank will not be required to issue or cause to be
issued any Letters of Credit to the extent that after giving effect thereto:

(i) the Aggregate Capital plus the LC Participation Amount would exceed the
Facility Limit at such time;

(ii) the Aggregate Capital plus the LC Participation Amount would exceed the
Borrowing Base at such time;

(iii) the LC Participation Amount would exceed the Facility Limit; or

(iv) the LC Participation Amount would exceed the aggregate of the Commitments
of the LC Participants at such time.

(b) Interest shall accrue on all amounts drawn under Letters of Credit for each
day on and after the applicable Drawing Date so long as such drawn amounts shall
have not been reimbursed to the LC Bank pursuant to the terms hereof.

Section 3.02. Issuance of Letters of Credit; Participations. (a) The Borrower
may request the LC Bank, upon two (2) Business Days’ prior written notice
submitted on or before 1:00 p.m. (New York City time), to issue a Letter of
Credit by delivering to the Administrative Agent, each Lender and the LC Bank,
the LC Bank’s form of Letter of Credit Application (the “Letter of Credit
Application”), substantially in the form of Exhibit A-2 attached hereto and an
LC Request, in each case completed to the satisfaction of the Administrative
Agent and the LC Bank; and such other certificates, documents and other papers
and information as the Administrative Agent or the LC Bank may reasonably
request.

(b) Each Letter of Credit shall, among other things, (i) provide for the payment
of sight drafts or other written demands for payment when presented for honor
thereunder in accordance with the terms thereof and when accompanied by the
documents described therein and (ii) have an expiry date not later than twelve
(12) months after such Letter of Credit’s date of issuance, extension or
renewal, as the case may be, and in no event later than twelve (12) months after
the Scheduled Termination Date. The terms of each Letter of Credit may include
customary “evergreen” provisions providing that such Letter of Credit’s expiry
date shall automatically be

 

-40-



--------------------------------------------------------------------------------

extended for additional periods not to exceed twelve (12) months unless, not
less than thirty (30) days (or such longer period as may be specified in such
Letter of Credit) (the “Notice Date”) prior to the applicable expiry date, the
LC Bank delivers written notice to the beneficiary thereof declining such
extension; provided, however, that if (x) any such extension would cause the
expiry date of such Letter of Credit to occur after the date that is twelve
(12) months after the Scheduled Termination Date or (y) the LC Bank determines
that any condition precedent (including, without limitation, those set forth in
Section 3.01 and Article VI) to issuing such Letter of Credit hereunder are not
satisfied (other than any such condition requiring the Borrower to submit an
LC Request or Letter of Credit Application in respect thereof), then the
LC Bank, in the case of clause (x) above, may (or, at the written direction of
any LC Participant, shall) or, in the case of clause (y) above, shall, use
reasonable efforts in accordance with (and to the extent permitted by) the terms
of such Letter of Credit to prevent the extension of such expiry date (including
notifying the Borrower and the beneficiary of such Letter of Credit in writing
prior to the Notice Date that such expiry date will not be so extended). Each
Letter of Credit shall be subject either to the Uniform Customs and Practice for
Documentary Credits (2007 Revision), International Chamber of Commerce
Publication No. 600, and any amendments or revisions thereof adhered to by the
LC Bank or the International Standby Practices (ISP98-International Chamber of
Commerce Publication Number 590), and any amendments or revisions thereof
adhered to by the LC Bank, as determined by the LC Bank.

(c) Immediately upon the issuance by the LC Bank of any Letter of Credit (or any
amendment to a Letter of Credit increasing the amount thereof), the LC Bank
shall be deemed to have sold and transferred to each LC Participant, and each
LC Participant shall be deemed irrevocably and unconditionally to have purchased
and received from the LC Bank, without recourse or warranty, an undivided
interest and participation, to the extent of such LC Participant’s Pro Rata
Share, in such Letter of Credit, each drawing made thereunder and the
obligations of the Borrower hereunder with respect thereto, and any security
therefor or guaranty pertaining thereto. Upon any change in the Commitments or
Pro Rata Shares of the LC Participants pursuant to this Agreement, it is hereby
agreed that, with respect to all outstanding Letters of Credit and unreimbursed
drawings thereunder, there shall be an automatic adjustment to the
participations pursuant to this clause (c) to reflect the new Pro Rata Shares of
the assignor and assignee LC Participant or of all LC Participants with
Commitments, as the case may be. In the event that the LC Bank makes any payment
under any Letter of Credit and the Borrower shall not have reimbursed such
amount in full to the LC Bank pursuant to Section 3.04(a), each LC Participant
shall be obligated to make Participation Advances with respect to such Letter of
Credit in accordance with Section 3.04(b).

Section 3.03. Requirements For Issuance of Letters of Credit. The Borrower shall
authorize and direct the LC Bank to name the Borrower, an Originator or an
Affiliate of an Originator as the “Applicant” or “Account Party” of each Letter
of Credit.

Section 3.04. Disbursements, Reimbursement. (a) In the event of any request for
a drawing under a Letter of Credit by the beneficiary or transferee thereof, the
LC Bank will promptly notify the Administrative Agent and the Borrower of such
request. The Borrower shall reimburse (such obligation to reimburse the LC Bank
shall sometimes be referred to as a “Reimbursement Obligation”) the LC Bank
prior to noon (New York City time), on each date that an amount is

 

-41-



--------------------------------------------------------------------------------

paid by the LC Bank under any Letter of Credit (each such date, a “Drawing
Date”) in an amount equal to the amount so paid by the LC Bank. The Borrower
shall honor its Reimbursement Obligation first, from funds on deposit in the LC
Collateral Account, if any, and, second, from its own funds. To the extent the
Borrower has not reimbursed the LC Bank any Reimbursement Obligations by noon
(New York City time) on the second Business Day occurring after the applicable
Drawing Date, the Borrower shall be deemed to have automatically requested a
Loan pursuant to Section 2.01 to be funded on the second Business Day occurring
after the applicable Drawing Date by noon (New York City time) in an amount
equal to the amount necessary to pay any Reimbursement Obligations owing to the
LC Bank without (i) the need for the delivery of any Loan Request, (ii) giving
effect to any notice requirements applicable to requests for Loans hereunder or
(iii) giving effect to the requirement that such Loan be made prior to the
Termination Date. The Administrative Agent and the Lenders hereby waive any
notice requirements set forth in Section 2.02 in connection with any such Loan
that is automatically requested in order to pay any Reimbursement Obligations
owing to the LC Bank. In the event the Borrower fails to reimburse the LC Bank
for the full amount of any drawing under any Letter of Credit by noon (New York
City time) on the Drawing Date (including because the conditions precedent to a
Loan requested by the Borrower pursuant to Section 2.01(a) shall not have been
satisfied), the LC Bank will promptly notify each LC Participant thereof. Any
notice given by the LC Bank pursuant to this Section may be oral if promptly
confirmed in writing; provided that the lack of such a prompt written
confirmation shall not affect the conclusiveness or binding effect of such oral
notice.

(b) Each LC Participant shall upon any notice pursuant to clause (a) above make
available to the LC Bank an amount in immediately available funds equal to its
Pro Rata Share of the amount of the drawing (a “Participation Advance”),
whereupon the LC Participants shall each be deemed to have made a Loan to the
Borrower in that amount. If any LC Participant so notified fails to make
available to the LC Bank the amount of such LC Participant’s Pro Rata Share of
such amount by 2:00 p.m. (New York City time) on the Drawing Date, then interest
shall accrue on such LC Participant’s obligation to make such payment, from the
Drawing Date to the date on which such LC Participant makes such payment (i) at
a rate per annum equal to the Federal Funds Rate during the first three days
following the Drawing Date and (ii) at a rate per annum equal to the Base Rate
on and after the fourth day following the Drawing Date. The LC Bank will
promptly give notice to each LC Participant of the occurrence of the Drawing
Date, but failure of the LC Bank to give any such notice on the Drawing Date or
in sufficient time to enable any LC Participant to effect such payment on such
date shall not relieve such LC Participant from its obligation under this clause
(b). Each LC Participant’s Commitment shall continue until the last to occur of
any of the following events: (1) the LC Bank ceases to be obligated to issue or
cause to be issued Letters of Credit hereunder, (2) no Letter of Credit issued
hereunder remains outstanding and uncancelled or (3) all Credit Parties have
been fully reimbursed for all payments made under or relating to Letters of
Credit.

Section 3.05. Repayment of Participation Advances. (a) Upon (and only upon)
receipt by the LC Bank for its account of immediately available funds from or
for the account of the Borrower (i) in reimbursement of any payment made by the
LC Bank under a Letter of Credit with respect to which any LC Participant has
made a Participation Advance to the LC Bank or (ii) in payment of Interest on
the Loans made or deemed to have been made in connection with any such draw, the
LC Bank will pay to each LC Participant, ratably (based on the outstanding drawn
amounts

 

-42-



--------------------------------------------------------------------------------

funded by each such LC Participant in respect of such Letter of Credit), in the
same funds as those received by the LC Bank; it being understood, that the
LC Bank shall retain a ratable amount of such funds that were not the subject of
any payment in respect of such Letter of Credit by any LC Participant.

(b) If the LC Bank is required at any time to return to the Borrower, or to a
trustee, receiver, liquidator, custodian, or any official in any Insolvency
Proceeding, any portion of the payments made by the Borrower to the LC Bank
pursuant to this Agreement in reimbursement of a payment made under a Letter of
Credit or interest or fee thereon, each LC Participant shall, on demand of the
LC Bank, forthwith return to the LC Bank the amount of its Pro Rata Share of any
amounts so returned by the LC Bank plus interest at the Federal Funds Rate, from
the date the payment was first made to such LC Participant through, but not
including, the date the payment is returned by such LC Participant.

(c) If any Letters of Credit are outstanding and undrawn on the Termination
Date, the LC Collateral Account shall be funded from Collections (or, in the
Borrower’s sole discretion, by other funds available to the Borrower) in an
amount equal to the aggregate undrawn face amount of such Letters of Credit plus
all related fees to accrue through the stated expiration dates thereof (such
fees to accrue, as reasonably estimated by the LC Bank, the “LC Fee
Expectation”).

Section 3.06. Documentation. The Borrower agrees to be bound by the terms of the
Letter of Credit Application and by the LC Bank’s interpretations of any Letter
of Credit issued for the Borrower and by the LC Bank’s written regulations and
customary practices relating to letters of credit, though the LC Bank’s
interpretation of such regulations and practices may be different from the
Borrower’s own. In the event of a conflict between the Letter of Credit
Application and this Agreement, this Agreement shall govern. The LC Bank shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following the Borrower’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.

Section 3.07. Determination to Honor Drawing Request. In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the LC Bank shall be responsible only to determine that the documents
and certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.

Section 3.08. Nature of Participation and Reimbursement Obligations. Each
LC Participant’s obligation in accordance with this Agreement to make
Participation Advances as a result of a drawing under a Letter of Credit, and
the obligations of the Borrower to reimburse the LC Bank upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement and under all
circumstances, including the following circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which such
LC Participant may have against the LC Bank, the other Credit Parties, the
Borrower, the Servicer, an Originator, the Performance Guarantor or any other
Person for any reason whatsoever;

 

-43-



--------------------------------------------------------------------------------

(ii) the failure of the Borrower or any other Person to comply with the
conditions set forth in this Agreement for the making of a Loan, requests for
Letters of Credit or otherwise, it being acknowledged that such conditions are
not required for the making of Participation Advances hereunder;

(iii) any lack of validity or enforceability of any Letter of Credit or any
set-off, counterclaim, recoupment, defense or other right which the Borrower,
the Performance Guarantor, the Servicer, an Originator or any Affiliate thereof
on behalf of which a Letter of Credit has been issued may have against the
LC Bank, or any other Credit Party or any other Person for any reason
whatsoever;

(iv) any claim of breach of warranty that might be made by the Borrower, an
Originator, the Servicer or any Affiliate thereof, the LC Bank, or any
LC Participant against the beneficiary of a Letter of Credit, or the existence
of any claim, set-off, defense or other right which the Borrower, the Servicer,
the LC Bank or any LC Participant may have at any time against a beneficiary,
any successor beneficiary or any transferee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the LC Bank, any other Credit Party or any other Person, whether in connection
with this Agreement, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between the Borrower or any
Affiliates of the Borrower and the beneficiary for which any Letter of Credit
was procured);

(v) the lack of power or authority of any signer of, or lack of validity,
sufficiency, accuracy, enforceability or genuineness of, any draft, demand,
instrument, certificate or other document presented under any Letter of Credit,
or any such draft, demand, instrument, certificate or other document proving to
be forged, fraudulent, invalid, defective or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect, even if the
Administrative Agent or the LC Bank has been notified thereof;

(vi) payment by the LC Bank under any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit;

(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition,

value or other characteristic of any property or services relating to a Letter
of Credit;

(viii) any failure by the LC Bank or any of the LC Bank’s Affiliates to issue
any Letter of Credit in the form requested by the Borrower;

(ix) any Material Adverse Effect;

 

-44-



--------------------------------------------------------------------------------

(x) any breach of this Agreement or any other Transaction Document by any party
thereto;

(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
the Borrower, the Performance Guarantor, any Originator or any Affiliate
thereof;

(xii) the fact that an Event of Default or an Unmatured Event of Default shall
have occurred and be continuing;

(xiii) the fact that this Agreement or the obligations of the Borrower or the
Servicer hereunder shall have been terminated; and

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

Section 3.09. Indemnity. In addition to other amounts payable hereunder, the
Borrower hereby agrees to protect, indemnify, pay and save harmless the
Administrative Agent, the LC Bank, each LC Participant, each other Credit Party
and each of the LC Bank’s Affiliates that have issued a Letter of Credit from
and against any and all claims, demands, liabilities, damages, Taxes, penalties,
interest, judgments, losses, costs, charges and expenses (including Attorney
Costs) which the Administrative Agent, the LC Bank, any LC Participant, any
other Credit Party or any of their respective Affiliates may incur or be subject
to as a consequence, direct or indirect, of the issuance of any Letter of
Credit, except to the extent resulting from (a) the gross negligence or willful
misconduct of the party to be indemnified as determined by a final
non-appealable judgment of a court of competent jurisdiction or (b) the wrongful
dishonor by the LC Bank of a proper demand for payment made under any Letter of
Credit, except if such dishonor resulted from any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Authority (all such acts or omissions herein called “Governmental Acts”).
Notwithstanding anything to the contrary, this Section 3.09 shall not apply to
Taxes unless those Taxes represent losses, claims, damages, etc. arising as a
result of a non-Tax claim that is otherwise subject to the indemnity contained
in this Section 3.09.

Section 3.10. Liability for Acts and Omissions. As between the Borrower, on the
one hand, and the Administrative Agent, the LC Bank, the LC Participants, and
the other Credit Parties, on the other, the Borrower assumes all risks of the
acts and omissions of, or misuse of any Letter of Credit by, the respective
beneficiaries of such Letter of Credit. In furtherance and not in limitation of
the foregoing, none of the Administrative Agent, the LC Bank, the
LC Participants, or any other Credit Party shall be responsible for: (i) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for an
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged
(even if the LC Bank, any LC Participant or any other Credit Party shall have
been notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any

 

-45-



--------------------------------------------------------------------------------

conditions required in order to draw upon such Letter of Credit or any other
claim of the Borrower against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, electronic mail, cable, telegraph, telex, facsimile or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any such Letter
of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the
Administrative Agent, the LC Bank, the LC Participants, and the other Credit
Parties, including any Governmental Acts, and none of the above shall affect or
impair, or prevent the vesting of, any of the LC Bank’s rights or powers
hereunder. In no event shall the Administrative Agent, the LC Bank, the
LC Participants, or the other Credit Parties or their respective Affiliates, be
liable to the Borrower or any other Person for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation Attorney Costs), or for any damages resulting from any change
in the value of any property relating to a Letter of Credit.

Without limiting the generality of the foregoing, the Administrative Agent, the
LC Bank, the LC Participants, and the other Credit Parties and each of their
respective Affiliates (i) may rely on any written communication believed in good
faith by such Person to have been authorized or given by or on behalf of the
applicant for a Letter of Credit; (ii) may honor any presentation if the
documents presented appear on their face to comply with the terms and conditions
of the relevant Letter of Credit; (iii) may honor a previously dishonored
presentation under a Letter of Credit, whether such dishonor was pursuant to a
court order, to settle or compromise any claim of wrongful dishonor, or
otherwise, and shall be entitled to reimbursement to the same extent as if such
presentation had initially been honored, together with any interest paid by the
LC Bank or its Affiliates; (iv) may honor any drawing that is payable upon
presentation of a statement advising negotiation or payment, upon receipt of
such statement (even if such statement indicates that a draft or other document
is being delivered separately), and shall not be liable for any failure of any
such draft or other document to arrive, or to conform in any way with the
relevant Letter of Credit; (v) may pay any paying or negotiating bank claiming
that it rightfully honored under the laws or practices of the place where such
bank is located; and (vi) may settle or adjust any claim or demand made on the
Administrative Agent, the LC Bank, the LC Participants, or the other Credit
Parties or their respective Affiliates, in any way related to any order issued
at the applicant’s request to an air carrier, a letter of guarantee or of
indemnity issued to a carrier or any similar document (each, an “Order”) and may
honor any drawing in connection with any Letter of Credit that is the subject of
such Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the LC Bank under or in
connection with any Letter of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction, shall not put the LC Bank under
any resulting liability to the Borrower, any Credit Party or any other Person.

 

-46-



--------------------------------------------------------------------------------

ARTICLE IV

SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS

Section 4.01. Settlement Procedures. (a) The Servicer shall set aside and hold
in trust for the benefit of the Secured Parties (or, after the occurrence and
continuance of a Level 2 Ratings Event, if so requested by the Administrative
Agent, segregate into a separate account in the name of the Borrower and
approved by the Administrative Agent), for application in accordance with the
priority of payments set forth below, all Collections on Pool Receivables that
are received by the Servicer or the Borrower or received in any Lock-Box or
Collection Account; provided, however, that so long as each of the conditions
precedent set forth in Section 6.03 are satisfied, the Servicer may release to
the Borrower from such Collections the amount (if any) necessary to pay (i) the
purchase price for Receivables purchased by the Borrower in accordance with the
terms of the Receivables Sale Agreement (each such release, a “Reinvestment”) or
(ii) amounts owing by the Borrower to the Originators under the Subordinated
Notes (each such release, a “Release”). On each Settlement Date, the Servicer
(or, following its assumption of control of the Collection Accounts, the
Administrative Agent) shall, distribute Collections in the following order of
priority:

(i) first, to the Servicer for the payment of the accrued Servicing Fees payable
for the immediately preceding Interest Period (plus, if applicable, the amount
of Servicing Fees payable for any prior Interest Period to the extent the full
amount owed has not been distributed to the Servicer);

(ii) second, to each Lender and other Credit Party (ratably, based on the amount
then due and owing), all accrued and unpaid Interest, Fees and Breakage Fees due
to such Lender and other Credit Party for the immediately preceding Interest
Period (including any additional amounts or indemnified amounts payable under
Sections 5.03 and 13.01 in respect of such payments), plus, if applicable, the
amount of any such Interest, Fees and Breakage Fees (including any additional
amounts or indemnified amounts payable under Sections 5.03 and 13.01 in respect
of such payments) payable for any prior Interest Period to the extent such
amount has not been distributed to such Lender or Credit Party;

(iii) third, as set forth in clause (x) or (y) below, as applicable:

(x) prior to the occurrence of the Termination Date, to the extent that a
Borrowing Base Deficit exists on such date, to the Lenders (ratably, based on
the aggregate outstanding Capital of each Lender at such time) for the payment
of a portion of the outstanding Aggregate Capital at such time, in an aggregate
amount equal to the amount necessary to reduce the Borrowing Base Deficit to
zero ($0); or

(y) on and after the occurrence of the Termination Date, to each Lender
(ratably, based on the aggregate outstanding Capital of each Lender at such
time) for the payment in full of the aggregate outstanding Capital of such
Lender at such time;

 

-47-



--------------------------------------------------------------------------------

(iv) fourth, as set forth in clause (x), (y) or (z) below, as applicable:

(x) prior to the occurrence of the Termination Date, to the extent that a
Borrowing Base Deficit exists on such date, to the LC Collateral Account, in
reduction of the Adjusted LC Participation Amount, in an amount equal to the
amount necessary (after giving effect to clause (iii)(x) above) to reduce the
Borrowing Base Deficit to zero ($0);

(y) on and after the occurrence of the Termination Date, to the LC Collateral
Account (A) the amount necessary to reduce the Adjusted LC Participation Amount
to zero ($0) and (B) an amount equal to the LC Fee Expectation at such time; or

(z) prior to the occurrence of the Termination Date, at the election of the
Borrower and in accordance with Section 2.02(d), to the payment of all or any
portion of the outstanding Capital of the Lenders at such time (ratably, based
on the aggregate outstanding Capital of each Lender at such time);

(v) fifth, to the Credit Parties, the Affected Persons and the Indemnified
Parties (ratably, based on the amount due and owing at such time), for the
payment of all other Borrower Obligations then due and owing by the Borrower to
the Credit Parties, the Affected Persons and the Indemnified Parties; and

(vi) sixth, the balance, if any, to be paid to the Borrower for its own account.

(b) All payments or distributions to be made by the Servicer, the Borrower and
any other Person to the Lenders (or their respective related Affected Persons
and the Indemnified Parties), the LC Bank and the LC Participants hereunder
shall be paid or distributed to the related Group Agent at its Group Agent’s
Account. Each Group Agent, upon its receipt in the applicable Group Agent’s
Account of any such payments or distributions, shall distribute such amounts to
the applicable Lenders, the LC Bank, LC Participants, Affected Persons and the
Indemnified Parties within its Group ratably; provided that if such Group Agent
shall have received insufficient funds to pay all of the above amounts in full
on any such date, such Group Agent shall pay such amounts to the applicable
Lenders, the LC Bank, the LC Participants, Affected Persons and the Indemnified
Parties within its Group in accordance with the priority of payments set forth
above, and with respect to any such category above for which there are
insufficient funds to pay all amounts owing on such date, ratably (based on the
amounts in such categories owing to each such Person in such Group) among all
such Persons in such Group entitled to payment thereof.

(c) If and to the extent the Administrative Agent, any Credit Party, any
Affected Person or any Indemnified Party shall be required for any reason to pay
over to any Person (other than to any Person that is a party hereto as
contemplated by this Agreement) any amount received on its behalf hereunder,
such amount shall be deemed not to have been so received but rather to have been
retained by the Borrower and, accordingly, the Administrative Agent, such Credit
Party, such Affected Person or such Indemnified Party, as the case may be, shall
have a claim against the Borrower for such amount.

 

-48-



--------------------------------------------------------------------------------

(d) For the purposes of this Section 4.01:

(i) if on any day the Outstanding Balance of any Pool Receivable is reduced or
adjusted as a result of any defective, rejected, returned, repossessed or
foreclosed goods or services, or any revision, cancellation, allowance, rebate,
credit memo, discount or other adjustment made by the Borrower, any Originator,
the Servicer, or any Affiliate of the Servicer or any setoff, counterclaim or
dispute between or among the Borrower or any Affiliate of the Borrower, an
Originator or any Affiliate of an Originator, or the Servicer or any Affiliate
of the Servicer, and an Obligor, the Borrower shall be deemed to have received
on such day a Collection of such Pool Receivable in the amount of such reduction
or adjustment;

(ii) if on any day any of the representations or warranties in Section 7.01 is
not true (in all material respects) with respect to any Pool Receivable, the
Borrower shall be deemed to have received on such day a Collection of such Pool
Receivable in full (Collections deemed to have been received pursuant to
Section 4.01(d) are hereinafter sometimes referred to as “Deemed Collections”);

(iii) except as provided in clauses (i) or (ii) above or otherwise required by
Applicable Law or the relevant Contract, all Collections received from an
Obligor of any Receivable shall be applied to the Receivables of such Obligor in
the order of the age of such Receivables, starting with the oldest such
Receivable, unless such Obligor designates in writing its payment for
application to specific Receivables;

(iv) if and to the extent the Administrative Agent, any Credit Party, any
Affected Person or any Indemnified Party shall be required for any reason to pay
over to an Obligor (or any trustee, receiver, custodian or similar official in
any Insolvency Proceeding) any amount received by it hereunder, such amount
shall be deemed not to have been so received by such Person but rather to have
been retained by the Borrower and, accordingly, such Person shall have a claim
against the Borrower for such amount, payable when and to the extent that any
distribution from or on behalf of such Obligor is made in respect thereof; and

(v) to the extent the Borrower receives or is deemed to receive any Deemed
Collection pursuant to Section 4.01(d)(i) or (ii) above, if a Borrowing Base
Deficit shall exist at the time the Borrower is deemed to have received such
Deemed Collection, or after giving effect to the event giving rise to such
Deemed Collection, the Borrower shall deposit such amount in the Collection
Account (and to the extent necessary to deposit any such amount request any
corresponding amount owing from an Originator or Servicer to the Borrower to the
extent the Originator or the Servicer is responsible for the event giving rise
to such Deemed Collection).

Section 4.02. Payments and Computations, Etc. (a) All amounts to be paid by the
Borrower or the Servicer to the Administrative Agent, any Credit Party, any
Affected Person or any Indemnified Party hereunder shall be paid no later than
1:00 p.m. (New York City time) on the day when due in same day funds to the
applicable Group Agent’s Account.

 

-49-



--------------------------------------------------------------------------------

(b) Each of the Borrower and the Servicer shall, to the extent permitted by
Applicable Law and at the election of the Administrative Agent or if required by
the Majority Group Agents, pay interest on any amount for each day not paid or
deposited by it when due hereunder, at an interest rate per annum equal to 2.00%
per annum above the Base Rate.

(c) All computations of interest under subsection (b) above and all computations
of Interest, Fees and other amounts hereunder shall be made on the basis of a
year of 360 days (or, in the case of amounts determined by reference to the Base
Rate, 365 or 366 days, as applicable) for the actual number of days (including
the first but excluding the last day) elapsed. Whenever any payment or deposit
to be made hereunder shall be due on a day other than a Business Day, such
payment or deposit shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of such payment or
deposit.

ARTICLE V

INCREASED COSTS; FUNDING LOSSES; TAXES; AND ILLEGALITY

Section 5.01. Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Affected Person (except any such reserve requirements reflected in Adjusted
LIBOR or Adjusted LMIR);

(ii) subject any Affected Person to any Taxes (other than Indemnified Taxes,
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes,
and Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii) impose on any Affected Person any other condition, cost or expense (other
than Taxes) (A) affecting the Collateral, this Agreement, any other Transaction
Document, any Program Support Agreement, any Loan or any Letter of Credit or any
participation therein or (B) affecting its obligations or rights to make Loans
or issue or participate in Letters of Credit;

and the result of any of the foregoing shall be to increase the cost to such
Affected Person of (A) acting as the Administrative Agent, a Group Agent or a
Lender hereunder or as a Program Support Provider with respect to the
transactions contemplated hereby, (B) funding or maintaining any Loan or issuing
or participating in any Letter of Credit (or interests therein) or
(C) maintaining its obligation to fund or maintain any Loan or issuing or
participating in, any Letter of Credit (or interest therein), or to reduce the
amount of any sum received or receivable by such Affected Person hereunder,
then, upon request of such Affected Person (or its Group Agent), the Borrower
shall pay to such Affected Person such additional amount or amounts as will
compensate such Affected Person for such additional costs incurred or reduction
suffered in accordance with Section 5.01(d).

 

-50-



--------------------------------------------------------------------------------

(b) Capital and Liquidity Requirements. If any Affected Person determines that
any Change in Law affecting such Affected Person or any lending office of such
Affected Person or such Affected Person’s holding company, if any, regarding
capital or liquidity requirements, has or would have the effect of
(x) increasing the amount of capital required to be maintained by such Affected
Person or Affected Person’s holding company, if any, or increasing the amount of
high quality liquid assets such Affected Person or Affected Person’s holding
company, if any, is required to maintain as a result of any funding commitment
made by such Affected Person under any Transaction Document, (y) reducing the
rate of return on such Affected Person’s capital or on the capital of such
Affected Person’s holding company, if any, or (z) causing an internal capital or
liquidity charge or other imputed cost to be assessed upon such Affected Person
or Affected Person’s holding company, if any, in each case, as a consequence of
(A) this Agreement or any other Transaction Document, (B) the commitments of
such Affected Person hereunder or under any related Program Support Agreement,
(C) the Loans, Letters of Credit or participations in Letters of Credit, in each
case made or issued by such Affected Person, or (D) any Capital, to a level
below that which such Affected Person or such Affected Person’s holding company
would have achieved but for such Change in Law (taking into consideration such
Affected Person’s policies and the policies of such Affected Person’s holding
company with respect to capital adequacy and liquidity), then from time to time,
upon request by such Affected Person certifying (x) that the event described in
this clause (b) has occurred and describing in reasonable detail the nature of
such event, (y) as to the reduction of the rate of return on capital, imputed
cost, increased internal capital or liquidity charge, or the increase in the
amount of high quality liquid assets it is required to maintain as a result of
any funding commitment made by such Affected Person under any Transaction
Document, in each case, resulting from such event, and (z) as to the additional
amount or amounts demanded by such Affected Person and a reasonably detailed
explanation of the calculation thereof, the Borrower will pay to such Affected
Person such additional amount or amounts as will compensate such Affected Person
or such Affected Person’s holding company for any such increase, reduction or
charge suffered in accordance with Section 5.01(d).

(c) Adoption of Changes in Law. The Borrower acknowledges that any Affected
Person may institute measures in anticipation of a Change in Law (including,
without limitation, the imposition of internal charges on such Affected Person’s
interests or obligations under any Transaction Document or Program Support
Agreement), and may commence allocating charges to or seeking compensation from
the Borrower under this Section 5.01 in connection with such measures, in
advance of the effective date of such Change in Law, and the Borrower agrees to
pay such charges or compensation to such Affected Person, following demand
therefor in accordance with the terms of this Section 5.01, without regard to
whether such effective date has occurred.

(d) Certificates for Reimbursement. A certificate of an Affected Person (or its
Group Agent on its behalf) setting forth the amount or amounts necessary to
compensate such Affected Person or its holding company, as the case may be, as
specified in clause (a), (b) or (c) of this Section and delivered to the
Borrower together with all backup information and documentation reasonably
requested by the Borrower, shall be conclusive absent manifest error. The
Borrower shall, subject to the priorities of payment set forth in Section 4.01,
pay such Affected Person the amount shown as due on any such certificate on the
later of (i) the first Settlement Date occurring after the Borrower’s receipt of
such certificate and (ii) ten (10) days after the Borrower’s receipt of such
certificate.

 

-51-



--------------------------------------------------------------------------------

(e) Delay in Requests. Failure or delay on the part of any Affected Person to
demand compensation pursuant to this Section shall not constitute a waiver of
such Affected Person’s right to demand such compensation provided that the
Borrower shall not be required to compensate an Affected Person pursuant to this
Section 5.01 for any increased costs or reductions incurred more than six months
prior to the date that such Affected Person notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Affected
Person’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six month period referred to above shall be extended to include the
period of retroactive effect thereof.

Section 5.02. Funding Losses. (a) The Borrower will pay each Lender all Breakage
Fees as and when due and owing.

(b) A certificate of a Lender (or its Group Agent on its behalf) setting forth
the amount or amounts necessary to compensate such Lender, as specified in
clause (a) above and delivered to the Borrower together with all backup
information and documentation reasonably requested by the Borrower, shall be
conclusive absent manifest error. The Borrower shall, subject to the priorities
of payment set forth in Section 4.01, pay such Lender the amount shown as due on
any such certificate on the later of (i) the first Settlement Date occurring
after the Borrower’s receipt of such certificate and (ii) ten (10) days after
the Borrower’s receipt of such certificate.

Section 5.03. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation under any Transaction Document shall be made without deduction or
withholding for any Taxes, except as required by Applicable Law. If any
Applicable Law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by such withholding agent, then the applicable withholding agent
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with Applicable Law, and, if such Tax is an Indemnified Tax, then the
sum payable shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 5.03), the applicable Credit Party
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(b) Payment of Other Taxes by the Borrower. Without duplication of any amounts
paid pursuant to Sections 5.03(a) or 5.03(c), the Borrower shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law, or, at
the option of the Administrative Agent, timely reimburse it for the payment of,
any Other Taxes.

 

-52-



--------------------------------------------------------------------------------

(c) Indemnification by the Borrower. Without duplication of any amounts paid
pursuant to Sections 5.03(a) or 5.03(b), the Borrower shall indemnify each
Credit Party, within ten days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.03) payable or paid by such
Credit Party or required to be withheld or deducted from a payment to such
Credit Party and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority; provided that the Borrower
shall not be required to compensate any Credit Party pursuant to this
Section 5.03 for any Indemnified Taxes unless such Credit Party requests
compensation from the Borrower not later than 180 days after the earlier of
(i) the date on which the relevant Governmental Authority makes written demand
upon such Credit Party for payment of such Indemnified Taxes, and (ii) the date
on which such Credit Party has made payment of such Indemnified Taxes. A
certificate that states the amount of such payment or liability shall be
delivered to the Borrower by a Credit Party (with a copy to the Administrative
Agent) together with all backup information and documentation reasonably
requested by the Borrower, or by the Administrative Agent on its own behalf or
on behalf of a Credit Party and shall be conclusive absent manifest error.

(d) Indemnification by the Lenders. Each Lender (other than the Conduit Lenders)
shall severally indemnify the Administrative Agent, within ten days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender, its related
Conduit Lender or any of their respective Affiliates that are Affected Persons
(but only to the extent that the Borrower and its Affiliates have not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting any obligation of the Borrower, the Servicer or their Affiliates to do
so), (ii) any Taxes attributable to the failure of such Lender, its related
Conduit Lender or any of their respective Affiliates that are Affected Persons
to comply with Section 14.03(f) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, its related
Conduit Lender or any of their respective Affiliates that are Affected Persons,
in each case, that are payable or paid by the Administrative Agent in connection
with any Transaction Document, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender (or its Group
Agent) by the Administrative Agent shall be conclusive absent manifest error.
Each Lender (other than the Conduit Lenders) hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender, its related Conduit Lender or any of their respective Affiliates
that are Affected Persons under any Transaction Document or otherwise payable by
the Administrative Agent to such Lender, its related Conduit Lender or any of
their respective Affiliates that are Affected Persons from any other source
against any amount due to the Administrative Agent under this clause (d).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 5.03, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

-53-



--------------------------------------------------------------------------------

(f) Status of Credit Parties. (i) Any Credit Party that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Transaction Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Credit Party, if reasonably requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Credit Party is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Sections 5.03(f)(ii)(A), 5.03(f)(ii)(B) and 5.03(g)) shall not be required if,
in the Credit Party’s reasonable judgment, such completion, execution or
submission would subject such Credit Party to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Credit Party.

(ii) Without limiting the generality of the foregoing:

(A) any Credit Party that is a “United States Person” within the meaning of
Section 7701(a)(30) of the Code, shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Credit Party becomes
a party hereto (and from time to time upon the reasonable request of the
Borrower or the Administrative Agent), executed copies of Internal Revenue
Service Form W-9 certifying that such Credit Party is exempt from U.S. federal
backup withholding Tax;

(B) any Credit Party that is not a “United States Person” within the meaning of
Section 7701(a)(30) of the Code (a “Foreign Credit Party”) shall, to the extent
it is legally entitled to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be reasonably requested by the Borrower
or the Administrative Agent) on or about the date on which such Foreign Credit
Party becomes a Credit Party with respect to this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

(1) (x) with respect to payments of interest under any Transaction Document,
executed copies of Internal Revenue Service Form W-8BEN or Internal Revenue
Service Form W-8BEN-E (or successor form) establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Transaction Document, Internal Revenue Service Form W-8BEN or Internal Revenue
Form W-8BEN-E (or successor form) establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) executed copies of Internal Revenue Service Form W-8ECI;

 

-54-



--------------------------------------------------------------------------------

(3) (x) a certificate to the effect that such Foreign Credit Party is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of
Internal Revenue Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E
(or successor form); or

(4) executed copies of Internal Revenue Service Form W-8IMY, accompanied by
Internal Revenue Service Form W-8ECI, Internal Revenue Service Form W-8BEN or
Internal Revenue Service Form W-8BEN-E (or successor form), a U.S. Tax
Compliance Certificate, Internal Revenue Service Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided
that, if such Credit Party is a partnership and one or more direct or indirect
partners of such Foreign Credit Party are claiming the portfolio interest
exemption, such Foreign Credit Party may provide a U.S. Tax Compliance
Certificate on behalf of each such direct and indirect partner; and

(C) any Foreign Credit Party, to the extent it is legally entitled to do so,
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient), on or about the date on which
such Foreign Credit Party becomes a party hereto (and from time to time upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of any other form prescribed by Applicable Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by Applicable Law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.

(g) Documentation Required by FATCA. If a payment made to a Credit Party under
any Transaction Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Credit Party were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Credit Party shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by
Applicable Law and at such time or times reasonably requested by the Borrower or
the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Credit Party has complied with such Credit Party’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (g), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

(h) Survival. Each party’s obligations under this Section 5.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Credit Party, the termination of the
Commitments and the repayment, satisfaction or discharge of all the Borrower
Obligations and the Servicer’s obligations hereunder.

 

-55-



--------------------------------------------------------------------------------

(i) Updates. Each Credit Party agrees that if any form or certification it
previously delivered pursuant to this Section 5.03 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(j) Intended Tax Treatment. Notwithstanding anything to the contrary herein or
in any other Transaction Document, all parties to this Agreement covenant and
agree to treat each Loan under this Agreement as debt (and all Interest as
interest) for all federal, state, local and franchise tax purposes and agree not
to take any position on any tax return inconsistent with the foregoing.

(k) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund (or a credit
in lieu of a refund) of any Taxes as to which it has been indemnified pursuant
to this Section 5.03 (including by the payment of additional amounts pursuant to
this Section 5.03), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section 5.03 with respect to the Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (k) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (k), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (k) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

Section 5.04. Inability to Determine Adjusted LIBOR or LMIR; Change in Legality.
(a) If any Group Agent shall have determined (which determination shall be
conclusive and binding upon the parties hereto absent manifest error) before the
first day of any Interest Period (with respect to Adjusted LIBOR) or on any day
(with respect to LMIR), by reason of circumstances affecting the interbank
Eurodollar market, either that: (i) dollar deposits in the relevant amounts and
for the relevant Interest Period or day, as applicable, are not available,
(ii) adequate and reasonable means do not exist for ascertaining the Adjusted
LIBOR or LMIR for such Interest Period or day, as applicable, or (iii) the
Adjusted LIBOR or LMIR determined pursuant hereto does not accurately reflect
the cost to the applicable Affected Person (as conclusively determined by such
Group Agent) of maintaining any Portion of Capital during such Interest Period
or day, as applicable, such Group Agent shall promptly give telephonic notice of
such determination, confirmed in writing, to the Borrower before the first day
of any Interest Period (with respect to the Euro-Rate determined by reference to
Adjusted LIBOR) or on such day (with respect to the Euro-Rate determined by
reference to LMIR). Upon delivery of such notice: (i) no Portion of Capital
shall be funded thereafter at Adjusted LIBOR or LMIR unless and until such Group
Agent

 

-56-



--------------------------------------------------------------------------------

shall have given notice to the Borrower that the circumstances giving rise to
such determination no longer exist and (ii) with respect to any outstanding
Portion of Capital then funded at Adjusted LIBOR or LMIR, the Interest Rate with
respect to such Portion of Capital shall automatically be converted to the Base
Rate on the last day of the then-current Interest Period (with respect to
Adjusted LIBOR) or immediately (with respect to LMIR).

(b) If, on or before the first day of any Interest Period (with respect to
Adjusted LIBOR) or on any day (with respect to LMIR), any Group Agent shall have
been notified by any Affected Person that such Affected Person has determined
(which determination shall be final and conclusive absent manifest error) that
any Change in Law, or compliance by such Affected Person with any Change in Law,
shall make it unlawful or impossible for such Affected Person to fund or
maintain any Portion of Capital at or by reference to Adjusted LIBOR or LMIR,
such Group Agent shall notify the Borrower and the Administrative Agent thereof.
Upon receipt of such notice, until the applicable Group Agent notifies the
Borrower and the Administrative Agent that the circumstances giving rise to such
determination no longer apply, (i) no Portion of Capital shall be funded
thereafter at Adjusted LIBOR or LMIR unless and until such Lender shall have
given notice to the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist and (ii) with respect to any
outstanding Portion of Capital then funded at Adjusted LIBOR or LMIR, the
Interest Rate with respect to such Portion of Capital shall automatically be
converted to the Base Rate on the last day of the then-current Interest Period
(with respect to Adjusted LIBOR) or immediately (with respect to LMIR).

Section 5.05. Successor Adjusted LIBOR and LMIR.

(a) If the Administrative Agent determines (which determination shall be final
and conclusive, absent manifest error) that either (a) (i) the circumstances set
forth in Section 5.04 have arisen and are unlikely to be temporary, or (ii) the
circumstances set forth in Section 5.04 have not arisen but the applicable
supervisor or administrator (if any) of the interbank Eurodollar market or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying the specific date after which the LMIR shall
no longer be used for determining interest rates for loans (either such date, a
“LIBOR Termination Date”), or (b) a rate other than the LMIR has become a widely
recognized benchmark rate for newly originated loans in Dollars in the U.S.
market, then the Administrative Agent may (in consultation with the Borrower)
choose a replacement index for the LMIR and make adjustments to applicable
margins and related amendments to this Agreement as referred to below such that,
to the extent practicable, the all-in interest rate based on the replacement
index will be substantially equivalent to the all-in LMIR-based interest rate in
effect prior to its replacement.

(b) The Administrative Agent and the Borrower shall enter into an amendment to
this Agreement to reflect the replacement index, the adjusted margins and such
other related amendments as may be appropriate, in the discretion of the
Administrative Agent, for the implementation and administration of the
replacement index-based rate. Notwithstanding anything to the contrary in this
Agreement or the other Transaction Documents (including, without limitation,
Section 14.01), such amendment shall become effective without any further action
or consent of any other party to this Agreement at 5:00 p.m. New York City time
on the tenth (10th) Business Day after the date a draft of the amendment is
provided to the Group Agents, unless the Administrative Agent receives, on or
before such tenth (10th) Business Day, a written notice from the Majority Group
Agents stating that such Group Agents object to such amendment.

 

-57-



--------------------------------------------------------------------------------

(c) Selection of the replacement index, adjustments to the applicable margins,
and amendments to this Agreement (i) will be determined with due consideration
to the then-current market practices for determining and implementing a rate of
interest for newly originated loans in the United States and loans converted
from a LMIR-based rate to a replacement index-based rate, and (ii) may also
reflect adjustments to account for (x) the effects of the transition from the
LMIR to the replacement index and (y) yield- or risk-based differences between
the LMIR and the replacement index.

(d) Until an amendment reflecting a new replacement index in accordance with
this Section 5.05 is effective, each advance, conversion and renewal of a Loan
under at the LMIR will continue to bear interest with reference to the LMIR;
provided however, that if the Administrative Agent determines (which
determination shall be final and conclusive, absent manifest error) that a LIBOR
Termination Date has occurred, then following the LIBOR Termination Date, all
Loans as to which the LMIR would otherwise apply shall automatically be
converted to the Base Rate until such time as an amendment reflecting a
replacement index and related matters as described above is implemented.

(e) Notwithstanding anything to the contrary contained herein, if at any time
the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement.

Section 5.06 Mitigation Obligations; Replacement of Lenders. If any Affected
Person requests compensation under Section 5.01, or the Borrower is required to
pay any Indemnified Taxes or additional amounts to any Affected Person or any
Governmental Authority for the account of any Affected Person pursuant to
Section 5.03, then such Affected Person (at the request of the Borrower) shall
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Affected Person, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 5.01 or 5.03, as the case may be, in the
future and (ii) would not subject such Affected Person to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Affected Person.
The Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Affected Person in connection with any such designation or assignment.

Section 5.07. Certain Rules Relating to the Payment of Additional Amounts.
(a) If any Affected Person requests compensation under Section 5.01, or if the
Borrower is required to pay any additional amount to any Affected Person or to
any Governmental Authority for the account of any Affected Person pursuant to
Section 5.03, then such Affected Person shall (at the request of the Borrower)
use commercially reasonable efforts to designate a different lending office for
funding or booking the related Loans hereunder or to assign and delegate (or
cause to be assigned and delegated) such Affected Person’s rights and
obligations hereunder to another office, branch or Affiliate of such Affected
Person if, in the judgment of such Affected Person, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 5.01 or 5.03, as

 

-58-



--------------------------------------------------------------------------------

the case may be, in the future and (ii) would not subject such Affected Person
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Affected Person. The Borrower hereby agrees to pay all reasonable out of
pocket costs and expenses incurred by any Affected Person in connection with any
such designation or assignment and delegation.

(b) If (i) any Affected Person requests compensation under Section 5.01, (ii)
the Borrower is required to pay any additional amount to any Affected Person or
any Governmental Authority for the account of any Affected Person pursuant to
Section 5.03, (iii) any Affected Person has become a Defaulting Lender or
(iv) any Affected Person has failed to consent to a proposed amendment, waiver,
discharge or termination that requires the consent of all Lenders and with
respect to which the other Lenders shall have or would have granted their
consent, then the Borrower may, at its sole expense and effort, upon notice to
the Administrative Agent, require the Administrative Agent to cause the related
Affected Person to assign and delegate, without recourse (in accordance with and
subject to all applicable transfer restrictions), all its interests, rights and
obligations under this Agreement and the other Transaction Documents to another
appropriate Person (which, in the case of a Lender, shall be an Eligible
Assignee) that shall acquire such interest or assume such commitment; provided
that (a) the Borrower shall have received the prior written consent of the
Administrative Agent and the other Lenders, which consent shall not unreasonably
be withheld, (b) such Affected Person, if a Lender, shall have received payment
of an amount equal to its outstanding Capital and, if applicable, accrued
Interest and Fees thereon and all other amounts then owing to it hereunder from
the assignee or the Borrower, (c) in the case of any such assignment and
delegation resulting from a claim for compensation under Section 5.01 or
payments required to be made pursuant to Section 5.03, such assignment is
expected to result in a reduction in such compensation or payments for future
periods and (d) in the case of any such assignment and delegation resulting from
the failure of an Affected Person to provide a consent, the assignee shall have
given such consent and, as a result of such assignment and delegation and any
contemporaneous assignments and delegations and consents, the applicable
amendment, waiver, discharge or termination can be effected. An Affected Person
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver or consent by such Affected Person or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation have ceased to apply.

Section 5.08. Security Interest. (a) As security for the performance by the
Borrower of all the terms, covenants and agreements on the part of the Borrower
to be performed under this Agreement or any other Transaction Document,
including the punctual payment when due of the Aggregate Capital and all
Interest in respect of the Loans and all other Borrower Obligations, the
Borrower hereby grants to the Administrative Agent for its benefit and the
ratable benefit of the Secured Parties, a continuing security interest in, all
of the Borrower’s right, title and interest in, to and under all of the
following, whether now or hereafter owned, existing or arising (collectively,
the “Collateral”): (i) all Pool Receivables, (ii) all Related Security with
respect to such Pool Receivables, (iii) all Collections with respect to such
Pool Receivables, (iv) the Lock-Boxes and Collection Accounts and all amounts on
deposit therein, and all certificates and instruments, if any, from time to time
evidencing such Lock-Boxes and Collection Accounts and amounts on deposit
therein, (v) all rights (but none of the obligations) of the Borrower under the
Receivables Sale Agreement, (vi) all other personal and fixture property or
assets of the Borrower of every kind and nature including, without limitation,
all goods (including inventory, equipment and any

 

-59-



--------------------------------------------------------------------------------

accessions thereto), instruments (including promissory notes), documents,
accounts, chattel paper (whether tangible or electronic), deposit accounts,
securities accounts, securities entitlements, letter-of-credit rights,
commercial tort claims, securities and all other investment property, supporting
obligations, money, any other contract rights or rights to the payment of money,
insurance claims and proceeds, and all general intangibles (including all
payment intangibles) (each as defined in the UCC), (vii) the LC Collateral
Account and all amounts on deposit therein, and (viii) all proceeds of, and all
amounts received or receivable under any or all of, the foregoing.

(b) The Administrative Agent (for the benefit of the Secured Parties) shall
have, with respect to all the Collateral, and in addition to all the other
rights and remedies available to the Administrative Agent (for the benefit of
the Secured Parties), all the rights and remedies of a secured party under any
applicable UCC. The Borrower hereby authorizes the Administrative Agent to file
financing statements describing the collateral covered thereby as “all of the
debtor’s personal property or assets” or words to that effect.

(c) Immediately upon the occurrence of the Final Payout Date, the Collateral
shall be automatically released from the lien created hereby, and this Agreement
and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent, the Lenders and the other Credit
Parties hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the Borrower; provided, however, that promptly following written
request therefor by the Borrower delivered to the Administrative Agent following
any such termination, and at the sole expense of the Borrower, the
Administrative Agent shall execute and deliver to the Borrower UCC-3 termination
statements and such other documents as the Borrower shall reasonably request to
evidence such termination.

ARTICLE VI

CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS

Section 6.01. Conditions Precedent to Effectiveness and the Initial Credit
Extension. This Agreement shall become effective as of the Closing Date when
(a) the Administrative Agent shall have received each of the documents,
agreements (in fully executed form), opinions of counsel, lien search results,
UCC filings, certificates and other deliverables listed on the closing
memorandum attached as Exhibit H hereto, in each case, in form and substance
acceptable to the Administrative Agent and (b) all fees and expenses payable by
the Borrower on the Closing Date to the Credit Parties have been paid in full in
accordance with the terms of the Transaction Documents.

Section 6.02. Conditions Precedent to All Credit Extensions. Each Credit
Extension hereunder on or after the Closing Date shall be subject to the
conditions precedent that:

(a) the Borrower shall have delivered to the Administrative Agent and each Group
Agent a Loan Request for such Loan, and, in the case of a Letter of Credit, the
Borrower shall have delivered to the Administrative Agent and the LC Bank a
Letter of Credit Application and an LC Request, in each case, in accordance with
Section 2.02(a) or Section 3.02(a), as applicable;

 

-60-



--------------------------------------------------------------------------------

(b) the Servicer shall have delivered to the Administrative Agent and each Group
Agent all Information Packages required to be delivered hereunder on or prior to
the date of such Credit Extension;

(c) the making of such Credit Extension will not result in any of the
circumstances specified in Section 2.01(a)(i) through (iv) and Section 3.01(a),
as applicable;

(d) on the date of such Credit Extension the following statements shall be true
and correct (and upon the occurrence of such Credit Extension, the Borrower and
the Servicer shall be deemed to have represented and warranted that such
statements are then true and correct):

(i) the representations and warranties of the Borrower and the Servicer
contained in Sections 7.01 and 7.02 are true and correct in all material
respects on and as of the date of such Credit Extension as though made on and as
of such date unless such representations and warranties by their terms refer to
an earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;

(ii) no Event of Default or Unmatured Event of Default has occurred and is
continuing, and no Event of Default or Unmatured Event of Default would result
from such Credit Extension;

(iii) no Borrowing Base Deficit exists or would exist after giving effect to
such Credit Extension; and

(iv) the Termination Date has not occurred.

Section 6.03. Conditions Precedent to All Reinvestments. Each Reinvestment
hereunder on or after the Closing Date shall be subject to the conditions
precedent that:

(a) after giving effect to such Reinvestment, the Servicer shall be holding in
trust for the benefit of the Secured Parties an amount of Collections sufficient
to pay the sum of (x) all accrued and unpaid Servicing Fees, Interest, Fees and
Breakage Fees as of such date, if any, (y) the amount of any Borrowing Base
Deficit as of such date and (z) the amount of all other accrued and unpaid
Borrower Obligations, in each case, that will be due and owing on the next
Settlement Date;

(b) the Borrower shall use the proceeds of such Reinvestment solely to pay the
purchase price for Receivables purchased by the Borrower in accordance with the
terms of the Receivables Sale Agreement; and

(c) on the date of such Reinvestment the following statements shall be true and
correct (and upon the occurrence of such Reinvestment, the Borrower and the
Servicer shall be deemed to have represented and warranted that such statements
are then true and correct):

 

-61-



--------------------------------------------------------------------------------

(i) the representations and warranties of the Borrower and the Servicer
contained in Sections 7.01 and 7.02 are true and correct in all material
respects on and as of the date of such Reinvestment as though made on and as of
such date unless such representations and warranties by their terms refer to an
earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;

(ii) no Event of Default has occurred and is continuing, and no Event of Default
would result from such Reinvestment; and

(iii) the Termination Date has not occurred.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

Section 7.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as of the Closing Date, on each Settlement Date, on each
date on which any Information Package or other report is delivered to the
Administrative Agent or any Lender hereunder, and on each day on which a Credit
Extension shall have occurred:

(a) Organization and Good Standing. The Borrower is a limited liability company
and validly existing in good standing under the laws of the State of Delaware
and has the requisite power and authority to own its properties and to conduct
its business as such properties are currently owned and such business is
presently conducted.

(b) Due Qualification. The Borrower is duly qualified to do business, is in good
standing as a foreign entity and has obtained all necessary licenses and
approvals in all jurisdictions in which the conduct of its business requires
such qualification, licenses or approvals, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

(c) Power and Authority; Due Authorization. The Borrower (i) has all necessary
power and authority to (A) execute and deliver this Agreement and the other
Transaction Documents to which it is a party, (B) perform its obligations under
this Agreement and the other Transaction Documents to which it is a party and
(C) grant a security interest in the Collateral to the Administrative Agent on
the terms and subject to the conditions herein provided and (ii) has duly
authorized by all necessary action such grant and the execution, delivery and
performance of, and the consummation of the transactions provided for in, this
Agreement and the other Transaction Documents to which it is a party.

 

-62-



--------------------------------------------------------------------------------

(d) Binding Obligations. This Agreement and each of the other Transaction
Documents to which the Borrower is a party constitutes legal, valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
their respective terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) as such
enforceability may be limited by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.

(e) No Violation. The execution, delivery and performance of, and the
consummation of the transactions contemplated by, this Agreement and the other
Transaction Documents to which it is a party, and the fulfillment of the terms
hereof and thereof, will not (i) result in any material breach of any of the
terms or provisions of, or constitute (with or without notice or lapse of time
or both) a default under its organizational documents or any indenture, sale
agreement, credit agreement, loan agreement, security agreement, mortgage, deed
of trust, or other material agreement or instrument to which the Borrower is a
party or by which it or any of its properties is bound, (ii) result in the
creation or imposition of any Adverse Claim (other than Permitted Liens) upon
any of the Collateral pursuant to the terms of any such indenture, credit
agreement, loan agreement, security agreement, mortgage, deed of trust, or other
agreement or instrument other than this Agreement and the other Transaction
Documents or (iii) materially violate any Applicable Law.

(f) Litigation and Other Proceedings. (i) There is no action, suit, proceeding
or investigation pending or, to the knowledge of the Borrower, threatened,
against the Borrower before any Governmental Authority and (ii) the Borrower is
not subject to any order, judgment, decree, injunction, stipulation or consent
order of or with any Governmental Authority that, in the case of either of the
foregoing clauses (i) and (ii), (A) asserts the invalidity of this Agreement or
any other Transaction Document, (B) seeks to prevent the grant of a security
interest in any Collateral by the Borrower to the Administrative Agent, the
ownership or acquisition by the Borrower of any Pool Receivables or other
Collateral or the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document, (C) seeks any determination or
ruling that could materially and adversely affect the performance by the
Borrower of its obligations under, or the validity or enforceability of, this
Agreement or any other Transaction Document or (D) is likely to be decided
adversely to the Borrower and individually or in the aggregate for all such
actions, suits, proceedings and investigations could reasonably be expected to
have a Material Adverse Effect.

(g) Governmental Approvals. Except where the failure to obtain or make such
authorization, consent, order, approval or action could not reasonably be
expected to have a Material Adverse Effect, all authorizations, consents, orders
and approvals of, or other actions by, any Governmental Authority that are
required to be obtained by the Borrower in connection with the grant of a
security interest in the Collateral to the Administrative Agent hereunder or the
due execution, delivery and performance by the Borrower of this Agreement or any
other Transaction Document to which it is a party and the consummation by the
Borrower of the transactions contemplated by this Agreement and the other
Transaction Documents to which it is a party have been obtained or made and are
in full force and effect.

 

-63-



--------------------------------------------------------------------------------

(h) Margin Regulations. None of the proceeds of the Loans will be used for the
purpose of (a) purchasing or carrying any “margin stock” as defined in
Regulation U or Regulation X, (b) for the purpose of reducing or retiring any
Indebtedness which was originally incurred to purchase or carry “margin stock”,
(c) for any other purpose which might constitute this transaction a “purpose
credit” within the meaning of Regulation U or Regulation X or (d) for the
acquisition of another Person unless the board of directors (or other comparable
governing body) or stockholders, as appropriate, of such Person has approved
such acquisition.

(i) Taxes. The Borrower has (i) timely filed or caused to be filed all income
tax returns (federal, state and local) and all other material tax returns
required to be filed by it and (ii) paid, or caused to be paid, all material
taxes, assessments and other governmental charges owing by it, if any, other
than (a) taxes, assessments and other governmental charges being contested in
good faith by appropriate proceedings, (b) as to which adequate reserves have
been provided in accordance with GAAP or (c) to the extent that failure to do so
could not reasonably be expected to result in a Material Adverse Effect. The
Borrower is properly classified as a “disregarded entity” which is wholly and
beneficially owned by a “United States person” for U.S. federal income tax
purposes.

(j) Solvency. After giving effect to the transactions contemplated by this
Agreement and the other Transaction Documents, the Borrower is Solvent.

(k) Offices; Legal Name. As of the Closing Date, the Borrower’s sole
jurisdiction of organization is the State of Delaware and such jurisdiction has
not changed within four months prior to the date of this Agreement. As of the
Closing Date, the office of the Borrower is located at the applicable address
specified on Schedule III hereto. As of the Closing Date, the legal name of the
Borrower is DCP Receivables LLC.

(l) Investment Company Act. The Borrower is not, and is not controlled by, an
“investment company” within the meaning of the Investment Company Act. The
Borrower is not a “covered fund” under Section 13 of the U.S. Bank Holding
Company Act of 1956, as amended, and the applicable rules and regulations
thereunder (the “Volcker Rule”). In determining that Borrower is not a “covered
fund” under the Volcker Rule, although other exemptions or exclusions under the
Investment Company Act may apply, the Borrower relies on the exemption from the
definition of “investment company” set forth in Section 3(c)(5) of the
Investment Company Act and does not rely solely on the exemption from the
definition of “investment company” set forth in Section 3(c)(1) and/or 3(c)(7)
of the Investment Company Act.

(m) No Material Adverse Effect. Since March 31, 2018 there has been no Material
Adverse Effect with respect to the Borrower.

 

-64-



--------------------------------------------------------------------------------

(n) Accuracy of Information. All Information Packages (if prepared by the
Borrower or one of its Affiliates, or to the extent that the information
contained therein is supplied by the Borrower or an Affiliate of the Borrower),
Loan Requests, certificates, reports, statements, documents and other written
information (other than Projections) furnished to the Administrative Agent or
any other Credit Party by or on behalf of the Borrower pursuant to any provision
of this Agreement or any other Transaction Document, or in connection with or
pursuant to any amendment or modification of, or waiver under, this Agreement or
any other Transaction Document, is, at the time the same are so furnished,
complete and correct in all material respects on the date the same are furnished
to the Administrative Agent or such other Credit Party, and does not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein, in light of the circumstances under
which they were made (and taken together with all of the other information
furnished to the Administrative Agent), not misleading, other than matters of a
general economic nature or matters that generally affect any industry segment of
the Borrower.

(o) Sanctions; Anti-Corruption and AML Laws. None of (a) the Borrower or (b) to
the knowledge of the Borrower, any directors, officers, employees, Affiliate,
agent or representative of the Borrower that will act in any capacity in
connection with or benefit from the credit facility established hereby, (i) is a
Sanctioned Person or the subject of any Sanctions or (ii) has taken any action,
directly or indirectly, that would result in a violation by such Persons of any
Sanctions, Anti-Corruption Laws or AML Laws, in each case, in any material
respect.

(p) Perfection Representations. (i) This Agreement creates a valid and
continuing security interest (as defined in the applicable UCC) in the
Borrower’s right, title and interest in, to and under the Collateral which
(A) security interest has been perfected and is enforceable against creditors of
and purchasers from the Borrower and (B) will be free of all Adverse Claims in
such Collateral.

(ii) The Receivables constitute “accounts” or “general intangibles” within the
meaning of Section 9-102 of the UCC.

(iii) The Borrower owns and has good and marketable title to the Collateral free
and clear of any Adverse Claim of any Person other than Permitted Liens.

(iv) Appropriate financing statements, financing statement amendments and
continuation statements have been filed in the proper filing office in the
appropriate jurisdictions under Applicable Law in order to perfect (and continue
the perfection of) the sale of the Receivables and Related Security from each
Originator to the Borrower pursuant to the Receivables Sale Agreement and the
Administrative Agent’s security interest in the Collateral.

 

-65-



--------------------------------------------------------------------------------

(v) Other than the security interest granted to the Administrative Agent
pursuant to this Agreement, the Borrower has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Collateral
except as permitted by this Agreement and the other Transaction Documents. The
Borrower has not authorized the filing of and is not aware of any financing
statements filed against the Borrower that include a description of collateral
covering the Collateral other than any financing statement (i) in favor of the
Administrative Agent or (ii) that has been terminated. The Borrower is not aware
of any judgment lien, ERISA lien or tax lien filings against the Borrower.

(vi) Notwithstanding any other provision of this Agreement or any other
Transaction Document, the representations contained in this Section 7.01(p)
shall be continuing and shall remain in full force and effect until the Final
Payout Date.

(q) The Lock-Boxes and Collection Accounts.

(i) Nature of Collection Accounts. Each Collection Account constitutes a
“deposit account” within the meaning of the applicable UCC.

(ii) Ownership. Each Lock-Box and Collection Account is in the name of the
Borrower, and the Borrower owns and has good and marketable title to the
Collection Accounts free and clear of any Adverse Claim other than Permitted
Liens.

(iii) Perfection. The Borrower has delivered to the Administrative Agent a fully
executed Account Control Agreement relating to each Lock-Box and Collection
Account, pursuant to which each applicable Collection Account Bank has agreed to
comply with the instructions originated by the Administrative Agent directing
the disposition of funds in such Lock-Box and Collection Account without further
consent by the Borrower, the Servicer or any other Person. The Administrative
Agent has “control” (as defined in § 9-104 of the UCC) over each Collection
Account.

(iv) Instructions. Neither the Lock-Boxes nor the Collection Accounts are in the
name of any Person other than the Borrower. Neither the Borrower nor the
Servicer has consented to the applicable Collection Account Bank complying with
instructions of any Person other than the Administrative Agent.

(r) Ordinary Course of Business. Each remittance of Collections by or on behalf
of the Borrower to the Credit Parties under this Agreement will have been (i) in
payment of a debt incurred by the Borrower in the ordinary course of business or
financial affairs of the Borrower and (ii) made in the ordinary course of
business or financial affairs of the Borrower.

(s) Compliance with Law. The Borrower has complied with all Applicable Laws to
which it may be subject, except where the failure to do so, could not reasonably
be expected to result in a Material Adverse Effect.

 

-66-



--------------------------------------------------------------------------------

(t) Eligible Receivables. Each Receivable included as an Eligible Receivable in
the calculation of the Net Receivables Pool Balance as of any date is an
Eligible Receivable as of such date.

(u) Opinions. The facts and other assumptions regarding the Borrower, the
Servicer, each Originator, the Performance Guarantor, the Receivables, the
Related Security and the related matters set forth in any back-up certificate
delivered by the Borrower, the Servicer, any Originator or the Performance
Guarantor in connection with any opinion of counsel delivered in connection with
this Agreement and the Transaction Documents are true and correct in all
material respects.

(v) Liquidity Coverage Ratio. The Borrower has not, does not and will not during
this Agreement (x) issue any obligations that (A) constitute asset-backed
commercial paper, or (B) are securities required to be registered under the
Securities Act or that may be offered for sale under Rule 144A or a similar
exemption from registration under the Securities Act or the rules promulgated
thereunder, or (y) issue any other debt obligations or equity interest other
than debt obligations substantially similar to the obligations of the Borrower
under this Agreement that are (A) issued to other banks or asset-backed
commercial paper conduits in privately negotiated transactions, and (B) subject
to transfer restrictions substantially similar to the transfer restrictions set
forth in this Agreement. The Borrower further represents and warrants that its
assets and liabilities are consolidated with the assets and liabilities of DCP
for purposes of generally accepted accounting principles.

(w) Events of Default. No Event of Default or Unmatured Event of Default has
occurred and is continuing.

Section 7.02. Representations and Warranties of the Servicer. The Servicer
represents and warrants as of the Closing Date, on each Settlement Date, on each
date on which any Information Package or other report is delivered to the
Administrative Agent or any Lender hereunder, and on each day on which a Credit
Extension shall have occurred:

(a) Organization and Good Standing. The Servicer is a duly organized and validly
existing limited partnership in good standing under the laws of the State of
Delaware, with the requisite power and authority under its organizational
documents and under the laws of the State of Delaware to own its properties and
to conduct its business as such properties are currently owned and such business
is presently conducted.

(b) Due Qualification. The Servicer is duly qualified to do business, is in good
standing as a foreign entity and has obtained all necessary licenses and
approvals in all jurisdictions in which the conduct of its business or the
servicing of the Pool Receivables as required by this Agreement requires such
qualification, licenses or approvals, except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.

 

-67-



--------------------------------------------------------------------------------

(c) Power and Authority; Due Authorization. The Servicer has all necessary power
and authority to (i) execute and deliver this Agreement and the other
Transaction Documents to which it is a party and (ii) perform its obligations
under this Agreement and the other Transaction Documents to which it is a party
and the execution, delivery and performance of, and the consummation of the
transactions provided for in, this Agreement and the other Transaction Documents
to which it is a party have been duly authorized by the Servicer by all
necessary action.

(d) Binding Obligations. This Agreement and each of the other Transaction
Documents to which it is a party constitutes legal, valid and binding
obligations of the Servicer, enforceable against the Servicer in accordance with
their respective terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) as such
enforceability may be limited by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.

(e) No Violation. The execution and delivery of this Agreement and each other
Transaction Document to which the Servicer is a party, the performance of the
transactions contemplated by this Agreement and the other Transaction Documents
and the fulfillment of the terms of this Agreement and the other Transaction
Documents by the Servicer will not (i) result in any material breach of any of
the terms or provisions of, or constitute (with or without notice or lapse of
time or both) a default under, the organizational documents of the Servicer or
any indenture, sale agreement, credit agreement, loan agreement, security
agreement, mortgage, deed of trust or other material agreement or instrument to
which the Servicer is a party or by which it or any of its property is bound,
(ii) result in the creation or imposition of any Adverse Claim (other than
Permitted Liens) upon any of its properties pursuant to the terms of any such
indenture, credit agreement, loan agreement, agreement, mortgage, deed of trust
or other agreement or instrument, other than this Agreement and the other
Transaction Documents or (iii) materially violate any Applicable Law, except to
the extent that any such breach, default, Adverse Claim or violation could not
reasonably be expected to have a Material Adverse Effect.

(f) Litigation and Other Proceedings. There is no action, suit, proceeding or
investigation pending, or to the Servicer’s knowledge threatened, against the
Servicer before any Governmental Authority: (i) asserting the invalidity of this
Agreement or any of the other Transaction Documents; (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any
other Transaction Document; or (iii) seeking any determination or ruling that
could materially and adversely affect the performance by the Servicer of its
obligations under, or the validity or enforceability of, this Agreement or any
of the other Transaction Documents, except, in each case that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

 

-68-



--------------------------------------------------------------------------------

(g) No Consents. The Servicer is not required to obtain the consent of any other
party or any consent, license, approval, registration, authorization or
declaration of or with any Governmental Authority in connection with the
execution, delivery, or performance of this Agreement or any other Transaction
Document to which it is a party that has not already been obtained or the
failure of which to obtain could not reasonably be expected to have a Material
Adverse Effect.

(h) Compliance with Applicable Law. The Servicer (i) has maintained in effect
all qualifications required under Applicable Law in order to properly service
the Pool Receivables and (ii) has complied in all material respects with all
Applicable Law in connection with servicing the Pool Receivables.

(i) Accuracy of Information. All Information Packages (if prepared by the
Servicer or one of its Affiliates, or to the extent that information therein is
supplied by the Servicer or an Affiliate of the Servicer), Loan Requests,
certificates, reports, statements, documents and other written information
(other than Projections) furnished to the Administrative Agent or any other
Credit Party by the Servicer pursuant to any provision of this Agreement or any
other Transaction Document, or in connection with or pursuant to any amendment
or modification of, or waiver under, this Agreement or any other Transaction
Document, is, at the time the same are so furnished, complete and correct in all
material respects on the date the same are furnished to the Administrative Agent
or such other Credit Party, and does not contain any material misstatement of
fact or omit to state a material fact or any fact necessary to make the
statements contained therein not misleading, other than matters of a general
economic nature or matters that generally affect any industry segment of the
Servicer.

(j) Location of Records. The offices where the initial Servicer keeps all of its
master electronic records for the Pool Receivables are located at DCP Midstream,
LP, 370 17th St., Suite 2500, Denver, Colorado 80202.

(k) Credit and Collection Policy. The Servicer has complied in all material
respects with the Credit and Collection Policy with regard to each Pool
Receivable and the related Contracts.

(l) Eligible Receivables. Each Receivable included as an Eligible Receivable in
the calculation of the Net Receivables Pool Balance as of any date is an
Eligible Receivable as of such date.

(m) Servicing of Pool Receivables. Since the Closing Date there has been no
material adverse change in the ability of the Servicer or any Sub-Servicer to
service and collect the Pool Receivables and the Related Security.

(n) No Material Adverse Effect. Since March 31, 2018 there has been no Material
Adverse Effect with respect to the Servicer.

(o) Investment Company Act. The Servicer is not an “investment company,” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act.

 

-69-



--------------------------------------------------------------------------------

(p) Sanctions; Anti-Corruption and AML Laws. None of (a) the Servicer or any of
its Subsidiaries or (b) to the knowledge of the Servicer, any directors,
officers, employees, Affiliate, agent or representative of the Servicer or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, (i) is a Sanctioned Person or the subject of
any Sanctions or (ii) has taken any action, directly or indirectly, that would
result in a violation by such Persons of any Sanctions, Anti-Corruption Laws or
AML Laws, in each case, in any material respect.

(q) Financial Condition. The consolidated balance sheets of the Servicer and its
consolidated Subsidiaries as of March 31, 2018 and the related statements of
income and shareholders’ equity of the Servicer and its consolidated
Subsidiaries for the fiscal quarter then ended, copies of which have been
furnished to the Administrative Agent and the Group Agents, present fairly in
all material respects the consolidated financial position of the Servicer and
its consolidated Subsidiaries for the period ended on such date, all in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes.

(r) Taxes. The Servicer has (i) timely filed or caused to be filed all income
tax returns (federal, state and local) and all other material tax returns
required to be filed by it and (ii) paid, or caused to be paid, all material
taxes, assessments and other governmental charges owing by it, if any, other
than (a) taxes, assessments and other governmental charges being contested in
good faith by appropriate proceedings, (b) as to which adequate reserves have
been provided in accordance with GAAP or (c) to the extent that failure to do so
could not reasonably be expected to result in a Material Adverse Effect.

(s) Opinions. The facts and other assumptions regarding the Borrower, the
Servicer, each Originator, the Performance Guarantor, the Receivables, the
Related Security and the related matters set forth in any back-up certificate
delivered by the Borrower, the Servicer, any Originator or the Performance
Guarantor in connection with any opinion of counsel delivered in connection with
this Agreement and the Transaction Documents are true and correct in all
material respects.

(t) Events of Default. No Event of Default or Unmatured Event of Default has
occurred and is continuing.

ARTICLE VIII

COVENANTS

Section 8.01. Covenants of the Borrower. At all times from the Closing Date
until the Final Payout Date:

(a) Payment of Principal and Interest. The Borrower shall duly and punctually
pay Capital, Interest, Fees and all other amounts payable by the Borrower
hereunder in accordance with the terms of this Agreement.

 

-70-



--------------------------------------------------------------------------------

(b) Existence. The Borrower shall keep in full force and effect its existence
and rights as a limited liability company under the laws of the State of
Delaware and shall obtain and preserve its qualification to do business in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Agreement, the other Transaction Documents
and the Collateral.

(c) Financial Reporting. The Borrower will maintain a system of accounting
established and administered in accordance with GAAP, and the Borrower (or the
Servicer on its behalf) shall furnish to the Administrative Agent and each Group
Agent:

(i) Annual Financial Statements of the Borrower. Promptly upon completion and in
no event later than 95 days after the close of each fiscal year of the Borrower,
annual unaudited financial statements of the Borrower certified by a Financial
Officer of the Borrower that they fairly present in all material respects, in
accordance with GAAP, the financial condition of the Borrower as of the date
indicated and the results of its operations for the periods indicated.

(ii) Information Packages. As soon as available and in any event not later than
two (2) Business Days prior to each Settlement Date, a Monthly Information
Package as of the most recently completed Fiscal Month; provided, that at any
time after the occurrence and during the continuance of a Level 1 Ratings Event,
upon two (2) Business Days’ prior written notice from the Administrative Agent,
the Borrower shall furnish or cause to be furnished to the Administrative Agent
by no later than the second (2nd) Business Day of each week, a Weekly
Information Package with respect to the Pool Receivables with data as of the
last Business Day of the previous week; and, provided, further, that at any time
after the occurrence and during the continuance of a Level 2 Ratings Event, upon
two (2) Business Days’ prior written notice from the Administrative Agent, the
Borrower shall furnish or cause to be furnished to the Administrative Agent on
each Business Day thereafter a Daily Information Package with respect to the
Pool Receivables with data as of the previous Business Day.

(iii) Other Information. Such other information (including non-financial
information) as the Administrative Agent or any Group Agent may from time to
time reasonably request.

(iv) Quarterly Financial Statements of Performance Guarantor. As soon as
available, and in any event within 50 days after the close of each fiscal
quarter of the Parent (other than the fourth fiscal quarter) a consolidated
balance sheet of the Parent as of the end of such fiscal quarter, together with
a related consolidated income statement and related statement of cash flows for
such fiscal quarter in each case setting forth in comparative form figures for
the corresponding period of the preceding Fiscal Year, and accompanied by a
certificate of a Financial Officer of the Parent to the effect that such
quarterly financial statements fairly present in all material respects the
financial condition of the Parent and its Subsidiaries and have been prepared in
accordance with GAAP, subject to changes resulting from audit and normal year
end audit adjustments to same; provided, that the Parent’s Form 10-Q Quarterly
Report as filed with the SEC, without exhibits, will satisfy the requirements of
this Section 8.01(c)(iv).

 

-71-



--------------------------------------------------------------------------------

(v) Annual Financial Statements of Performance Guarantor. As soon as available,
and in any event within 95 days after the close of each Fiscal Year of the
Parent, a consolidated balance sheet of the Parent as of the end of such Fiscal
Year, together with a related consolidated income statement and related
statements of cash flows, capitalization and retained earnings for such Fiscal
Year, setting forth in comparative form figures for the preceding Fiscal Year,
all such financial information described above to be audited by independent
certified public accountants of recognized national standing and whose opinion,
which shall be furnished to the Administrative Agent, shall be to the effect
that such financial statements have been prepared in accordance with GAAP
(except for changes with which such accountants concur); provided, that the
Parent’s Form 10-K Annual Report as filed with the SEC, without exhibits, will
satisfy the requirements of this Section 8.01(c)(v).

(d) Notices. The Borrower (or the Servicer on its behalf) will notify the
Administrative Agent and each Group Agent in writing of any of the following
events promptly upon (but in no event later than three (3) Business Days after
(other than with respect to clauses (v) and (vi) below)) a Financial Officer or
other officer with responsibility relating thereto learning of the occurrence
thereof, with such notice describing the same, and if applicable, the steps
being taken by the Person(s) affected with respect thereto:

(i) Notice of Events of Default or Unmatured Events of Default. A statement of a
Financial Officer of the Borrower setting forth details of any Event of Default
or Unmatured Event of Default of which the Borrower or the Servicer has
knowledge and that is continuing and the action which the Borrower has taken or
proposes to take with respect thereto.

(ii) Litigation. The institution of any litigation, arbitration proceeding or
governmental proceeding on the Borrower, the Servicer or any Originator, which
with respect to any Person other than the Borrower that, if adversely
determined, could reasonably be expected to have a Material Adverse Effect.

(iii) Name Changes. At least five (5) Business Days before any change in any
Originator’s name, jurisdiction of organization or any other change requiring
the amendment of UCC financing statements, a notice setting forth such changes
and the effective date thereof.

(iv) Change in Accountants or Accounting Policy. No later than ten (10) Business
Days after any change in any material accounting policy of the Borrower or any
Originator that is relevant to the transactions contemplated by this Agreement
or any other Transaction Document (it being understood that any change to the
manner in which any Originator accounts for the Pool Receivables shall be deemed
“material” for such purpose).

 

-72-



--------------------------------------------------------------------------------

(v) Material Adverse Change. Promptly after the occurrence thereof, notice of
any Material Adverse Effect with respect to the Borrower, the Servicer, any
Originator, or the Performance Guarantor of which the Borrower or the Servicer,
as applicable, has actual knowledge.

(e) Conduct of Business. The Borrower will carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted and will do all things necessary to remain duly
organized, validly existing and in good standing as a domestic organization in
its jurisdiction of organization and maintain all requisite authority to conduct
its business in each jurisdiction in which its business is conducted, except
where the failure to maintain such authority could not reasonably be expected to
have a Material Adverse Effect.

(f) Compliance with Laws. The Borrower will comply with all Applicable Laws to
which it may be subject if the failure to comply could reasonably be expected to
have a Material Adverse Effect.

(g) Furnishing of Information and Inspection of Receivables. The Borrower will
furnish or cause to be furnished to the Administrative Agent and each Group
Agent from time to time such information with respect to the Pool Receivables
and the other Collateral as the Administrative Agent or any Group Agent may
reasonably request not otherwise furnished by the Servicer. The Borrower will,
at the Borrower’s expense, during regular business hours with at least five
(5) days’ prior written notice (i) permit the Administrative Agent and each
Group Agent or their respective agents or representatives to (A) examine and
make copies of and abstracts from all books and records relating to the Pool
Receivables or other Collateral, (B) visit the offices and properties of the
Borrower for the purpose of examining such books and records and (C) discuss
matters relating to the Pool Receivables, the other Collateral or the Borrower’s
performance hereunder or under the other Transaction Documents to which it is a
party with any of the officers, directors, employees or independent public
accountants of the Borrower (provided that representatives of the Borrower are
present during such discussions) having knowledge of such matters and
(ii) without limiting the provisions of clause (i) above, during regular
business hours, at the Borrower’s expense, upon at least five (5) days’ prior
written notice from the Administrative Agent, permit certified public
accountants or other auditors acceptable to the Administrative Agent to conduct
a review of its books and records with respect to such Pool Receivables and
other Collateral; provided, that the Borrower shall be required to reimburse the
Administrative Agent and any Group Agent for only one (1) such review pursuant
to clause (i) and (ii) above in any twelve-month period, unless an Event of
Default has occurred and is continuing.

 

-73-



--------------------------------------------------------------------------------

(h) Payments on Receivables, Collection Accounts. The Borrower (or the Servicer
on its behalf) will, and will cause each Originator to, at all times, instruct
all Obligors to deliver payments on the Pool Receivables to a Collection Account
or a Lock-Box. If any payments on the Pool Receivables or other Collections are
received by the Borrower (other than in a Collection Account), the Servicer or
an Originator, it shall hold such payments in trust for the benefit of the
Administrative Agent, the Group Agents and the other Secured Parties and
promptly (but in any event within two (2) Business Days after receipt) remit
such funds into a Collection Account. The Borrower (or the Servicer on its
behalf) will use commercially reasonable efforts to enforce each applicable
Account Control Agreement. At all times after the Closing Date, the Borrower
shall not permit funds other than Collections on Pool Receivables and other
Collateral to be deposited into any Collection Account. If such funds are
nevertheless deposited into any Collection Account, the Borrower (or the
Servicer on its behalf) will within two (2) Business Days identify and transfer
such funds to the appropriate Person entitled to such funds. At all times after
the Closing Date, the Borrower will not, and will not permit the Servicer, any
Originator or any other Person to commingle Collections or other funds to which
the Administrative Agent, any Group Agent or any other Secured Party is
entitled, with any other funds. The Borrower shall only add or replace a
Collection Account (or a related Lock-Box) or a Collection Account Bank to those
listed on Schedule II to this Agreement, if the Administrative Agent has
received notice of such addition or replacement and an executed and acknowledged
copy of an Account Control Agreement (or an amendment thereto) in form and
substance reasonably acceptable to the Administrative Agent from the applicable
Collection Account Bank. The Borrower shall only terminate a Collection Account
Bank or close a Collection Account (or a related Lock-Box) with the prior
written consent of the Administrative Agent, which consent shall not be
unreasonably withheld, conditioned or delayed.

(i) Sales, Liens, etc. The Borrower will not sell, assign (by operation of law
or otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim (except for Permitted Liens) upon (including, without limitation, the
filing of any financing statement) or with respect to, any Pool Receivable or
other Collateral, or assign any right to receive income in respect thereof.

(j) Extension or Amendment of Pool Receivables. Except as otherwise permitted in
Section 9.02, the Borrower will not, and will not permit the Servicer to, alter
the delinquency status or adjust the Outstanding Balance or otherwise modify the
payment terms of any Pool Receivable in any material respect, or amend, modify
or waive, in any material respect, any payment term or condition of any related
Contract without the prior written consent of the Administrative Agent. The
Borrower shall at its expense, timely and fully perform and comply in all
material respects with all provisions, covenants and other promises required to
be observed by it under the Contracts related to the Pool Receivables, and
timely and fully comply with the Credit and Collection Policy with regard to
each Pool Receivable and the related Contract.

(k) Change in Credit and Collection Policy. The Borrower will not make any
material change in the Credit and Collection Policy that could reasonably be
expected to materially adversely affect the collectability of the Pool
Receivables, the credit quality of any Pool Receivable, the enforceability of
any related Contract or its ability to perform its obligations under the related
Contract or the Transaction Documents without the prior

 

-74-



--------------------------------------------------------------------------------

written consent of the Administrative Agent and the Majority Group Agents, which
consent shall not be unreasonably withheld, conditioned or delayed. Promptly
following any change in the Credit and Collection Policy, the Borrower will
deliver a copy of the updated Credit and Collection Policy to the Administrative
Agent and each Group Agent.

(l) Fundamental Changes. The Borrower shall not, without the prior written
consent of the Administrative Agent and the Majority Group Agents, permit itself
(i) to divide into one or more Persons, to merge or consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to, any Person or (ii) to be directly owned by any
Person other than an Originator. The Borrower shall provide the Administrative
Agent with at least five (5) Business Days’ prior written notice before making
any change in the Borrower’s name or location or making any other change in the
Borrower’s identity or corporate structure that could impair or otherwise render
any UCC financing statement filed in connection with this Agreement or any other
Transaction Document “seriously misleading” as such term (or similar term) is
used in the applicable UCC; each notice to the Administrative Agent and the
Group Agents pursuant to this sentence shall set forth the applicable change and
the proposed effective date thereof.

(m) Books and Records. The Borrower shall maintain and implement (or cause the
Servicer to maintain and implement) administrative and operating procedures
(including an ability to recreate records evidencing Pool Receivables and
related Contracts in the event of the destruction of the originals thereof), and
keep and maintain (or cause the Servicer to keep and maintain) all documents,
books, records, computer tapes and disks and other information reasonably
necessary or advisable for the collection of all Pool Receivables (including
records adequate to permit the daily identification of each Pool Receivable and
all Collections of and adjustments to each existing Pool Receivable).

(n) Identifying of Records. The Borrower will maintain and implement (or cause
the Servicer to maintain and implement) administrative and operating procedures
(including an ability to recreate records evidencing Pool Receivables and
related Contracts in the event of the destruction of the originals thereof) and
keep and maintain (or cause the Servicer to keep and maintain) all documents,
books, records, computer tapes and disks and other information reasonably
necessary or advisable for the collection of all Pool Receivables (including
records adequate to permit the daily identification of each Pool Receivable and
all Collections of and adjustments to each Pool Receivable).

(o) Change in Payment Instructions to Obligors. The Borrower shall not (and
shall not permit the Servicer or any Sub-Servicer to) add, replace or terminate
any Collection Account (or any related Lock-Box) or make any change in its (or
their) instructions to the Obligors regarding payments to be made to the
Collection Accounts (or any related Lock-Box), other than any instruction to
remit payments to a different Collection Account (or any related Lock-Box),
unless the Administrative Agent shall have received (i) prior written notice of
such addition, termination or change and (ii) a signed and acknowledged Account
Control Agreement (or an amendment thereto) with respect to such new Collection
Account (or any related Lock-Box), and, solely with respect to the replacement
or termination of a Collection Account, the Administrative Agent shall have
consented to such change in writing, such consent not to be unreasonably
withheld, conditioned or delayed.

 

-75-



--------------------------------------------------------------------------------

(p) Security Interest, Etc. The Borrower shall (and shall cause the Servicer
to), at its expense, take all action necessary to establish and maintain a valid
and enforceable perfected security interest in the Collateral, in each case free
and clear of any Adverse Claim other than Permitted Liens, in favor of the
Administrative Agent (on behalf of the Secured Parties), including taking such
action to perfect, protect or more fully evidence the security interest of the
Administrative Agent (on behalf of the Secured Parties) as the Administrative
Agent or any Secured Party may reasonably request. In order to evidence the
security interests of the Administrative Agent under this Agreement, the
Borrower shall, from time to time take such action, or execute and deliver such
instruments as may be necessary (including, without limitation, such actions as
are reasonably requested by the Administrative Agent) to maintain and perfect
the Administrative Agent’s security interest in the Receivables, Related
Security and Collections. The Borrower shall, from time to time and within the
time limits established by applicable law, prepare and present to the
Administrative Agent for the Administrative Agent’s authorization and approval,
all financing statements, amendments, continuations or initial financing
statements in lieu of a continuation statement, or other filings necessary to
continue, maintain and perfect the Administrative Agent’s security interest. The
Administrative Agent’s approval of such filings shall authorize the Borrower to
file such financing statements under the UCC without the signature of the
Borrower, any Originator or the Administrative Agent where allowed by Applicable
Law. Notwithstanding anything else in the Transaction Documents to the contrary,
the Borrower shall not have any authority to file a termination, partial
termination, release, partial release, or any amendment that deletes the name of
a debtor or excludes collateral of any such financing statements filed in
connection with the Transaction Documents, without the prior written consent of
the Administrative Agent, except as set forth in Section 5.08(c) hereof.

(q) Certain Agreements. Other than in connection with the Final Payout Date,
without the prior written consent of the Administrative Agent and the Majority
Group Agents, the Borrower will not (and will not permit any Originator or the
Servicer to) amend, modify, waive, revoke or terminate any Transaction Document
to which it is a party or any provision of the Borrower’s organizational
documents which requires the consent of the “Independent Manager” (as such term
is used in the Borrower’s Limited Liability Company Agreement).

(r) Restricted Payments. (i) Except pursuant to clause (ii) below, the Borrower
will not: (A) purchase or redeem any of its membership interests, (B) declare or
pay any dividend or set aside any funds for any such purpose, (C) prepay,
purchase or redeem any Debt (other than any Borrower Obligations), (D) lend or
advance any funds or (E) repay any loans or advances to, for or from any of its
Affiliates (the amounts described in clauses (A) through (E) being referred to
as “Restricted Payments”).

 

-76-



--------------------------------------------------------------------------------

(ii) Subject to the limitations set forth in clause (iii) below, the Borrower
may make Restricted Payments so long as such Restricted Payments are made only
in the following way: the Borrower may declare and pay dividends if, both
immediately before and immediately after giving effect thereto, the Borrower’s
Net Worth is not less than the Required Capital Amount.

(iii) The Borrower may make Restricted Payments only out of the funds, if any,
it receives pursuant to Section 4.01 of this Agreement; provided that the
Borrower shall not pay, make or declare any Restricted Payment (including any
dividend) if, after giving effect thereto, any Event of Default or Unmatured
Event of Default shall have occurred and be continuing.

(s) Other Business. The Borrower will not: (i) engage in any business other than
the transactions contemplated by the Transaction Documents, (ii) create, incur
or permit to exist any Debt of any kind (or cause or permit to be issued for its
account any letters of credit or bankers’ acceptances) other than pursuant to
this Agreement or the other Transaction Documents or (iii) form any Subsidiary
or make any investments in any other Person; provided, that the Borrower shall
be permitted to incur de minimis obligations incidental to the day-to-day
operations of the Borrower (such as expenses for stationery, audits, and
maintenance of legal status).

(t) Use of Collections Available to the Borrower. The Borrower shall apply the
Collections available to the Borrower to make payments in the following order of
priority: (i) the payment of its obligations under this Agreement and each of
the other Transaction Documents, (ii) the payment of accrued and unpaid interest
on the Subordinated Note and (iii) other legal and valid corporate purposes.

(u) Further Assurances; Change in Name or Jurisdiction of Origination, etc.
(i) The Borrower hereby authorizes and hereby agrees from time to time, at its
own expense, promptly to execute (if necessary) and deliver all further
instruments and documents, and to take all further actions, that may be
reasonably necessary, or that the Administrative Agent may reasonably request,
to perfect, protect or more fully evidence the security interest granted
pursuant to this Agreement or any other Transaction Document, or to enable the
Administrative Agent (on behalf of the Secured Parties) to exercise and enforce
the Secured Parties’ rights and remedies under this Agreement and the other
Transaction Documents. Without limiting the foregoing, the Borrower hereby
authorizes, and will, upon the request of the Administrative Agent, at the
Borrower’s own expense, execute (if necessary) and file such financing
statements or continuation statements, or amendments thereto, and such other
instruments and documents, that may be reasonably necessary, or that the
Administrative Agent may reasonably request, to perfect, protect or evidence any
of the foregoing.

(ii) The Borrower authorizes the Administrative Agent to file financing
statements, continuation statements and amendments thereto and assignments
thereof, relating to the Receivables, the Related Security, the related
Contracts, Collections with respect thereto and the other Collateral without the
signature of the Borrower. A photocopy or other reproduction of this Agreement
shall be sufficient as a financing statement where permitted by law.

 

-77-



--------------------------------------------------------------------------------

(iii) The Borrower shall at all times be organized under the laws of the State
of Delaware and shall not take any action to change its jurisdiction of
organization.

(iv) The Borrower will not change its name, location, identity or corporate
structure unless (x) the Borrower, at its own expense, shall have taken all
action necessary or appropriate to perfect or maintain the perfection of the
security interest under this Agreement (including, without limitation, the
filing of all financing statements and the taking of such other action as the
Administrative Agent may reasonably request in connection with such change or
relocation) and (y) if requested by the Administrative Agent, the Borrower shall
have taken action to cause to be delivered to the Administrative Agent, an
opinion, in form and substance reasonably satisfactory to the Administrative
Agent as to such UCC perfection and priority matters as the Administrative Agent
may request at such time.

(v) OFAC. The Borrower has not used and will not use the proceeds of any Credit
Extension to fund any operations in, finance any investments or activities in or
make any payments to, a Sanctioned Person or a Sanctioned Country.

(w) Borrower’s Net Worth. The Borrower shall not permit the Borrower’s Net Worth
to be less than the Required Capital Amount, provided, that the foregoing shall
not require the Performance Guarantor to make any additional capital
contributions to the Borrower.

(x) Credit Risk Retention. The Borrower shall cooperate with each Lender
(including by providing such information and entering into or delivering such
additional agreements or documents reasonably requested by such Lender or its
Group Agent) to the extent reasonably necessary to assure such Lender that the
Originators retain credit risk in the amount and manner required by the Credit
Risk Retention Rules and to permit such Lender to perform its due diligence and
monitoring obligations (if any) under the Credit Risk Retention Rules.

(y) Payment of Obligations; Tax Status. The Borrower will pay, discharge or
otherwise satisfy as the same shall become due and payable, all of its
obligations and liabilities, including Tax liabilities, unless (i) the same are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained by the
Borrower, or (ii) to the extent that the failure to do so could not reasonably
be expected to have a Material Adverse Effect. The Borrower shall maintain its
status as a “disregarded entity” which is wholly beneficially owned by a “United
States person” for U.S. federal income tax purposes.

 

-78-



--------------------------------------------------------------------------------

(z) Other Additional Information. The Borrower will provide to the
Administrative Agent and each Group Agent such information and documentation as
may reasonably be requested by the Administrative Agent or any Group Agent from
time to time for purposes of compliance by the Administrative Agent or such
Group Agent with applicable laws (including without limitation the USA Patriot
Act and other “know your customer” and anti-money laundering rules and
regulations), and any policy or procedure implemented by the Administrative
Agent or such Group Agent to comply therewith.

Section 8.02. Covenants of the Servicer. At all times from the Closing Date
until the Final Payout Date:

(a) Financial Reporting. The Servicer will maintain a system of accounting
established and administered in accordance with GAAP, and the Servicer shall
furnish to the Administrative Agent and each Group Agent:

(i) Compliance Certificates. At the time of delivery of the financial statements
provided for in Sections 8.01(c)(iv) and 8.01(c)(v) above, a certificate of a
Financial Officer of the Servicer, substantially in the form of Exhibit G,
stating that no Event of Default or Unmatured Event of Default exists, or if any
Event of Default or Unmatured Event of Default does exist, specifying the nature
and extent thereof and what action the Servicer or the Borrower proposes to take
with respect thereto.

(ii) Information Packages. As soon as available and in any event not later than
two (2) Business Days prior to each Settlement Date, a Monthly Information
Package as of the most recently completed Fiscal Month; provided, that at any
time after the occurrence and during the continuance of a Level 1 Ratings Event,
upon two (2) Business Days’ prior written notice from the Administrative Agent,
the Servicer shall furnish or cause to be furnished to the Administrative Agent
by no later than the second (2nd) Business Day of each week, a Weekly
Information Package with respect to the Pool Receivables with data as of the
last Business Day of the previous week; and, provided, further, that at any time
after the occurrence and during the continuance of a Level 2 Ratings Event, upon
two (2) Business Days’ prior written notice from the Administrative Agent, the
Servicer shall furnish or cause to be furnished to the Administrative Agent on
each Business Day thereafter a Daily Information Package with respect to the
Pool Receivables with data as of the previous Business Day.

(iii) Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
the Borrower, the Parent and their Subsidiaries as the Administrative Agent or
any other Secured Party may reasonably request.

 

-79-



--------------------------------------------------------------------------------

(iv) Notwithstanding anything herein to the contrary, any financial information,
proxy statements or other material required to be delivered pursuant to this
paragraph (a) shall be deemed to have been furnished to each of the
Administrative Agent and each Group Agent on the date (A) that such report,
proxy statement or other material is posted on the SEC’s website at www.sec.gov,
(B) that the Borrower posts such documents, or provides a link thereto on the
Parent’s website on the Internet at the website address listed in Section 11.1
of the Credit Agreement, or (C) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).

(b) Notices. The Servicer will notify the Administrative Agent and each Group
Agent in writing of any of the following events promptly upon (but in no event
later than three (3) Business Days after (other than with respect to clauses (v)
and (vi) below)) a Financial Officer or other officer learning of the occurrence
thereof, with such notice describing the same, and if applicable, the steps
taken or being taken by the Person(s) affected with respect thereto:

(i) Notice of Events of Default or Unmatured Events of Default. A statement of a
Financial Officer of the Servicer setting forth details of any Event of Default
or Unmatured Event of Default that has occurred and is continuing and the action
which the Servicer has taken or proposes to take with respect thereto.

(ii) Litigation. The institution of any litigation, arbitration proceeding or
governmental proceeding which could reasonably be expected to have a Material
Adverse Effect.

(iii) Name Changes. At least five (5) Business Days before any change in any
Originator’s name, jurisdiction of organization or any other change requiring
the amendment of UCC financing statements, a notice setting forth such changes
and the effective date thereof.

(iv) Change in Accountants or Accounting Policy. No later than ten (10) Business
Days after any change in any material accounting policy of the Servicer or any
Originator that is relevant to the transactions contemplated by this Agreement
or any other Transaction Document (it being understood that any change to the
manner in which any Originator accounts for the Pool Receivables shall be deemed
“material” for such purpose).

(v) Material Adverse Change. Promptly after the occurrence thereof, notice of
any Material Adverse Effect with respect to the Servicer, the Borrower, the
Performance Guarantor or any Subsidiary of the Servicer that is an Originator.

(c) Conduct of Business. The Servicer will do all things necessary to remain
duly organized, validly existing and in good standing as a domestic organization
in its jurisdiction of organization and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted if
the failure to have such authority could reasonably be expected to have a
Material Adverse Effect.

 

-80-



--------------------------------------------------------------------------------

(d) Compliance with Laws. The Servicer will comply with all Applicable Laws to
which it may be subject if the failure to comply could reasonably be expected to
have a Material Adverse Effect. The Servicer shall service the Receivables in
accordance with the terms hereof and the terms of the related Contracts.

(e) Furnishing of Information and Inspection of Receivables. The Servicer will
furnish or cause to be furnished to the Administrative Agent and each Group
Agent from time to time such information with respect to the Pool Receivables as
the Administrative Agent or any Group Agent may reasonably request. The Servicer
will, at the Servicer’s expense, during regular business hours with reasonable
prior written notice of at least five (5) Business Days, (i) permit the
Administrative Agent and each Group Agent or their respective agents or
representatives to (A) examine and make copies of and abstracts from all books
and records relating to the Pool Receivables or other Collateral, (B) visit the
offices and properties of the Servicer for the purpose of examining such books
and records and (C) discuss matters relating to the Pool Receivables, the other
Collateral or the Servicer’s performance hereunder or under the other
Transaction Documents to which it is a party with any of the officers,
directors, employees or independent public accountants of the Servicer (provided
that representatives of the Servicer are present during such discussions) having
knowledge of such matters and (ii) without limiting the provisions of clause (i)
above, during regular business hours, at the Servicer’s expense, upon reasonable
prior written notice of at least five (5) Business Days from the Administrative
Agent, permit certified public accountants or other auditors acceptable to the
Administrative Agent to conduct a review of its books and records with respect
to the Pool Receivables; provided, that the Servicer shall be required to
reimburse the Administrative Agent or a Group Agent, as applicable, for only one
(1) such review pursuant to clause (i) or (ii) above in any twelve-month period
unless an Event of Default has occurred and is continuing.

(f) Payments on Receivables, Collection Accounts. The Servicer will at all
times, instruct all Obligors to deliver payments on the Pool Receivables to a
Collection Account or a Lock-Box. If any payments on the Pool Receivables or
other Collections are received by the Borrower (other than in a Collection
Account), the Servicer or an Originator, it shall hold such payments in trust
for the benefit of the Administrative Agent, the Group Agents and the other
Secured Parties and promptly (but in any event within two (2) Business Days
after receipt) remit such funds into a Collection Account. At all times after
the Closing Date, the Servicer shall not permit funds other than Collections on
Pool Receivables and other Collateral to be deposited into any Collection
Account. If such funds are nevertheless deposited into any Collection Account,
the Servicer will within two (2) Business Days identify and transfer such funds
to the appropriate Person entitled to such funds. At all times after the Closing
Date, the Servicer will not, and will not permit the Borrower, any Originator or
any other Person to commingle Collections or other funds to which the
Administrative Agent, any Group Agent or any other Secured Party is entitled,
with any other funds. At all times after the Closing Date, the Servicer shall
only add or replace a Collection Account (or a related Lock-Box), or a
Collection Account Bank to those listed on Schedule II to this Agreement, if the
Administrative Agent has received notice of such addition or replacement and an
executed and acknowledged copy of an Account Control Agreement (or an amendment
thereto) in form and substance reasonably

 

-81-



--------------------------------------------------------------------------------

acceptable to the Administrative Agent from the applicable Collection Account
Bank. The Servicer shall only terminate a Collection Account Bank or close a
Collection Account (or a related Lock-Box) with the prior written consent of the
Administrative Agent, which consent shall not be unreasonably withheld,
conditioned or delayed.

(g) Extension or Amendment of Pool Receivables. Except as otherwise permitted in
Section 9.02, the Servicer will not alter the delinquency status or adjust the
Outstanding Balance or otherwise modify the payment terms of any Pool Receivable
in any material respect, or amend, modify or waive, in any material respect, any
payment term or condition of any related Contract. The Servicer shall at its
expense, timely and fully perform and comply in all material respects with all
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Pool Receivables, and timely and fully comply with the
Credit and Collection Policy with regard to each Pool Receivable and the related
Contract.

(h) Change in Credit and Collection Policy. The Servicer will not make any
material change in the Credit and Collection Policy that could reasonably be
expected to materially adversely affect the collectability of the Receivables,
the credit quality of any Receivable, or its ability to perform its obligations
under the Transaction Documents without the prior written consent of the
Administrative Agent and the Majority Group Agents, which consent shall not be
unreasonably withheld, conditioned or delayed. Promptly following any change in
the Credit and Collection Policy, the Servicer will deliver a copy of the
updated Credit and Collection Policy to the Administrative Agent and each Group
Agent.

(i) Records. The Servicer will maintain and implement administrative and
operating procedures (including an ability to recreate records evidencing Pool
Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records,
computer tapes and disks and other information reasonably necessary or advisable
for the collection of all Pool Receivables (including records adequate to permit
the daily identification of each Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable).

(j) Identifying of Records. The Servicer shall identify its master data
processing reports relating to Pool Receivables and related Contracts with a
legend that indicates that the Pool Receivables have been pledged in accordance
with this Agreement.

(k) Change in Payment Instructions to Obligors. The Servicer shall not (and
shall not permit any Sub-Servicer to) add, replace or terminate any Collection
Account (or any related Lock-Box) or make any change in its instructions to the
Obligors regarding payments to be made to the Collection Accounts (or any
related Lock-Box), other than any instruction to remit payments to a different
Collection Account (or any related Lock-Box), unless the Administrative Agent
shall have received (i) prior written notice of such addition, termination or
change and (ii) signed and acknowledged Account Control Agreements with respect
to such new Collection Accounts (or any related Lock-Box) and, solely with
respect to the replacement or termination of a Collection Account (or any
related Lock-Box) the Administrative Agent shall have consented to such change
in writing, which consent shall not be unreasonably withheld, conditioned or
delayed.

 

-82-



--------------------------------------------------------------------------------

(l) Security Interest, Etc. The Servicer shall, on behalf of the Borrower, at
its expense, take all action reasonably necessary to establish and maintain a
valid and enforceable perfected security interest in the Collateral, in each
case free and clear of any Adverse Claim, other than Permitted Liens, in favor
of the Administrative Agent (on behalf of the Secured Parties), including taking
such action to perfect, protect or more fully evidence the security interest of
the Administrative Agent (on behalf of the Secured Parties) as the
Administrative Agent or any Secured Party may reasonably request. Except in
connection with the Final Payout Date, notwithstanding anything else in the
Transaction Documents to the contrary, the Servicer shall not have any authority
to file a termination, partial termination, release, partial release, or any
amendment that deletes the Borrower or any Originator or excludes collateral of
any such financing statements filed in connection with the Transaction
Documents, without the prior written consent of the Administrative Agent.

(m) Further Assurances. The Servicer hereby agrees from time to time, at its own
expense, promptly to execute (if necessary) and deliver all further instruments
and documents that the Administrative Agent may reasonably request, and to take
all further actions, that may be reasonably necessary, or that the
Administrative Agent may reasonably request, to enable the Administrative Agent
(on behalf of the Secured Parties) to exercise and enforce their respective
rights and remedies under this Agreement or any other Transaction Document.

(n) Credit Risk Retention. The Servicer shall, and shall cause each Originator
to, cooperate with each Lender (including by providing such information and
entering into or delivering such additional agreements or documents reasonably
requested by such Lender or its Group Agent) to the extent reasonably necessary
to assure such Lender that the Originators retain credit risk in the amount and
manner required by the Credit Risk Retention Rules and to permit such Lender to
perform its due diligence and monitoring obligations (if any) under the Credit
Risk Retention Rules.

(o) Servicing Programs. Upon the occurrence of an Event of Default, the Servicer
shall, at the request of the Administrative Agent, take reasonable steps to
obtain any licenses or approvals that are reasonably required for the
Administrative Agent’s use of any software or other computer program used by the
Servicer, any Originator or any Sub-Servicer in the servicing of the Pool
Receivables.

Section 8.03. Separate Existence of the Borrower. Each of the Borrower and the
Servicer hereby acknowledges that the Secured Parties, the Group Agents and the
Administrative Agent are entering into the transactions contemplated by this
Agreement and the other Transaction Documents in reliance upon the Borrower’s
identity as a legal entity separate from any Originator, the Servicer and their
Affiliates. Therefore, each of the Borrower and Servicer shall take all steps
specifically required by this Agreement or reasonably required by the
Administrative Agent or any Group Agent to continue the Borrower’s identity as a
separate legal entity and to make it apparent

 

-83-



--------------------------------------------------------------------------------

to third Persons that the Borrower is an entity with assets and liabilities
distinct from those of the Originators, the Servicer and any other Person, and
is not a division of the Originators, the Servicer, its Affiliates or any other
Person. Without limiting the generality of the foregoing and in addition to and
consistent with the other covenants set forth herein, each of the Borrower and
the Servicer shall take such actions as shall be required in order that:

(a) Special Purpose Entity. The Borrower will be a special purpose company whose
primary activities are restricted in its Limited Liability Company Agreement to:
(i) purchasing or otherwise acquiring from the Originators, owning, holding,
granting security interests or selling interests in the Collateral,
(ii) entering into agreements for the selling, servicing and financing of the
Receivables Pool (including the Transaction Documents) and (iii) conducting such
other activities as it deems necessary or appropriate to carry out its primary
activities.

(b) No Other Business or Debt. The Borrower shall not engage in any business or
activity except as set forth in this Agreement or in its organizational
documents nor, incur any indebtedness or liability other than the Borrower
Obligations and as expressly permitted by the Transaction Documents.

(c) Independent Manager. Not fewer than one member of the Borrower’s board of
managers (the “Independent Manager”) shall be a natural person who (i) is not,
and has not been for a period of five years prior to his or her appointment as
Independent Manager of the Borrower, an equityholder, director, officer,
manager, member, partner, officer or employee, or any relative of the foregoing,
of any member of the Parent Group (as hereinafter defined) (other than his or
her service as an Independent Manager of the Borrower or an independent director
or manager of any other bankruptcy-remote special purpose entity formed for the
sole purpose of securitizing, or facilitating the securitization of, financial
assets of any member or members of the Parent Group), (ii) is not a customer or
supplier of any member of the Parent Group (other than his or her service as an
Independent Manager of the Borrower or an independent director or manager of any
other bankruptcy-remote special purpose entity formed for the sole purpose of
securitizing, or facilitating the securitization of, financial assets of any
member or members of the Parent Group) and (iii) has (x) prior experience as an
independent director or manager for a corporation or limited liability company
whose organizational or charter documents required the unanimous consent of all
independent directors or managers thereof before such corporation or limited
liability company could consent to the institution of bankruptcy or insolvency
proceedings against it or could file a petition seeking relief under any
applicable federal or state law relating to bankruptcy and (y) at least three
years of employment experience with one or more entities that provide, in the
ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities. For purposes of this clause (c), “Parent
Group” shall mean (i) the Parent, the Servicer, the Performance Guarantor and
each Originator and (ii) and each of their respective Affiliates. For the
purposes of this definition, “control” means the possession directly or
indirectly of the power to direct or cause the direction of management policies
or activities of a person or entity whether through ownership of voting
securities, by contract or otherwise.

 

-84-



--------------------------------------------------------------------------------

The Borrower shall (A) give written notice to the Administrative Agent of the
election or appointment, or proposed election or appointment, of a new
Independent Manager of the Borrower, which notice shall be given not later than
ten (10) Business Days prior to the date such appointment or election would be
effective (except when such election or appointment is necessary to fill a
vacancy caused by the death, disability, or incapacity of the existing
Independent Manager, or the failure of such Independent Manager to satisfy the
criteria for an Independent Manager set forth in this clause (c), in which case
the Borrower shall provide written notice of such election or appointment within
one (1) Business Day) and (B) with any such written notice, certify to the
Administrative Agent that the Independent Manager satisfies the criteria for an
Independent Manager set forth in this clause (c).

The Borrower’s Limited Liability Company Agreement shall provide that: (A) the
Borrower’s board of managers shall not approve, or take any other action to
cause the filing of, a voluntary bankruptcy petition with respect to the
Borrower unless the Independent Manager shall approve the taking of such action
in writing before the taking of such action and (B) such provision and each
other provision requiring an Independent Manager cannot be amended without the
prior written consent of the Independent Manager.

The Independent Manager shall not at any time serve as a trustee in bankruptcy
for the Borrower, the Performance Guarantor, any Originator, the Servicer or any
of their respective Affiliates.

(d) Organizational Documents. The Borrower shall maintain its organizational
documents in conformity with this Agreement, such that it does not amend,
restate, supplement or otherwise modify its ability to comply with the terms and
provisions of any of the Transaction Documents, including, without limitation,
Section 8.01(p).

(e) Conduct of Business. The Borrower shall conduct its affairs strictly in
accordance with its organizational documents and observe all necessary,
appropriate and customary company formalities, including, but not limited to,
holding all regular and special members’ and board of managers’ meetings
appropriate to authorize all corporate action, keeping separate and accurate
minutes of its meetings, passing all resolutions or consents necessary to
authorize actions taken or to be taken, and maintaining accurate and separate
books, records and accounts, including, but not limited to, payroll and
intercompany transaction accounts.

(f) Compensation. Any employee, consultant or agent of the Borrower will be
compensated from the Borrower’s funds for services provided to the Borrower, and
to the extent that Borrower shares the same officers or other employees as the
Servicer (or any other Affiliate thereof), the salaries and expenses relating to
providing benefits to such officers and other employees shall be fairly
allocated among such entities, and each such entity shall bear its fair share of
the salary and benefit costs associated with such common officers and employees;
provided, that the foregoing shall not require Parent to make any additional
capital contributions to the Borrower. The Borrower will not engage any agents
other than its attorneys, auditors and other professionals, and a servicer and
any other agent contemplated by the Transaction Documents for the Receivables
Pool.

 

-85-



--------------------------------------------------------------------------------

(g) Servicing and Costs. The Borrower will contract with the Servicer to perform
for the Borrower all operations required on a daily basis to service the
Receivables Pool and operate the Borrower’s business. Except as otherwise
permitted by this Agreement, the Borrower will not incur any material indirect
or overhead expenses for items shared with the Servicer (or any other Affiliate
thereof) that are not reflected in the Servicing Fee. To the extent, if any,
that the Borrower (or any Affiliate thereof) shares items of expenses not
reflected in the Servicing Fee, such as legal, auditing and other professional
services, such expenses will be allocated to the extent practical on the basis
of actual use or the value of services rendered, and otherwise on a basis
reasonably related to the actual use or the value of services rendered.

(h) Operating Expenses. The Borrower’s operating expenses will not be paid by
the Servicer, the Performance Guarantor, any Originator (except as permitted by
this Agreement in connection with servicing the Pool Receivables) or any
Affiliate thereof and Parent shall have no obligation to make additional capital
contributions to the Borrower for such operating expenses.

(i) Books and Records. The Borrower’s books and records will be maintained
separately from those of each member of the Parent Group and in a manner such
that it will not be difficult or costly to segregate, ascertain or otherwise
identify the assets and liabilities of the Borrower.

(j) Disclosure of Transactions. All financial statements of the Servicer, the
Performance Guarantor, the Originators or any Affiliate thereof that are
consolidated to include the Borrower will disclose that (i) the Borrower is a
special purpose consolidated Subsidiary of Parent created for the sole purpose
of consummating the transactions contemplated in the Transaction Documents,
(ii) the Borrower is a separate legal entity with its own separate creditors who
will be entitled, upon its liquidation, to be satisfied out of the Borrower’s
assets prior to any assets or value in the Borrower becoming available to the
Borrower’s equity holders and (iii) the Pool Receivables are not available to
pay creditors of any member of the Parent Group.

(k) Segregation of Assets. The Borrower’s assets will be maintained in a manner
that facilitates their identification and segregation from those of each member
of the Parent Group.

(l) Corporate Formalities. The Borrower will strictly observe corporate
formalities in its dealings with the Parent Group, and funds or other assets of
the Borrower will not be commingled with those of the any member of the Parent
Group thereof except as permitted by this Agreement in connection with servicing
the Pool Receivables. The Borrower shall not maintain joint bank accounts or
other depository accounts to which a member of the Parent Group (other than the
Servicer solely in its capacity as such) has independent access. The Borrower is
not named, and has not entered into any agreement to be named, directly or
indirectly, as a direct or contingent beneficiary or loss payee on any insurance
policy with respect to any loss relating to the property of any member of the
Parent Group. The Borrower will pay to the appropriate Affiliate the marginal
increase or, in the absence of such increase, the market amount of its portion
of the premium payable with respect to any insurance policy that covers the
Borrower and such Affiliate.

 

-86-



--------------------------------------------------------------------------------

(m) Arm’s-Length Relationships. The Borrower will maintain arm’s-length
relationships with each member of the Parent Group. Any Person that renders or
otherwise furnishes services to the Borrower will be compensated by the Borrower
at market rates for such services it renders or otherwise furnishes to the
Borrower. Neither the Borrower on the one hand, nor any member of the Parent
Group, on the other hand, will be or will hold itself out to be responsible for
the debts of the other or the decisions or actions respecting the daily business
and affairs of the other. The Borrower and each member of the Parent Group will
promptly correct any known misrepresentation with respect to the foregoing, and
they will not operate or purport to operate as an integrated single economic
unit with respect to each other or in their dealing with any other entity.

(n) Allocation of Overhead. To the extent that Borrower, on the one hand, and a
member of the Parent Group, on the other hand, have offices in the same
location, there shall be a fair and appropriate allocation of overhead costs
between them, and the Borrower shall bear its fair share of such expenses, which
may be paid through the Servicing Fee or otherwise.

Section 8.04. Covenant of Parent. At all times from the Closing Date until the
Final Payout Date, Parent hereby covenants that it will not sell, assign,
convey, transfer or otherwise dispose of any of its assets to the Borrower
except for sales, assignments, conveyances, transfer or other dispositions of
(a) Receivables, Related Security and Collections with respect to Receivables,
(b) other Sold Assets and (c) financial assets, securities, bonds, cash, cash
equivalents, deposits and other similar financial instruments.

ARTICLE IX

ADMINISTRATION AND COLLECTION OF RECEIVABLES

Section 9.01. Appointment of the Servicer. (a) The servicing, administering and
collection of the Pool Receivables shall be conducted by the Person so
designated from time to time as the Servicer in accordance with this
Section 9.01. Until the Administrative Agent gives notice to DCP (in accordance
with this Section 9.01) of the designation of a new Servicer, DCP is hereby
designated as, and hereby agrees to perform the duties and obligations of, the
Servicer pursuant to the terms hereof. Upon the occurrence of an Event of
Default, the Administrative Agent may (with the consent of the Majority Group
Agents) and shall (at the direction of the Majority Group Agents) designate as
Servicer any Person (including itself) to succeed DCP or any successor Servicer,
on the condition in each case that any such Person so designated shall agree in
writing to perform the duties and obligations of the Servicer pursuant to the
terms hereof. The Servicer shall be entitled to payment of all Servicing Fees
and reimbursable expenses accrued prior to the date of such termination.

 

-87-



--------------------------------------------------------------------------------

(b) Upon the designation of a successor Servicer as set forth in clause
(a) above, DCP agrees that it will terminate its activities as Servicer
hereunder in a manner that the Administrative Agent reasonably determines will
facilitate the transition of the performance of such activities to the new
Servicer, and DCP shall cooperate with and assist such new Servicer. Such
cooperation shall include access to and transfer of records (including all
Contracts) related to Pool Receivables and use by the new Servicer of all
licenses (or the obtaining of new licenses), hardware or software reasonably
necessary to collect the Pool Receivables and the Related Security.

(c) DCP acknowledges that, in making its decision to execute and deliver this
Agreement, the Administrative Agent and each member in each Group have relied on
DCP’s agreement to act as Servicer hereunder. Accordingly, DCP agrees that it
will not voluntarily resign as Servicer without the prior written consent of the
Administrative Agent and the Majority Group Agents.

(d) The Servicer may delegate its duties and obligations hereunder to any
subservicer (each a “Sub-Servicer”); provided, that, in each such delegation:
(i) such Sub-Servicer shall agree in writing to perform the delegated duties and
obligations of the Servicer pursuant to the terms hereof, (ii) the Servicer
shall remain liable for the performance of the duties and obligations so
delegated, (iii) the Borrower, the Administrative Agent, each Lender and each
Group Agent shall have the right to look solely to the Servicer for performance,
(iv) the terms of any agreement with any Sub-Servicer shall provide that the
Administrative Agent may terminate such agreement upon the termination of the
Servicer hereunder by giving notice of its desire to terminate such agreement to
the Servicer (and the Servicer shall provide appropriate notice to each such
Sub-Servicer) and (v) if such Sub-Servicer is not an Affiliate of DCP, the
Administrative Agent and the Majority Group Agents shall have consented in
writing in advance to such delegation. For the avoidance of doubt, this
Section 9.01(d) shall not apply to any third party collection agency collecting
Defaulted Receivables or other third party service provider assisting in the
servicing of the Defaulted Receivables.

Section 9.02. Duties of the Servicer. (a) The Servicer shall take or cause to be
taken all such action as may be necessary (i) to service, administer and collect
each Pool Receivable from time to time, all in accordance with this Agreement
and all Applicable Laws, with reasonable care and diligence, and in accordance
with the Credit and Collection Policy and consistent with the past practices of
the Originators and (ii) to comply with its obligations under Section 8.03 and
the other Transaction Documents. The Servicer shall set aside (or shall cause
the Borrower to set aside), for the accounts of the Borrower and each Group, the
amount of Collections to which each such Group is entitled in accordance with
Article IV hereof. The Servicer may, in accordance with the Credit and
Collection Policy and consistent with past practices of the Originators, take
such action, including modifications, waivers or restructurings of Pool
Receivables and related Contracts (including extending the maturity of any Pool
Receivable and extending the maturity or adjust the Outstanding Balance of any
Defaulted Receivable), as the Servicer may reasonably determine to be
appropriate to maximize Collections thereof or reflect adjustments expressly
permitted under the Credit and Collection Policy or as expressly required under
Applicable Laws or the applicable Contract; provided, that for purposes of this
Agreement: (i) such action shall not, and shall not be deemed to, change the
number of days such Pool Receivable has remained unpaid from the date of the
original due date related to such Pool Receivable, (ii) such action shall not
alter the status

 

-88-



--------------------------------------------------------------------------------

of such Pool Receivable as a Delinquent Receivable or a Defaulted Receivable or
limit the rights of any Secured Party under this Agreement or any other
Transaction Document and (iii) if an Event of Default has occurred and is
continuing, upon notice from the Administrative Agent that it wants consent
rights over such actions, the Servicer may take such action only upon the prior
written consent of the Administrative Agent. The Borrower shall deliver to the
Servicer and the Servicer shall hold for the benefit of the Borrower and the
Administrative Agent (individually and for the benefit of each Group), in
accordance with their respective interests, all records and documents (including
computer tapes or disks) with respect to each Pool Receivable. Notwithstanding
anything to the contrary contained herein, if an Event of Default has occurred
and is continuing, the Administrative Agent may direct the Servicer to commence
or settle any legal action to enforce collection of any Pool Receivable that is
a Defaulted Receivable or to foreclose upon or repossess any Related Security
with respect to any such Defaulted Receivable.

(b) The Servicer shall, as soon as reasonably practicable following actual
receipt of collected funds, turn over to the Borrower the collections of any
indebtedness that is not a Pool Receivable, less, if DCP or an Affiliate thereof
is not the Servicer, all reasonable and appropriate out-of-pocket costs and
expenses of such Servicer of servicing, collecting and administering such
collections. The Servicer, if other than DCP or an Affiliate thereof, shall, as
soon as reasonably practicable upon written demand, deliver to the Borrower all
records in its possession that evidence or relate to any indebtedness that is
not a Pool Receivable, and copies of records in its possession that evidence or
relate to any indebtedness that is a Pool Receivable.

(c) The Servicer’s obligations hereunder shall terminate on the Final Payout
Date. Promptly following the Final Payout date, if DCP or an Affiliate thereof
was not the Borrower on the date of such termination the Servicer shall deliver
to the Borrower all books, records and related materials that the Borrower
previously provided to the Servicer, or that have been obtained by the Servicer,
in connection with this Agreement.

Section 9.03. Collection Account Arrangements. Prior to the Closing Date, the
Borrower shall have entered into Account Control Agreements with all of the
Collection Account Banks and delivered executed counterparts of each to the
Administrative Agent. Upon the occurrence and during the continuance of an Event
of Default, the Administrative Agent may (with the consent of the Majority Group
Agents) and shall (upon the direction of the Majority Group Agents) at any time
thereafter give notice to each Collection Account Bank that the Administrative
Agent is exercising its rights under the Account Control Agreements to do any or
all of the following: (a) to have the exclusive ownership and control of the
Collection Accounts transferred to the Administrative Agent (for the benefit of
the Secured Parties) and to exercise exclusive dominion and control over the
funds deposited therein, (b) to have the proceeds that are sent to the
respective Collection Accounts redirected pursuant to the Administrative Agent’s
instructions rather than deposited in the applicable Collection Account and
(c) to take any or all other actions permitted under the applicable Account
Control Agreement. The Borrower hereby agrees that if the Administrative Agent
at any time takes any action set forth in the preceding sentence, the
Administrative Agent shall have exclusive control (for the benefit of the
Secured Parties) of the proceeds (including Collections) of all Pool Receivables
on deposit therein and the Borrower hereby further agrees to take any other
action that the Administrative Agent may reasonably request to transfer such
control. Any proceeds of Pool Receivables received by the Borrower or

 

-89-



--------------------------------------------------------------------------------

the Servicer thereafter shall be sent immediately to, or as otherwise instructed
by, the Administrative Agent. The parties hereto hereby acknowledge that if at
any time the Administrative Agent exercises its control of any Collection
Account, the Administrative Agent shall not have any rights to the funds therein
in excess of the unpaid amounts due to the Administrative Agent, any member of
any Group, any Indemnified Party or Affected Person or any other Person
hereunder, and the Administrative Agent shall distribute or cause to be
distributed such funds in accordance with Article II (in each case as if such
funds were held by the Servicer thereunder).

Section 9.04. Enforcement Rights. (a) At any time following the occurrence and
during the continuation of an Event of Default:

(i) the Administrative Agent (at the Borrower’s expense) may direct the Obligors
that payment of all amounts payable under any Pool Receivable is to be made
directly to the Administrative Agent or its designee;

(ii) the Administrative Agent may instruct the Borrower or the Servicer to give
notice of the Secured Parties’ interest in Pool Receivables to each Obligor,
which notice shall direct that payments be made directly to the Administrative
Agent or its designee (on behalf of the Secured Parties), and the Borrower or
the Servicer, as the case may be, shall give such notice at the expense of the
Borrower or the Servicer, as the case may be; provided, that if the Borrower or
the Servicer, as the case may be, fails to so notify each Obligor within two (2)
Business Days following instruction by the Administrative Agent, the
Administrative Agent (at the Borrower’s or the Servicer’s, as the case may be,
expense) may so notify the Obligors;

(iii) the Administrative Agent may request the Servicer to, and upon such
request the Servicer shall: (A) assemble all of the records reasonably necessary
to collect the Pool Receivables and the Related Security, and transfer or
license to a successor Servicer the use of all software reasonably necessary to
collect the Pool Receivables and the Related Security, and make the same
available to the Administrative Agent or its designee (for the benefit of the
Secured Parties) at a place selected by the Administrative Agent and
(B) segregate all cash, checks and other instruments received by it from time to
time constituting Collections in a manner reasonably acceptable to the
Administrative Agent and, promptly upon receipt, remit all such cash, checks and
instruments, duly endorsed or with duly executed instruments of transfer, to the
Administrative Agent or its designee;

(iv) the Administrative Agent may assume exclusive control of each Collection
Account and notify the Collection Account Banks that the Borrower and the
Servicer will no longer have any access to the Collection Accounts;

(v) the Administrative Agent may (or, at the direction of the Majority Group
Agents shall) replace the Person then acting as Servicer; and

 

-90-



--------------------------------------------------------------------------------

(vi) the Administrative Agent may collect any amounts due from an Originator
under the Receivables Sale Agreement or the Performance Guarantor under the
Performance Guaranty.

(b) The Borrower hereby authorizes the Administrative Agent (on behalf of the
Secured Parties), and irrevocably appoints the Administrative Agent as its
attorney-in-fact with full power of substitution and with full authority in the
place and stead of the Borrower, which appointment is coupled with an interest,
to take any and all steps in the name of the Borrower and on behalf of the
Borrower reasonably necessary, in the reasonable determination of the
Administrative Agent, after the occurrence and during the continuation of an
Event of Default, to collect any and all amounts or portions thereof due under
any and all Collateral, including endorsing the name of the Borrower on checks
and other instruments representing Collections and enforcing such Collateral.
Notwithstanding anything to the contrary contained in this subsection, none of
the powers conferred upon such attorney-in-fact pursuant to the preceding
sentence shall subject such attorney-in-fact to any liability if any action
taken by it shall prove to be inadequate or invalid, nor shall they confer any
obligations upon such attorney-in-fact in any manner whatsoever.

(c) The Servicer hereby authorizes the Administrative Agent (on behalf of the
Secured Parties), and irrevocably appoints the Administrative Agent as its
attorney-in-fact with full power of substitution and with full authority in the
place and stead of the Servicer, which appointment is coupled with an interest,
to take any and all steps in the name of the Servicer and on behalf of the
Servicer reasonably necessary, in the reasonable determination of the
Administrative Agent, after the occurrence and during the continuation of an
Event of Default, to collect any and all amounts or portions thereof due under
any and all Collateral, including endorsing the name of the Servicer on checks
and other instruments representing Collections and enforcing such Collateral.
Notwithstanding anything to the contrary contained in this subsection, none of
the powers conferred upon such attorney-in-fact pursuant to the preceding
sentence shall subject such attorney-in-fact to any liability if any action
taken by it shall prove to be inadequate or invalid, nor shall they confer any
obligations upon such attorney-in-fact in any manner whatsoever.

Section 9.05. Responsibilities of the Borrower. (a) The Borrower shall:
(i) perform all of its obligations, if any, under the Contracts related to the
Pool Receivables to the same extent as if interests in such Pool Receivables had
not been transferred hereunder, and the exercise by the Administrative Agent, or
any other Credit Party of their respective rights hereunder shall not relieve
the Borrower from such obligations and (ii) pay when due any taxes, including
any sales taxes payable in connection with the Pool Receivables and their
creation and satisfaction. None of the Credit Parties shall have any obligation
or liability with respect to any Collateral, nor shall any of them be obligated
to perform any of the obligations of the Borrower, the Servicer or any
Originator thereunder.

(b) DCP hereby irrevocably agrees that if at any time it shall cease to be the
Servicer hereunder, it shall act (if the then-current Servicer so requests) as
the data-processing agent of the Servicer and, in such capacity, DCP shall
conduct the data-processing functions of the administration of the Receivables
and the Collections thereon in substantially the same way that DCP conducted
such data-processing functions while it acted as the Servicer. In connection
with any such processing functions, the Borrower shall pay to DCP its reasonable
out-of-pocket costs and expenses from the Borrower’s own funds (subject to the
priority of payments set forth in Section 4.01).

 

-91-



--------------------------------------------------------------------------------

Section 9.06. Servicing Fee. The Servicer shall be paid a fee (the “Servicing
Fee”) equal to 1.00% per annum (the “Servicing Fee Rate”) of the monthly average
aggregate Outstanding Balance of the Pool Receivables.

ARTICLE X

EVENTS OF DEFAULT

Section 10.01. Events of Default. If any of the following events (each an “Event
of Default”) shall occur:

(a) (i) except as otherwise provided herein, the Borrower, any Originator, the
Performance Guarantor, or the Servicer shall fail to perform or observe any
term, covenant or agreement under this Agreement or any other Transaction
Document to be performed or observed by the Borrower, such Originator, the
Performance Guarantor or the Servicer, as applicable (other than any such
failure which would constitute an Event of Default under clause (ii) or (iii) of
this paragraph (a) or any breach of a covenant contained in Sections 8.01(c),
(h), (p), or (t) or Section 8.02(a) and (l)), and such failure, solely to the
extent capable of cure, shall continue for (A) fifteen (15) days, with respect
to the Borrower or (B) thirty (30) days with respect to any Originator, the
Performance Guarantor, or the Servicer, in each case after the earlier of
(x) written notice to the Borrower, any Originator, the Performance Guarantor,
or the Servicer (which may be by email) by the Administrative Agent or any
Lender, and (y) actual knowledge of the Borrower, any Originator, the
Performance Guarantor, or the Servicer; (ii) the Borrower, any Originator, the
Performance Guarantor or the Servicer shall fail to make when due any payment or
deposit to be made by it under this Agreement or any other Transaction Document
and such failure shall continue unremedied for three (3) Business Days or
(iii) DCP shall resign as Servicer, and no successor Servicer reasonably
satisfactory to the Administrative Agent shall have been appointed;

(b) any representation or warranty made or deemed made by the Borrower, any
Originator, the Performance Guarantor or the Servicer (or any of their
respective officers) under or in connection with this Agreement or any other
Transaction Document or any information or report delivered by the Borrower, any
Originator, the Performance Guarantor or the Servicer pursuant to this Agreement
or any other Transaction Document, shall prove to have been incorrect or untrue
in any material respect when made or deemed made or delivered and, if the
representation or warranty is of a type that is capable of being cured, shall
remain incorrect or untrue for ten (10) days after the earlier of such Person’s
actual knowledge or notice thereof;

(c) the Borrower or the Servicer shall fail to deliver an Information Package
pursuant to this Agreement, and such failure shall remain unremedied for two (2)
Business Days;

 

-92-



--------------------------------------------------------------------------------

(d) this Agreement or any security interest granted pursuant to this Agreement
or any other Transaction Document shall for any reason (other than through an
action of the Administrative Agent) cease to create, or for any reason cease to
be, a valid and enforceable perfected security interest in favor of the
Administrative Agent with respect to the Collateral, free and clear of any
Adverse Claim other than Permitted Liens;

(e) the occurrence of any of the following with respect to the Borrower, any
Originator, the Performance Guarantor or the Servicer (i) a court or
governmental agency having jurisdiction in the premises shall enter a decree or
order for relief in respect of the Borrower, such Originator, the Performance
Guarantor or the Servicer in an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appoint a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official of the Borrower, such Originator, the Performance Guarantor or
the Servicer or for any substantial part of its property or ordering the winding
up or liquidation of its affairs; or (ii) an involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect is commenced against the Borrower, such Originator, the Performance
Guarantor or the Servicer and such petition remains unstayed and in effect for a
period of 90 consecutive days; or (iii) the Borrower, such Originator, the
Performance Guarantor or the Servicer shall commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or consent to the entry of an order for relief in an involuntary case
under any such law, or consent to the appointment or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of such Person or any substantial part of its property or make any
general assignment for the benefit of creditors; or (iv) the Borrower, such
Originator, the Performance Guarantor or the Servicer shall admit in writing its
inability to pay its debts generally as they become due or any action shall be
taken by such Person in furtherance of any of the aforesaid purposes;

(f) (i) the average for three consecutive Fiscal Months of: (A) the Default
Ratio shall exceed 1.50%, (B) the Delinquency Ratio shall exceed 3.50%; (C) the
Dilution Ratio shall exceed 3.00%; or (ii) the Days’ Sales Outstanding shall
exceed forty-five (45) days;

(g) a Change in Control shall occur;

(h) a Borrowing Base Deficit shall occur, and shall not have been cured within
two (2) Business Days;

(i) (i) the Borrower shall fail to pay any principal of or premium or interest
on any of its Debt (other than the Borrower Obligations) when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement, mortgage, indenture
or instrument relating to such Debt (whether or not such failure shall have been
waived under the related agreement); (ii) any Originator, the Performance
Guarantor or the Servicer or any of their respective Subsidiaries, individually
or in the aggregate, shall fail to pay any principal of or premium or interest
on any of its Debt that is outstanding (A) under the Credit Agreement or (B) in

 

-93-



--------------------------------------------------------------------------------

a principal amount exceeding the lesser of (x) Consolidated Net Tangible Assets
times 3.0% and (y) $100,000,000 in the aggregate when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement, mortgage, indenture or instrument
relating to such Debt; (iii) any other event shall occur or condition shall
exist under any agreement, mortgage, indenture or instrument relating to any
such Debt (as referred to in clause (i) or (ii) of this paragraph) and shall
continue after the applicable grace period, if any, specified in such agreement,
mortgage, indenture or instrument, if the effect of such event or condition is
to give the applicable debtholders the right (whether acted upon or not) to
accelerate the maturity of such Debt (as referred to in clause (i) or (ii) of
this paragraph) or to terminate the commitment of any lender thereunder, or
(iv) any such Debt (as referred to in clause (i) or (ii) of this paragraph)
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), redeemed, purchased or defeased,
or an offer to repay, redeem, purchase or defease such Debt shall be required to
be made or the commitment of any lender thereunder terminated, in each case
before the stated maturity thereof;

(j) the Borrower shall fail (x) at any time to have an Independent Manager who
satisfies each requirement and qualification specified in Section 8.03(c) of
this Agreement for Independent Managers, on the Borrower’s board of managers or
(y) to timely notify the Administrative Agent of any replacement or appointment
of any Person that is to serve as an Independent Manager on the Borrower’s board
of managers as required pursuant to Section 8.03(c) of this Agreement, and such
failure in each case, solely to the extent capable of cure, shall continue for
five (5) Business Days;

(k) The occurrence of any of the following events: (i) the Borrower, the Parent
or any ERISA Affiliate fails to make full payment when due of all amounts which,
under the provisions of any Pension Plan or Sections 412 or 430 of the Code, the
Borrower, the Parent or any ERISA Affiliate is required to pay as contributions
thereto and are in excess of the lesser of (x) three percent (3%) of
Consolidated Net Tangible Assets and (y) $25,000,000, (ii) a Termination Event
or (iii) the Borrower, the Parent or any ERISA Affiliate as employers under one
or more Multiemployer Plans makes a complete or partial withdrawal from any such
Multiemployer Plan and the plan sponsor of such Multiemployer Plans notifies
such withdrawing employer that such employer has incurred a withdrawal liability
requiring payments in an amount exceeding the lesser of (x) three percent (3%)
of Consolidated Net Tangible Assets and (y) $50,000,000;

(l) a Receivables Sale Agreement Termination Event shall occur under the
Receivables Sale Agreement;

(m) the Borrower shall be required to register as an “investment company” within
the meaning of the Investment Company Act;

(n) this Agreement or any other Transaction Document shall fail to be in full
force and effect or any of the Borrower, any Originator, the Performance
Guarantor or the Servicer shall so assert or this Agreement or any Transaction
Document shall fail to give the Administrative Agent and/or the Lenders the
rights, powers and privileges purported to be created hereby or thereby;

 

-94-



--------------------------------------------------------------------------------

(o) one or more judgments or decrees shall be entered against the Borrower, any
Originator, the Performance Guarantor or the Servicer involving in the aggregate
a liability (not paid or to the extent not covered by a reputable and solvent
insurance company) and such judgments and decrees either shall be final and
non-appealable or shall not be vacated, discharged or stayed or bonded pending
appeal for any period of 45 consecutive days, and the aggregate amount of all
such judgments equals or exceeds $50,000,000 (or solely with respect to the
Borrower, $15,000); or

(p) the Consolidated Leverage Ratio shall exceed (i) for the fiscal quarter
ending June 30, 2018, 5.25 to 1.0 and (ii) for each fiscal quarter ending on or
after September 30, 2018, 5.00 to 1.0; provided, however, that notwithstanding
the foregoing, subsequent to the consummation of a Qualified Acquisition, the
Consolidated Leverage Ratio, solely for the three consecutive fiscal quarters
following such Qualified Acquisition (including the fiscal quarter in which such
Qualified Acquisition is consummated), the Consolidated Leverage Ratio pursuant
to clauses (i) and/or (ii) above, as applicable, shall be 5.50 to 1.0.

then, and in any such event, the Administrative Agent may (or, at the direction
of the Majority Group Agents shall) by notice to the Borrower (x) declare the
Termination Date to have occurred (in which case the Termination Date shall be
deemed to have occurred) and (y) declare the Aggregate Capital and all other
Borrower Obligations to be immediately due and payable (in which case the
Aggregate Capital and all other Borrower Obligations shall be immediately due
and payable); provided that, automatically upon the occurrence of any event
(without any requirement for the giving of notice) described in subsection (e)
of this Section 10.01 with respect to the Borrower, the Termination Date shall
occur and the Aggregate Capital and all other Borrower Obligations shall be
immediately due and payable. Upon any such declaration or designation or upon
such automatic termination, the Administrative Agent and the other Secured
Parties shall have, in addition to the rights and remedies which they may have
under this Agreement and the other Transaction Documents, all other rights and
remedies provided after default under the UCC and under other Applicable Law,
which rights and remedies shall be cumulative. Any proceeds from liquidation of
the Collateral shall be applied in the order of priority set forth in
Section 4.01.

ARTICLE XI

THE ADMINISTRATIVE AGENT

Section 11.01. Authorization and Action. Each Credit Party hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. The Administrative Agent shall not have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against the Administrative Agent. The Administrative Agent
does not assume, nor shall it be deemed to

 

-95-



--------------------------------------------------------------------------------

have assumed, any obligation to, or relationship of trust or agency with, the
Borrower or any Affiliate thereof or any Credit Party except for any obligations
expressly set forth herein. Notwithstanding any provision of this Agreement or
any other Transaction Document, in no event shall the Administrative Agent ever
be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to any provision of any Transaction
Document or Applicable Law.

Section 11.02. Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them as Administrative
Agent under or in connection with this Agreement (including, without limitation,
the Administrative Agent’s servicing, administering or collecting Pool
Receivables in the event it replaces the Servicer in such capacity pursuant to
Section 9.01), in the absence of its or their own gross negligence or willful
misconduct. Without limiting the generality of the foregoing, the Administrative
Agent: (a) may consult with legal counsel (including counsel for any Credit
Party or the Servicer), independent certified public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (b) makes no warranty or representation to any Credit
Party (whether written or oral) and shall not be responsible to any Credit Party
for any statements, warranties or representations (whether written or oral) made
by any other party in or in connection with this Agreement; (c) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement on the part of any
Credit Party or to inspect the property (including the books and records) of any
Credit Party; (d) shall not be responsible to any Credit Party for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other instrument or document furnished pursuant hereto;
and (e) shall be entitled to rely, and shall be fully protected in so relying,
upon any notice (including notice by telephone), consent, certificate or other
instrument or writing (which may be by facsimile) believed by it to be genuine
and signed or sent by the proper party or parties.

Section 11.03. Administrative Agent and Affiliates. With respect to any Credit
Extension or interests therein owned by any Credit Party that is also the
Administrative Agent, such Credit Party shall have the same rights and powers
under this Agreement as any other Credit Party and may exercise the same as
though it were not the Administrative Agent. The Administrative Agent and any of
its Affiliates may generally engage in any kind of business with the Borrower or
any Affiliate thereof and any Person who may do business with or own securities
of the Borrower or any Affiliate thereof, all as if the Administrative Agent
were not the Administrative Agent hereunder and without any duty to account
therefor to any other Secured Party.

Section 11.04. Indemnification of Administrative Agent. Each Committed Lender
agrees to indemnify the Administrative Agent (to the extent not reimbursed by
the Borrower or any Affiliate thereof), ratably according to the respective Pro
Rata Percentage of such Committed Lender, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any other Transaction Document
or any action taken or omitted by the Administrative Agent under this Agreement
or any other Transaction Document; provided that no Committed Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence or willful misconduct.

 

-96-



--------------------------------------------------------------------------------

Section 11.05. Delegation of Duties. The Administrative Agent may execute any of
its duties through agents or attorneys-in-fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

Section 11.06. Action or Inaction by Administrative Agent. The Administrative
Agent shall in all cases be fully justified in failing or refusing to take
action under any Transaction Document unless it shall first receive such advice
or concurrence of the Group Agents or the Majority Group Agents, as the case may
be, and assurance of its indemnification by the Committed Lenders, as it deems
appropriate. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other
Transaction Document in accordance with a request or at the direction of the
Group Agents or the Majority Group Agents, as the case may be, and such request
or direction and any action taken or failure to act pursuant thereto shall be
binding upon all Credit Parties. The Credit Parties and the Administrative Agent
agree that unless any action to be taken by the Administrative Agent under a
Transaction Document (i) specifically requires the advice or concurrence of all
Group Agents or (ii) may be taken by the Administrative Agent alone or without
any advice or concurrence of any Group Agent, then the Administrative Agent may
take action based upon the advice or concurrence of the Majority Group Agents.

Section 11.07. Notice of Events of Default; Action by Administrative Agent. The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Unmatured Event of Default or Event of Default unless the
Administrative Agent has received notice from any Credit Party or the Borrower
stating that an Unmatured Event of Default or Event of Default has occurred
hereunder and describing such Unmatured Event of Default or Event of Default. If
the Administrative Agent receives such a notice, it shall promptly give notice
thereof to each Group Agent, whereupon each Group Agent shall promptly give
notice thereof to its respective Conduit Lender(s) and Related Committed
Lender(s). The Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, concerning an Unmatured Event
of Default or Event of Default or any other matter hereunder as the
Administrative Agent deems advisable and in the best interests of the Secured
Parties.

Section 11.08. Non-Reliance on Administrative Agent and Other Parties. Each
Credit Party expressly acknowledges that neither the Administrative Agent nor
any of its directors, officers, agents or employees has made any representations
or warranties to it and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of the Borrower or any Affiliate thereof,
shall be deemed to constitute any representation or warranty by the
Administrative Agent. Each Credit Party represents and warrants to the
Administrative Agent that, independently and without reliance upon the
Administrative Agent or any other Credit Party and based on such documents and
information as it has deemed appropriate, it has made and will continue to make
its own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Borrower,
each Originator,

 

-97-



--------------------------------------------------------------------------------

the Performance Guarantor or the Servicer and the Pool Receivables and its own
decision to enter into this Agreement and to take, or omit, action under any
Transaction Document. Except for items expressly required to be delivered under
any Transaction Document by the Administrative Agent to any Credit Party, the
Administrative Agent shall not have any duty or responsibility to provide any
Credit Party with any information concerning the Borrower, any Originator, the
Performance Guarantor or the Servicer that comes into the possession of the
Administrative Agent or any of its directors, officers, agents, employees,
attorneys-in-fact or Affiliates.

Section 11.09. Successor Administrative Agent. (a) The Administrative Agent may,
upon at least thirty (30) days’ notice to the Borrower, the Servicer and each
Group Agent, resign as Administrative Agent. Except as provided below, such
resignation shall not become effective until a successor Administrative Agent is
appointed by the Majority Group Agents as a successor Administrative Agent and
has accepted such appointment. If no successor Administrative Agent shall have
been so appointed by the Majority Group Agents, within thirty (30) days after
the departing Administrative Agent’s giving of notice of resignation, the
departing Administrative Agent may, on behalf of the Secured Parties, appoint a
successor Administrative Agent as successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Majority
Group Agents within sixty (60) days after the departing Administrative Agent’s
giving of notice of resignation, the departing Administrative Agent may, on
behalf of the Secured Parties, petition a court of competent jurisdiction to
appoint a successor Administrative Agent.

(b) Upon such acceptance of its appointment as Administrative Agent hereunder by
a successor Administrative Agent, such successor Administrative Agent shall
succeed to and become vested with all the rights and duties of the resigning
Administrative Agent, and the resigning Administrative Agent shall be discharged
from its duties and obligations under the Transaction Documents. After any
resigning Administrative Agent’s resignation hereunder, the provisions of this
Article XI and Article XIII shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was the Administrative Agent.

Section 11.10. Structuring Agent. Each of the parties hereto hereby acknowledges
and agrees that the Structuring Agent shall not have any right, power,
obligation, liability, responsibility or duty under this Agreement. Each Credit
Party acknowledges that it has not relied, and will not rely, on the Structuring
Agent in deciding to enter into this Agreement and to take, or omit to take, any
action under any Transaction Document.

ARTICLE XII

THE GROUP AGENTS

Section 12.01. Authorization and Action. Each Credit Party that belongs to a
Group hereby appoints and authorizes the Group Agent for such Group to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to such Group Agent by the terms hereof, together with such
powers as are reasonably incidental thereto. No Group Agent shall have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist,

 

-98-



--------------------------------------------------------------------------------

against any Group Agent. No Group Agent assumes, nor shall it be deemed to have
assumed, any obligation to, or relationship of trust or agency with the Borrower
or any Affiliate thereof, any Lender except for any obligations expressly set
forth herein. Notwithstanding any provision of this Agreement or any other
Transaction Document, in no event shall any Group Agent ever be required to take
any action which exposes such Group Agent to personal liability or which is
contrary to any provision of any Transaction Document or Applicable Law.

Section 12.02. Group Agent’s Reliance, Etc. No Group Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them as a Group Agent under or in connection with
this Agreement or any other Transaction Documents in the absence of its or their
own gross negligence or willful misconduct. Without limiting the generality of
the foregoing, a Group Agent: (a) may consult with legal counsel (including
counsel for the Administrative Agent, the Borrower or the Servicer), independent
certified public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (b) makes no
warranty or representation to any Credit Party (whether written or oral) and
shall not be responsible to any Credit Party for any statements, warranties or
representations (whether written or oral) made by any other party in or in
connection with this Agreement or any other Transaction Document; (c) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or any other
Transaction Document on the part of the Borrower or any Affiliate thereof or any
other Person or to inspect the property (including the books and records) of the
Borrower or any Affiliate thereof; (d) shall not be responsible to any Credit
Party for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Transaction Documents or any
other instrument or document furnished pursuant hereto; and (e) shall be
entitled to rely, and shall be fully protected in so relying, upon any notice
(including notice by telephone), consent, certificate or other instrument or
writing (which may be by facsimile) believed by it to be genuine and signed or
sent by the proper party or parties.

Section 12.03. Group Agent and Affiliates. With respect to any Credit Extension
or interests therein owned by any Credit Party that is also a Group Agent, such
Credit Party shall have the same rights and powers under this Agreement as any
other Lender and may exercise the same as though it were not a Group Agent. A
Group Agent and any of its Affiliates may generally engage in any kind of
business with the Borrower or any Affiliate thereof and any Person who may do
business with or own securities of the Borrower or any Affiliate thereof or any
of their respective Affiliates, all as if such Group Agent were not a Group
Agent hereunder and without any duty to account therefor to any other Secured
Party.

Section 12.04. Indemnification of Group Agents. Each Committed Lender in any
Group agrees to indemnify the Group Agent for such Group (to the extent not
reimbursed by the Borrower or any Affiliate thereof), ratably according to the
proportion of the Pro Rata Percentage of such Committed Lender to the aggregate
Pro Rata Percentages of all Committed Lenders in such Group, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against such Group
Agent in any way relating to or arising out of this Agreement or any other
Transaction Document or any action taken or omitted by such Group

 

-99-



--------------------------------------------------------------------------------

Agent under this Agreement or any other Transaction Document; provided that no
Committed Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Group Agent’s gross negligence or
willful misconduct.

Section 12.05. Delegation of Duties. Each Group Agent may execute any of its
duties through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. No Group Agent shall
be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

Section 12.06. Notice of Events of Default. No Group Agent shall be deemed to
have knowledge or notice of the occurrence of any Unmatured Event of Default or
Event of Default unless such Group Agent has received notice from the
Administrative Agent, any other Group Agent, any other Credit Party, the
Servicer or the Borrower stating that an Unmatured Event of Default or Event of
Default has occurred hereunder and describing such Unmatured Event of Default or
Event of Default. If a Group Agent receives such a notice, it shall promptly
give notice thereof to the Credit Parties in its Group and to the Administrative
Agent (but only if such notice received by such Group Agent was not sent by the
Administrative Agent). A Group Agent may take such action concerning an
Unmatured Event of Default or Event of Default as may be directed by Committed
Lenders in its Group representing a majority of the Commitments in such Group
(subject to the other provisions of this Article XII), but until such Group
Agent receives such directions, such Group Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, as such Group Agent
deems advisable and in the best interests of the Conduit Lenders and Committed
Lenders in its Group.

Section 12.07. Non-Reliance on Group Agent and Other Parties. Each Credit Party
expressly acknowledges that neither the Group Agent for its Group nor any of
such Group Agent’s directors, officers, agents or employees has made any
representations or warranties to it and that no act by such Group Agent
hereafter taken, including any review of the affairs of the Borrower or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by such Group Agent. Each Credit Party represents and warrants to the Group
Agent for its Group that, independently and without reliance upon such Group
Agent, any other Group Agent, the Administrative Agent or any other Credit Party
and based on such documents and information as it has deemed appropriate, it has
made and will continue to make its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Borrower or any Affiliate thereof and the Receivables
and its own decision to enter into this Agreement and to take, or omit, action
under any Transaction Document. Except for items expressly required to be
delivered under any Transaction Document by a Group Agent to any Credit Party in
its Group, no Group Agent shall have any duty or responsibility to provide any
Credit Party in its Group with any information concerning the Borrower or any
Affiliate thereof that comes into the possession of such Group Agent or any of
its directors, officers, agents, employees, attorneys-in-fact or Affiliates.

 

-100-



--------------------------------------------------------------------------------

Section 12.08. Successor Group Agent. Any Group Agent may, upon at least
thirty (30) days’ notice to the Administrative Agent, the Borrower, the Servicer
and the Credit Parties in its Group, resign as Group Agent for its Group. Such
resignation shall not become effective until a successor Group Agent is
appointed by the Lender(s) in such Group. Upon such acceptance of its
appointment as Group Agent for such Group hereunder by a successor Group Agent,
such successor Group Agent shall succeed to and become vested with all the
rights and duties of the resigning Group Agent, and the resigning Group Agent
shall be discharged from its duties and obligations under the Transaction
Documents. After any resigning Group Agent’s resignation hereunder, the
provisions of this Article XII and Article XIII shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was a Group Agent.

Section 12.09. Reliance on Group Agent. Unless otherwise advised in writing by a
Group Agent or by any Credit Party in such Group Agent’s Group, each party to
this Agreement may assume that (i) such Group Agent is acting for the benefit
and on behalf of each of the Credit Parties in its Group, as well as for the
benefit of each assignee or other transferee from any such Person and (ii) each
action taken by such Group Agent has been duly authorized and approved by all
necessary action on the part of the Credit Parties in its Group.

ARTICLE XIII

INDEMNIFICATION

Section 13.01. Indemnities by the Borrower. (a) Without limiting any other
rights that the Administrative Agent, the Credit Parties, the Affected Persons
and their respective assigns, officers, directors, agents and employees (each,
an “Indemnified Party”) may have hereunder or under Applicable Law, the Borrower
hereby agrees to indemnify each Indemnified Party from and against any and all
claims, losses and liabilities (including Attorney Costs) (all of the foregoing
being collectively referred to as “Borrower Indemnified Amounts”) arising out of
or resulting from this Agreement or any other Transaction Document or the use of
proceeds of the Credit Extensions or the security interest in respect of any
Pool Receivable or any other Collateral; excluding, however, (x) Borrower
Indemnified Amounts (i) to the extent a final judgment of a court of competent
jurisdiction holds that such Borrower Indemnified Amounts resulted primarily
from the gross negligence or willful misconduct by the Indemnified Party seeking
indemnification and (ii) to the extent such Borrower Indemnified Amounts arise
due to the credit risk of an Obligor and for which reimbursement would
constitute recourse to any Originator or the Servicer for uncollectible
Receivables and (y) Taxes that are covered by Section 5.03. Without limiting or
being limited by the foregoing, the Borrower shall pay on written demand (which
demand shall be accompanied by documentation of the Borrower Indemnified Amounts
in reasonable detail) (it being understood that if any portion of such payment
obligation is made from Collections, such payment will be made at the time and
in the order of priority set forth in Section 4.01), to each Indemnified Party
any and all amounts necessary to indemnify such Indemnified Party from and
against any and all Borrower Indemnified Amounts relating to or resulting from
any of the following (but excluding Borrower Indemnified Amounts and Taxes
described in clauses (x) and (y) above):

(i) any Pool Receivable which the Borrower or the Servicer includes as an
Eligible Receivable as part of the Net Receivables Pool Balance but which is not
an Eligible Receivable at such time;

 

-101-



--------------------------------------------------------------------------------

(ii) any written representation, warranty or statement made or deemed made by
the Borrower (or any of its respective officers) under or in connection with
this Agreement, any of the other Transaction Documents, any Information Package
or any other written information or report (other than projections,
forward-looking statements and information of a general economic or industry
nature) delivered by or on behalf of the Borrower pursuant hereto which shall
have been untrue or incorrect when made or deemed made;

(iii) the failure by the Borrower to comply with any Applicable Law with respect
to any Pool Receivable or the related Contract; or the failure of any Pool
Receivable or the related Contract to conform to any such Applicable Law;

(iv) the failure to vest in the Administrative Agent a perfected security
interest in all or any portion of the Collateral, in each case free and clear of
any Adverse Claim (other than Permitted Liens) or any Person other than an
Indemnified Party having any enforceable ownership interest or perfected Lien in
all or any portion of the Collateral;

(v) the failure to have filed, or any delay in filing, financing statements,
financing statement amendments, continuation statements or other similar
instruments or documents under the UCC of any applicable jurisdiction or other
Applicable Laws with respect to any Pool Receivable and the other Collateral and
Collections in respect thereof, whether at the time of any Credit Extension or
at any subsequent time;

(vi) any dispute, claim or defense (other than any reduction, revision or
discharge in bankruptcy) of an Obligor to the payment of any Pool Receivable
(including, without limitation, a defense based on such Pool Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from or relating to collection activities with respect to such Pool
Receivable, or the sale of goods or the rendering of services related to such
Pool Receivable or the furnishing or failure to furnish any such goods or
services or other similar claim or defense not arising from the financial
inability of any Obligor to pay undisputed indebtedness;

(vii) any failure of the Borrower to perform any of its duties or obligations in
accordance with the provisions hereof and of each other Transaction Document
related to Pool Receivables or to timely and fully comply with the Credit and
Collection Policy in regard to each Pool Receivable;

(viii) any products liability, environmental or other claim arising out of or in
connection with any Pool Receivable or other merchandise, goods or services
which are the subject of or related to any Pool Receivable;

(ix) the commingling of Collections of Pool Receivables at any time with other
funds;

(x) any investigation, litigation or proceeding (actual or threatened) brought
by a Person other than an Indemnified Party related to this Agreement or any
other Transaction Document or the use of proceeds of any Credit Extensions or in
respect of any Pool Receivable or other Collateral or any related Contract;

 

-102-



--------------------------------------------------------------------------------

(xi) any failure of the Borrower to comply with its covenants, obligations and
agreements contained in this Agreement or any other Transaction Document;

(xii) any setoff with respect to any Pool Receivable;

(xiii) any claim brought by any Person other than an Indemnified Party arising
from any activity by the Borrower or the Servicer (if an Affiliate of the
Borrower) in servicing, administering or collecting any Pool Receivable;

(xiv) any failure of a Collection Account Bank to comply with the terms of the
applicable Account Control Agreement or any amounts payable by the
Administrative Agent to a Collection Account Bank under any Account Control
Agreement, or the termination of any Account Control Agreement by a Collection
Account Bank, or any amounts payable by the Administrative Agent to a Collection
Account Bank pursuant to the applicable Account Control Agreement;

(xv) any action taken by the Administrative Agent as attorney-in-fact for the
Borrower, any Originator or the Servicer pursuant to this Agreement or any other
Transaction Document;

(xvi) the use of proceeds of any Credit Extension;

(xvii) any reduction in Capital as a result of the distribution of Collections
if all or a portion of such distributions shall thereafter be rescinded or
otherwise must be returned for any reason; or

(xviii) the failure to provide each Obligor with an invoice or other statements
evidencing amounts owed under each applicable Pool Receivable.

(b) Notwithstanding anything to the contrary in this Agreement, solely for
purposes of the Borrower’s indemnification obligations in clauses (ii), (iii),
(vii) and (xi) of this Article XIII, any representation, warranty or covenant
qualified by the occurrence or non-occurrence of a material adverse effect or
similar concepts of materiality shall be deemed to be not so qualified.

(c) If for any reason the foregoing indemnification is unavailable to any
Indemnified Party or insufficient to hold it harmless, then the Borrower shall
contribute to such Indemnified Party the amount paid or payable by such
Indemnified Party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative economic interests of the
Borrower on the one hand and such Indemnified Party on the other hand in the
matters contemplated by this Agreement as well as the relative fault of the
Borrower and such Indemnified Party with respect to such loss, claim, damage or
liability and any other relevant equitable considerations. The reimbursement,
indemnity and contribution obligations of the Borrower under this Section shall
be in addition to any liability which the Borrower may otherwise have, shall
extend upon the same terms and conditions to each Indemnified Party, and shall
be binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of the Borrower and the Indemnified Parties.

 

-103-



--------------------------------------------------------------------------------

(d) Any indemnification or contribution under this Section shall survive the
termination of this Agreement.

Section 13.02. Indemnification by the Servicer. (a) The Servicer shall indemnify
the Indemnified Parties for any and all claims, losses and liabilities resulting
from: (i) the failure of any representation or warranty made or deemed made by
the Servicer (or any of its officers) under or in connection with this Agreement
or any other Transaction Document to which it is a party to have been true and
correct as of the date made or deemed made, (ii) the failure by the Servicer to
comply with any applicable Laws, rule or regulation with respect to any Pool
Receivable or the related Contract, (iii) any dispute, claim, offset or defense
of an Obligor (other than as a result of discharge in bankruptcy with respect to
such Obligor) to the payment of any Pool Receivable to the extent resulting from
the failure of the Servicer to comply with its obligations hereunder in respect
of such Receivable, (iv) any failure of the Servicer to perform its duties or
obligations in accordance with the provisions hereof or any other Transaction
Document to which it is a party, or (v) the commingling of Collections of Pool
Receivables at any time with other funds of the Servicer.

(b) Promptly upon receipt by any Indemnified Party under this Section 13.02 of
notice of the commencement of any suit, action, claim, proceeding or
governmental investigation against such Indemnified Party, such Indemnified
Party shall, if a claim in respect thereof is to be made against the Servicer
hereunder, notify the Servicer in writing of the commencement thereof. Any
notice claiming compensation under this Section shall set forth in reasonable
detail the amount or amounts to be paid to it hereunder and shall be conclusive
in the absence of manifest error. The Servicer may participate in and assume the
defense and settlement of any such suit, action, claim, proceeding or
investigation at its expense, and no settlement thereof shall be made without
the approval of the Servicer and the Indemnified Party. The approval of the
Servicer will not be unreasonably withheld or delayed. After notice from the
Servicer to the Indemnified Party of its intention to assume the defense thereof
with counsel reasonably satisfactory to the Administrative Agent and the Group
Agents, and so long as the Servicer so assumes the defense thereof in a manner
reasonably satisfactory to the Administrative Agent and the Group Agents, the
Servicer shall not be liable for any legal expenses of counsel unless there
shall be a conflict between the interests of the Servicer and the Indemnified
Party, in which case the Indemnified Party(ies) shall have the right to employ
one counsel to so represent it (them).

(c) The Servicer will promptly pay to the Group Agent for the Indemnified Party
such indemnity amount as shall be specified to the Servicer in a certificate of
the Indemnified Party (or its Group Agent, on its behalf) setting forth the
calculations of such amount, together with the basis therefor. Any such
certificate submitted by or on behalf of the Indemnified Party shall be
conclusive and binding for all purposes, absent manifest error.

 

-104-



--------------------------------------------------------------------------------

(d) Each Indemnified Party, on behalf of itself, its assigns, officers,
directors, officers and employees, shall use its good faith efforts to mitigate,
reduce or eliminate any losses, expenses or claims for indemnification.

(e) Any indemnification or contribution under this Section shall survive the
termination of this Agreement.

ARTICLE XIV

MISCELLANEOUS

Section 14.01. Amendments, Etc. (a) No failure on the part of any Credit Party
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. No amendment or waiver of any provision of this Agreement or consent to
any departure by either the Borrower or the Servicer shall be effective unless
in a writing signed by the Administrative Agent and the Majority Group Agents
(and, in the case of any amendment, also signed by the Borrower), and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that (A) no
amendment, waiver or consent shall, unless in writing and signed by the
Servicer, affect the rights or duties of the Servicer under this Agreement;
(B) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent and each Group Agent:

(i) change (directly or indirectly) the definitions of, Borrowing Base Deficit,
Defaulted Receivable, Delinquent Receivable, Eligible Receivable, Facility
Limit, Scheduled Termination Date, Net Receivables Pool Balance or Total
Reserves contained in this Agreement, or increase the then existing
Concentration Percentage or Special Concentration Limit for any Obligor or
change the calculation of the Borrowing Base;

(ii) reduce the amount of Capital or Interest that is payable on account of any
Loan or delay any scheduled date for payment thereof;

(iii) change any of the provisions of this Section 14.01 or the definition of
“Majority Group Agents”; or

(iv) change the order of priority in which Collections are applied pursuant to
Section 4.01.

Notwithstanding the foregoing, (A) no amendment, waiver or consent shall
increase any Committed Lender’s Commitment hereunder without the consent of such
Committed Lender, (B) no amendment, waiver or consent shall reduce any Fees
payable by the Borrower to any member of any Group or delay the dates on which
any such Fees are payable, in either case, without the consent of the Group
Agent for such Group, and (C) no consent with respect to any amendment, waiver
or other modification of this Agreement shall be required of any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clauses (i)-(v) above and then only in the event such Defaulting
Lender shall be directly affected by such amendment, waiver or other
modification.

 

-105-



--------------------------------------------------------------------------------

Section 14.02. Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include email
and facsimile communication) and emailed, faxed or delivered, to each party
hereto, at its address set forth under its name on Schedule III hereto or at
such other address as shall be designated by such party in a written notice to
the other parties hereto. Notices and communications by facsimile shall be
effective when sent (and shall be followed by hard copy sent by regular mail),
notices and communications sent by email shall be effective when confirmed by
electronic receipt or otherwise acknowledged, and notices and communications
sent by other means shall be effective when received.

Section 14.03. Assignability; Addition of Lenders.

(a) Assignment by Conduit Lenders. This Agreement and the rights of each Conduit
Lender hereunder (including each Loan made by it hereunder) shall be assignable
by such Conduit Lender and its successors and permitted assigns (i) to any
Program Support Provider of such Conduit Lender without prior notice to or
consent from the Borrower or any other party, or any other condition or
restriction of any kind, (ii) to any other Lender with prior notice to the
Borrower but without consent from the Borrower or (iii) with the prior written
consent of the Borrower (such consent not to be unreasonably withheld,
conditioned or delayed; provided, however, that such consent shall not be
required if an Event of Default or Unmatured Event of Default has occurred and
is continuing), to any other Eligible Assignee. Each assignor of a Loan or any
interest therein may, in connection with the assignment or participation,
disclose to the assignee or Participant any information relating to the Borrower
and its Affiliates, including the Receivables, furnished to such assignor by or
on behalf of the Borrower and its Affiliates or by the Administrative Agent;
provided that, prior to any such disclosure, the assignee or Participant agrees
to preserve the confidentiality of any confidential information relating to the
Borrower and its Affiliates received by it from any of the foregoing entities in
a manner consistent with Section 14.06(b).

(b) Assignment by Committed Lenders. Each Committed Lender may assign to any
Eligible Assignee or to any other Committed Lender all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitment and any Loan or interests therein owned by it);
provided, however that

(i) except for an assignment by a Committed Lender to either an Affiliate of
such Committed Lender or any other Committed Lender, each such assignment shall
require the prior written consent of the Borrower and the LC Bank (such consent
not to be unreasonably withheld, conditioned or delayed; provided, however, that
in the case of the Borrower, such consent shall not be required if an Event of
Default or an Unmatured Event of Default has occurred and is continuing);

(ii) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement;

 

-106-



--------------------------------------------------------------------------------

(iii) the amount being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance Agreement with respect to such
assignment) shall in no event be less than the lesser of (x) $10,000,000 and
(y) all of the assigning Committed Lender’s Commitment; and

(iv) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance Agreement.

Upon such execution, delivery, acceptance and recording from and after the
effective date specified in such Assignment and Acceptance Agreement, (x) the
assignee thereunder shall be a party to this Agreement, and to the extent that
rights and obligations under this Agreement have been assigned to it pursuant to
such Assignment and Acceptance Agreement, have the rights and obligations of a
Committed Lender hereunder and (y) the assigning Committed Lender shall, to the
extent that rights and obligations have been assigned by it pursuant to such
Assignment and Acceptance Agreement, relinquish such rights and be released from
such obligations under this Agreement (and, in the case of an Assignment and
Acceptance Agreement covering all or the remaining portion of an assigning
Committed Lender’s rights and obligations under this Agreement, such Committed
Lender shall cease to be a party hereto).

(c) Register. The Administrative Agent shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain at its address referred to on
Schedule III of this Agreement (or such other address of the Administrative
Agent notified by the Administrative Agent to the other parties hereto) a copy
of each Assignment and Acceptance Agreement delivered to and accepted by it and
a register for the recordation of the names and addresses of the Committed
Lenders and the Conduit Lenders, the Commitment of each Committed Lender and the
aggregate outstanding Capital (and stated interest) of the Loans of each Conduit
Lender and Committed Lender from time to time (the “Register”). The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Servicer, the Administrative Agent, the Group
Agents, and the other Credit Parties may treat each Person whose name is
recorded in the Register as a Committed Lender or Conduit Lender, as the case
may be, under this Agreement for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower, the Servicer, any Group
Agent, any Conduit Lender or any Committed Lender at any reasonable time and
from time to time upon reasonable prior notice.

(d) Procedure. Upon its receipt of an Assignment and Acceptance Agreement
executed and delivered by an assigning Committed Lender and an Eligible Assignee
or assignee Committed Lender, the Administrative Agent shall, if such Assignment
and Acceptance Agreement has been duly completed, (i) accept such Assignment and
Acceptance Agreement, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower and the Servicer.

(e) Participations. Each Committed Lender may sell participations to one or more
Eligible Assignees (each, a “Participant”) in or to all or a portion of its
rights and/or obligations under this Agreement (including, without limitation,
all or a portion of its Commitment and the interests in the Loans owned by it);
provided, however, that

 

-107-



--------------------------------------------------------------------------------

(i) such Committed Lender’s obligations under this Agreement (including, without
limitation, its Commitment to the Borrower hereunder) shall remain unchanged,

(ii) such Committed Lender shall remain solely responsible to the other parties
to this Agreement for the performance of such obligations, and

(iii) such Participant shall not be entitled to receive any greater payment
under Section 5.01 or 5.03, with respect to any participation, than its
participating Committed Lender would have been entitled to receive, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation.

The Administrative Agent, the Group Agents, the Conduit Lenders, the other
Committed Lenders, the Borrower and the Servicer shall have the right to
continue to deal solely and directly with such Committed Lender in connection
with such Committed Lender’s rights and obligations under this Agreement.

(f) Participant Register. Each Committed Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Committed Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Commitments, Loans, Letters of Credit or its other obligations under any
this Agreement) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letters of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Committed Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(g) Assignments by Agents. This Agreement and the rights and obligations of the
Administrative Agent and each Group Agent herein shall be assignable by the
Administrative Agent or such Group Agent, as the case may be, and its successors
and assigns; provided that in the case of an assignment to a Person that is not
an Affiliate of the Administrative Agent or such Group Agent, so long as no
Event of Default or Unmatured Event of Default has occurred and is continuing,
such assignment shall require the Borrower’s consent (not to be unreasonably
withheld, conditioned or delayed).

(h) Assignments by the Borrower or the Servicer. Neither the Borrower nor,
except as provided in Section 9.01, the Servicer may assign any of its
respective rights or obligations hereunder or any interest herein without the
prior written consent of the Administrative Agent and each Group Agent (such
consent to be provided or withheld in the sole discretion of such Person).

 

-108-



--------------------------------------------------------------------------------

(i) Addition of Lenders or Groups. The Borrower may, with written notice to the
Administrative Agent and each Group Agent, add additional Persons as Lenders (by
creating a new Group) or cause an existing Lender or LC Participant to increase
its Commitment; provided, however, that the Commitment of any existing Lender or
LC Participant may only be increased with the prior written consent of such
Lender or LC Participant. Each new Lender or LC Participant (or Group) shall
become a party hereto, by executing and delivering to the Administrative Agent
and the Borrower, an assumption agreement (each, an “Assumption Agreement”) in
the form of Exhibit C hereto (which Assumption Agreement shall, in the case of
any new Lender, be executed by each Person in such new Lender’s Group).

(j) Pledge to a Federal Reserve Bank. Notwithstanding anything to the contrary
set forth herein, any Lender, Program Support Provider or any of their
respective Affiliates may at any time pledge or grant a security interest in all
or any portion of its interest in, to and under this Agreement (including,
without limitation, rights to payment of Capital and Interest) and any other
Transaction Document to secure its obligations to a Federal Reserve Bank,
without notice to or the consent of the Borrower, the Servicer, any Affiliate
thereof or any Credit Party; provided, however, that that no such pledge shall
relieve such assignor of its obligations under this Agreement.

(k) Pledges by Conduit Lenders and CP Issuers. Notwithstanding any other
provision of this Agreement (including this Section 14.03), any Conduit Lender
or CP Issuer may at any time pledge or grant a security interest in all or any
portion of its rights under this Agreement (including, without limitation,
rights to payment of the principal balance of a Loan and any Interest thereon)
to any Conduit Trustee without notice to or consent of the Borrower (and without
entering into an Assumption Agreement); provided, that no such pledge or grant
of security interest shall release such CP Conduit or CP Issuer from any of its
obligations hereunder or substitute any such Conduit Trustee for such CP Conduit
or CP Issuer as a party hereto.

Section 14.04. Costs and Expenses. In addition to the rights of indemnification
granted under Section 13.01 hereof, the Borrower agrees to pay on written demand
(which demand shall be accompanied by documentation thereof in reasonable
detail) all reasonable out-of-pocket costs and expenses in connection with the
preparation, negotiation, execution, delivery and administration of this
Agreement, any Program Support Agreement (or any supplement or amendment
thereof) specifically related to this Agreement and the other Transaction
Documents (together with all amendments, restatements, supplements, consents and
waivers, if any, from time to time hereto and thereto), including, without
limitation, (i) the reasonable Attorney Costs for a single counsel to the
Administrative Agent and the other Credit Parties and any of their respective
Affiliates with respect thereto and with respect to advising the Administrative
Agent and the other Credit Parties and their respective Affiliates as to their
rights and remedies under this Agreement and the other Transaction Documents and
(ii) reasonable accountants’, auditors’ and consultants’ fees and expenses for
the Administrative Agent and the other Credit Parties and any of their
respective Affiliates and the fees and charges of any nationally recognized
statistical rating agency incurred in connection with the administration and
maintenance of this Agreement or advising the Administrative Agent or any other
Credit Party as to their rights and remedies under this

 

-109-



--------------------------------------------------------------------------------

Agreement or as to any actual or reasonably claimed breach of this Agreement or
any other Transaction Document. In addition, the Borrower agrees to pay on
written demand (which demand shall be accompanied by documentation thereof in
reasonable detail) all reasonable out-of-pocket costs and expenses (including
reasonable Attorney Costs for a single counsel to the Administrative Agent), of
the Administrative Agent and the other Credit Parties and their respective
Affiliates, incurred in connection with the enforcement of any of their
respective rights or remedies under the provisions of this Agreement and the
other Transaction Documents.

Section 14.05. No Proceedings; Limitation on Payments. (a) Each of the Borrower,
the Administrative Agent, the Servicer, each Group Agent, each Lender and each
assignee of a Loan or any interest therein, hereby covenants and agrees that it
will not institute against, or join any other Person in instituting against, any
Conduit Lender any Insolvency Proceeding so long as any Notes or other senior
indebtedness issued by such Conduit Lender shall be outstanding or there shall
not have elapsed one year plus one day since the last day on which any such
Notes or other senior indebtedness shall have been outstanding.

(b) Each of the Servicer, each Group Agent, the LC Bank, each Lender and each
assignee of a Loan or any interest therein, hereby covenants and agrees that it
will not institute against, or join any other Person in instituting against, the
Borrower any Insolvency Proceeding until one year and one day after the Final
Payout Date; provided, that the Administrative Agent may take any such action in
its sole discretion following the occurrence of an Event of Default.

(c) Notwithstanding any provisions contained in this Agreement to the contrary,
a Conduit Lender shall not, and shall be under no obligation to, pay any amount,
if any, payable by it pursuant to this Agreement or any other Transaction
Document unless (i) such Conduit Lender has received funds which may be used to
make such payment and which funds are not required to repay such Conduit
Lender’s Notes when due and (ii) after giving effect to such payment, either
(x) such Conduit Lender could issue Notes to refinance all of its outstanding
Notes (assuming such outstanding Notes matured at such time) in accordance with
the program documents governing such Conduit Lender’s securitization program or
(y) all of such Conduit Lender’s Notes are paid in full. Any amount which any
Conduit Lender does not pay pursuant to the operation of the preceding sentence
shall not constitute a claim (as defined in Section 101 of the Bankruptcy Code)
against or company obligation of such Conduit Lender for any such insufficiency
unless and until such Conduit Lender satisfies the provisions of clauses (i) and
(ii) above. The provisions of this Section 14.05 shall survive any termination
of this Agreement.

Section 14.06. Confidentiality. (a) Each of the Borrower and the Servicer
covenants and agrees to hold in confidence, and not disclose to any Person, the
terms of this Agreement (including any fees payable in connection with this
Agreement or any other Transaction Document or the identity of the
Administrative Agent or any other Credit Party), except as the Administrative
Agent and each Group Agent may have consented to in writing prior to any
proposed disclosure; provided, however, that it may disclose such information
(i) to its Advisors and Representatives or to a Conduit Trustee, (ii) to the
extent such information has become available to the public other than as a
result of a disclosure by or through the Borrower, the Servicer or their
Advisors and Representatives or (iii) to the extent it should be (A) required by
Applicable Law, or in connection with any legal or regulatory proceeding or
(B) requested by any Governmental Authority to

 

-110-



--------------------------------------------------------------------------------

disclose such information; provided, that, in the case of clause (iii) above,
the Borrower and the Servicer will use reasonable efforts to maintain
confidentiality and will (unless otherwise prohibited by Applicable Law) notify
the Administrative Agent and the affected Credit Party of its intention to make
any such disclosure prior to making such disclosure. Each of the Borrower and
the Servicer agrees to be responsible for any breach of this Section by its
Representatives and Advisors and agrees that its Representatives and Advisors
will be advised by it of the confidential nature of such information and
instructed to comply with this Section. Notwithstanding the foregoing, it is
expressly agreed that each of the Borrower, the Servicer and their respective
Affiliates may publish a press release or otherwise publicly announce the
existence and principal amount of the Commitments under this Agreement and the
transactions contemplated hereby; provided that the Administrative Agent shall
be provided a reasonable opportunity to review such press release or other
public announcement prior to its release and provide comment thereon; and
provided, further, that no such press release shall name or otherwise identify
the Administrative Agent, any other Credit Party or any of their respective
Affiliates without such Person’s prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed). Notwithstanding the foregoing,
the Borrower consents to the publication by the Administrative Agent or any
other Credit Party of a tombstone or similar advertising material relating to
the financing transactions contemplated by this Agreement.

(b) Each of the Administrative Agent and each other Credit Party, severally and
with respect to itself only, agrees to hold in confidence, and not disclose to
any Person, any confidential and proprietary information concerning the
Borrower, the Servicer and their respective Affiliates and their businesses or
the terms of this Agreement (including any fees payable in connection with this
Agreement or the other Transaction Documents), except as the Borrower or the
Servicer may have consented to in writing prior to any proposed disclosure;
provided, however, that it may disclose such information (i) to its Advisors and
Representatives and to any related Program Support Provider, (ii) to its
assignees and Participants and potential assignees and Participants and their
respective counsel on a need-to-know basis if they agree in writing to hold it
confidential, (iii) to the extent such information has become available to the
public other than as a result of a disclosure by or through it or its
Representatives or Advisors or any related Program Support Provider, (iv) to any
nationally recognized statistical rating organization in connection with
obtaining or maintaining the rating of any Conduit Lender’s Notes or as
contemplated by 17 CFR 240.17g-5(a)(3), (v) to the Borrower, the Servicer and
its Affiliates, Advisors and Representatives on a need-to-know basis if they
agree in writing to hold it confidential, (vi) at the request of a bank examiner
or other regulatory authority or in connection with an examination of any of the
Administrative Agent, any Group Agent or any Lender or their respective
Affiliates or Program Support Providers or (vii) to the extent it should be
(A) required by Applicable Law, or in connection with any legal or regulatory
proceeding, with notice to the Borrower to the extent permitted by Applicable
Law or (B) requested by any Governmental Authority to disclose such information;
provided, that, in the case of clause (vii) above, the Administrative Agent,
each Group Agent and each Lender will use reasonable efforts to maintain
confidentiality and will (unless otherwise prohibited by Applicable Law) notify
the Borrower and the Servicer of its making any such disclosure as promptly as
reasonably practicable thereafter. Each of the Administrative Agent and each
other Credit Party, severally and with respect to itself only, agrees that any
confidential and proprietary information concerning the Borrower, the Servicer
and their respective Affiliates and their businesses or the terms of this
Agreement (including any fees payable in connection with

 

-111-



--------------------------------------------------------------------------------

this Agreement or the other Transaction Documents) shall be used only in
connection with this Agreement and the other Transaction Documents. Each of the
Administrative Agent, each Group Agent and each Lender, severally and with
respect to itself only, agrees to be responsible for any breach of this
Section by its Representatives, Advisors and Program Support Providers and
agrees that its Representatives, Advisors and Program Support Providers will be
advised by it of the confidential nature of such information and shall agree to
comply with this Section.

(c) As used in this Section, (i) “Advisors” means, with respect to any Person,
such Person’s accountants, attorneys and other confidential advisors and
(ii) “Representatives” means, with respect to any Person, such Person’s
Affiliates, Subsidiaries, directors, managers, officers, employees, members,
investors, financing sources (other than any Credit Party), insurers,
professional advisors, representatives and agents; provided that such persons
shall not be deemed to Representatives of a Person unless (and solely to the
extent that) confidential information is furnished to such person.

(d) Notwithstanding the foregoing, to the extent not inconsistent with
applicable securities laws, each party hereto (and each of its employees,
representatives or other agents) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure (as defined in
Section 1.6011-4 of the Treasury Regulations and applicable state and local tax
law) of the transactions contemplated by the Transaction Documents and all
materials of any kind (including opinions or other tax analyses) that are
provided to such Person relating to such tax treatment and tax structure.

Section 14.07. GOVERNING LAW. THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE
PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF
ADMINISTRATIVE AGENT OR ANY LENDER IN THE COLLATERAL IS GOVERNED BY THE LAWS OF
A JURISDICTION OTHER THAN THE STATE OF NEW YORK).

Section 14.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.

Section 14.09. Integration; Binding Effect; Survival of Termination. This
Agreement and the other Transaction Documents contain the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms and shall remain
in full force and effect until the Final Payout Date; provided, however, that
the provisions of Sections 5.01, 5.02, 5.03, 11.04, 11.06, 12.04, 13.01, 13.02,
14.04, 14.05, 14.07, 14.09, 14.11 and 14.13 shall survive any termination of
this Agreement.

 

-112-



--------------------------------------------------------------------------------

Section 14.10. Consent to Jurisdiction. (a) Each party hereto hereby irrevocably
submits to the non-exclusive jurisdiction of any New York state or federal court
sitting in New York City, New York in any action or proceeding arising out of or
relating to this Agreement, and each party hereto hereby irrevocably agrees that
all claims in respect of such action or proceeding may be heard and determined
in such New York state court or, to the extent permitted by applicable law, in
such federal court. The parties hereto hereby irrevocably waive, to the fullest
extent they may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding. The parties hereto agree that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(b) Each of the Borrower and the Servicer consents to the service of any and all
process in any such action or proceeding by the mailing of copies of such
process to it at its address specified in Section 14.02. Nothing in this
Section 14.10 shall affect the right of the Administrative Agent or any other
Credit Party to serve legal process in any other manner permitted by applicable
law.

Section 14.11. Waiver of Jury Trial. Each party hereto hereby waives, to the
maximum extent permitted by applicable law, trial by jury in any judicial
proceeding involving, directly or indirectly, any matter (whether sounding in
tort, contract or otherwise) in any way arising out of, related to, or connected
with this Agreement or any other Transaction Document.

Section 14.12. Ratable Payments. If any Credit Party, whether by setoff or
otherwise, has payment made to it with respect to any Borrower Obligations in a
greater proportion than that received by any other Credit Party entitled to
receive a ratable share of such Borrower Obligations, such Credit Party agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of such Borrower Obligations held by the other Credit Parties so that
after such purchase each Credit Party will hold its ratable proportion of such
Borrower Obligations; provided that if all or any portion of such excess amount
is thereafter recovered from such Credit Party, such purchase shall be rescinded
and the purchase price restored to the extent of such recovery, but without
interest.

Section 14.13. Limitation of Liability. (a) No claim may be made by the Borrower
or any Affiliate thereof or any other Person against any Credit Party or their
respective Affiliates, members, directors, officers, employees, incorporators,
attorneys or agents for any special, indirect, consequential or punitive damages
in respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement or
any other Transaction Document, or any act, omission or event occurring in
connection herewith or therewith; and each of the Borrower and the Servicer
hereby waives, releases, and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor. None of the Credit Parties and their respective Affiliates shall
have any liability to the Borrower or any Affiliate thereof or any other Person
asserting claims on behalf of or in right of the Borrower or any Affiliate
thereof in connection with or as a result of this

 

-113-



--------------------------------------------------------------------------------

Agreement or any other Transaction Document or the transactions contemplated
hereby or thereby, except to the extent that any losses, claims, damages,
liabilities or expenses incurred by the Borrower or any Affiliate thereof result
from the gross negligence or willful misconduct of such Credit Party in
performing its duties and obligations hereunder and under the other Transaction
Documents to which it is a party.

(b) The obligations of the Administrative Agent and each of the other Credit
Parties under this Agreement and each of the Transaction Documents are solely
the corporate obligations of such Person. No recourse shall be had for any
obligation or claim arising out of or based upon this Agreement or any other
Transaction Document against any member, director, officer, employee or
incorporator of any such Person.

Section 14.14. Intent of the Parties. The Borrower has structured this Agreement
with the intention that the Loans and the obligations of the Borrower hereunder
will be treated under United States federal, and applicable state, local and
foreign tax law as debt (the “Intended Tax Treatment”). The Borrower, the
Servicer, the Administrative Agent and the other Credit Parties agree to file no
tax return, or take any action, inconsistent with the Intended Tax Treatment
unless required by applicable law. Each assignee and each Participant acquiring
an interest in a Credit Extension, by its acceptance of such assignment or
participation, agrees to comply with the immediately preceding sentence.

Section 14.15. USA Patriot Act. Each of the Administrative Agent and each of the
other Credit Parties hereby notifies the Borrower and the Servicer that pursuant
to the requirements of the PATRIOT Act, the Administrative Agent and the other
Credit Parties may be required to obtain, verify and record information that
identifies the Borrower, the Servicer and the Performance Guarantor, which
information includes the name, address, tax identification number and other
information regarding the Borrower and the Servicer that will allow the
Administrative Agent and the other Credit Parties to identify the Borrower, the
Servicer and the Performance Guarantor in accordance with the PATRIOT Act. This
notice is given in accordance with the requirements of the PATRIOT Act. Each of
the Borrower, the Servicer and the Performance Guarantor agrees to provide the
Administrative Agent and each other Credit Parties, from time to time, with all
documentation and other information required by bank regulatory authorities
under “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the PATRIOT Act.

Section 14.16. Right of Setoff. Each Credit Party is hereby authorized (in
addition to any other rights it may have), at any time during the continuance of
an Event of Default, to setoff, appropriate and apply (without presentment,
demand, protest or other notice which are hereby expressly waived) any deposits
and any other indebtedness held or owing by such Credit Party (including by any
branches or agencies of such Credit Party) to, or for the account of, the
Borrower or the Servicer against amounts owing by the Borrower or the Servicer
hereunder (even if contingent or unmatured); provided that such Credit Party
shall notify the Borrower or the Servicer, as applicable, promptly following
such setoff.

 

-114-



--------------------------------------------------------------------------------

Section 14.17. Severability. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 14.18. Mutual Negotiations. This Agreement and the other Transaction
Documents are the product of mutual negotiations by the parties thereto and
their counsel, and no party shall be deemed the draftsperson of this Agreement
or any other Transaction Document or any provision hereof or thereof or to have
provided the same. Accordingly, in the event of any inconsistency or ambiguity
of any provision of this Agreement or any other Transaction Document, such
inconsistency or ambiguity shall not be interpreted against any party because of
such party’s involvement in the drafting thereof.

Section 14.19. Captions and Cross References. The various captions (including
the table of contents) in this Agreement are provided solely for convenience of
reference and shall not affect the meaning or interpretation of any provision of
this Agreement. Unless otherwise indicated, references in this Agreement to any
Section, Schedule or Exhibit are to such Section Schedule or Exhibit to this
Agreement, as the case may be, and references in any Section, subsection, or
clause to any subsection, clause or subclause are to such subsection, clause or
subclause of such Section, subsection or clause.

[SIGNATURE PAGES FOLLOW]

 

-115-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

DCP RECEIVABLES LLC,
as the Borrower

By:  

/s/ Sean P. O’Brien

Name:   Sean P. O’Brien Title:   Group Vice President and Chief Financial
Officer

DCP MIDSTREAM, LP,
as the Servicer

By: DCP Midstream GP, LP, its general partner By: DCP Midstream GP, LLC, its
general partner By:  

/s/ Sean P. O’Brien

Name:   Sean P. O’Brien Title:   Group Vice President and Chief Financial
Officer

[Signature Page to Receivables Financing Agreement]



--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent

By:  

/s/ Michael Brown

Name:   Michael Brown Title:   Senior Vice President

PNC BANK, NATIONAL ASSOCIATION,
as Group Agent for the PNC Group

By:  

/s/ Michael Brown

Name:   Michael Brown Title:   Senior Vice President

PNC BANK, NATIONAL ASSOCIATION,
as a Committed Lender

By:  

/s/ Michael Brown

Name:   Michael Brown Title:   Senior Vice President

PNC CAPITAL MARKETS LLC,
as Structuring Agent

By:  

/s/ Michael Brown

Name:   Michael Brown Title:   Managing Director

[Signature Page to Receivables Financing Agreement]



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF [LOAN REQUEST][LC REQUEST]

[LETTERHEAD OF BORROWER]

[Date]

[Administrative Agent]

[Group Agents]

Re:                                                               
                       [Loan Request] [LC Request]

Ladies and Gentlemen:

Reference is hereby made to that certain Receivables Financing Agreement, dated
as of August 13, 2018 among DCP Receivables LLC (the “Borrower”), DCP Midstream,
LP, as Servicer (the “Servicer”), the Lenders party thereto, the Group Agents
party thereto and PNC Bank, National Association, as Administrative Agent (in
such capacity, the “Administrative Agent”) (as amended, supplemented or
otherwise modified from time to time, the “Agreement”). Capitalized terms used
in this Loan Request and not otherwise defined herein shall have the meanings
assigned thereto in the Agreement.

[This letter constitutes a Loan Request pursuant to Section 2.02(a) of the
Agreement. The Borrower hereby request a Loan in the amount of [$            ]
to be made on [            , 201    ] (of which $[        ] will be funded by
the PNC Group, and $[        ] will be funded by the          Group). The
proceeds of such Loan should be deposited to [Account number], at [Name, Address
and ABA Number of Bank]. After giving effect to such Loan, the Aggregate Capital
will be [$                ].]

[This letter constitutes an LC Request pursuant to Section 3.02(a) of the
Agreement. The Borrower hereby request that the LC Bank issue a Letter of Credit
with a face amount of [$            ] on [            , 201    ]. After giving
effect to such issuance, the LC Participation Amount will be [$            ].]

The Borrower hereby represents and warrants as of the date hereof, and after
giving effect to such Credit Extension, as follows:

(i) the representations and warranties of the Borrower and the Servicer
contained in Sections 7.01 and 7.02 of the Agreement are true and correct in all
material respects on and as of the date of such Credit Extension as though made
on and as of such date unless such representations and warranties by their terms
refer to an earlier date, in which case they shall be true and correct in all
material respects on and as of such earlier date;

 

A-1-1



--------------------------------------------------------------------------------

(ii) no Event of Default or Unmatured Event of Default has occurred and is
continuing, and no Event of Default or Unmatured Event of Default would result
from such Credit Extension;

(iii) no Borrowing Base Deficit exists or would exist after giving effect to
such Credit Extension; and

(iv) the Termination Date has not occurred.

 

A-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this letter by its duly
authorized officer as of the date first above written.

 

Very truly yours, DCP RECEIVABLES LLC By:  

 

  Name:   Title:

 

A-1-3



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF LETTER OF CREDIT APPLICATION

(Attached)

 

A-2-1



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT]

Dated as of                    , 201    

SECTION 1.

 

Commitment assigned:

   $[        ]

Assignor’s remaining Commitment:

   $[        ]

Capital allocable to Commitment assigned:

   $[        ]

Assignor’s remaining Capital:

   $[        ]

Interest (if any) allocable to Capital assigned:

   $[        ]

Interest (if any) allocable to Assignor’s remaining Capital:

   $[        ]

SECTION 2.

Effective Date of this Assignment and Acceptance Agreement:
[                        ]

Upon execution and delivery of this Assignment and Acceptance Agreement by the
assignee and the assignor and the satisfaction of the other conditions to
assignment specified in Section 14.03(b) of the Agreement (as defined below),
from and after the effective date specified above, the assignee shall become a
party to, and, to the extent of the rights and obligations thereunder being
assigned to it pursuant to this Assignment and Acceptance Agreement, shall have
the rights and obligations of a Committed Lender under that certain Receivables
Financing Agreement, dated as of August 13, 2018 among DCP Receivables LLC, as
Borrower, DCP Midstream, LP, as Servicer, the Lenders party thereto, the Group
Agents party thereto and PNC Bank, National Association, as Administrative Agent
(as amended, supplemented or otherwise modified from time to time, the
“Agreement”).

[Signature Pages Follow]

 

B-1



--------------------------------------------------------------------------------

ASSIGNOR: [________________________] By:  

     

  Name:   Title: ASSIGNEE: [_________________________] By:  

                              

  Name:   Title: [Address]

 

Accepted as of date first above

written:

PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent

By:  

     

  Name:   Title:

DCP RECEIVABLES LLC,
as Borrower

By:  

                              

  Name:   Title:

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF ASSUMPTION AGREEMENT]

THIS ASSUMPTION AGREEMENT (this “Agreement”), dated as of [                ,
            ], is among DCP Receivables LLC (the “Borrower”),
[                ], as conduit lender (the “[            ] Conduit Lender”),
[                ], as the Related Committed Lender (the “[            ]
Committed Lender” and together with the Conduit Lender, the “[            ]
Lenders”), and [                ], as group agent for the [_____] Lenders (the
“[                ] Group Agent” and together with the [            ] Lenders,
the “[            ] Group”).

BACKGROUND

The Borrower and various others are parties to a certain Receivables Financing
Agreement, dated as of August 13, 2018 (as amended through the date hereof and
as the same may be amended, amended and restated, supplemented or otherwise
modified from time to time, the “Receivables Financing Agreement”). Capitalized
terms used and not otherwise defined herein have the respective meaning assigned
to such terms in the Receivables Financing Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:

Section 1. This letter constitutes an Assumption Agreement pursuant to
Section 14.03(i) of the Receivables Financing Agreement. The Borrower desires
[the [            ] Lenders] [the [                ] Committed Lender] to
[become a Group] [increase its existing Commitment] under the Receivables
Financing Agreement, and upon the terms and subject to the conditions set forth
in the Receivables Financing Agreement, the [[            ] Lenders]
[[                ] Committed Lender] agree[s] to [become Lenders within a Group
thereunder] [increase its Commitment to the amount set forth as its “Commitment”
under the signature of such [            ] Committed Lender hereto].

The Borrower hereby represents and warrants to the [                ] Lenders
and the [                ] Group Agent as of the date hereof, as follows:

(i) the representations and warranties of the Borrower contained in Section 7.01
of the Receivables Financing Agreement are true and correct on and as of such
date as though made on and as of such date;

(ii) no Event of Default or Unmatured Event of Default has occurred and is
continuing, or would result from the assumption contemplated hereby; and

(iii) the Termination Date shall not have occurred.

Section 2. Upon execution and delivery of this Agreement by the Borrower and
each member of the [                ] Group, satisfaction of the other
conditions with respect to the addition of a Group specified in Section 14.03(i)
of the Receivables Financing Agreement (including the written consent of the
Administrative Agent and the Majority Group Agents) and receipt by the

 

C-1



--------------------------------------------------------------------------------

Administrative Agent of counterparts of this Agreement (whether by facsimile or
otherwise) executed by each of the parties hereto, [the [            ] Lenders
shall become a party to, and have the rights and obligations of Lenders under,
the Receivables Financing Agreement and the “Commitment” with respect to the
Committed Lenders in such Group as shall be as set forth under the signature of
each such Committed Lender hereto] [the [                ] Committed Lender
shall increase its Commitment to the amount set forth as the “Commitment” under
the signature of the [            ] Committed Lender hereto].

Section 3. Each party hereto hereby covenants and agrees that it will not
institute against, or join any other Person in instituting against, any Conduit
Lender, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, for one year and one day after the latest maturing commercial paper notes
or other senior indebtedness issued by such Conduit Lender is paid in full. The
covenant contained in this paragraph shall survive any termination of the
Receivables Financing Agreement.

Section 4. THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES
HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), BUT WITHOUT REGARD TO ANY OTHER
CONFLICTS OF LAW PROVISIONS THEREOF. This Agreement may not be amended or
supplemented except pursuant to a writing signed be each of the parties hereto
and may not be waived except pursuant to a writing signed by the party to be
charged. This Agreement may be executed in counterparts, and by the different
parties on different counterparts, each of which shall constitute an original,
but all together shall constitute one and the same agreement.

(Signature Pages Follow)

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.

 

[___________],
as a Conduit Lender

By:  

 

  Name Printed:                                   
                                  Title:                                     
                                             [Address]

[___________],
as a Committed Lender

By:  

 

  Name Printed:                                   
                                  Title:                                     
                                             [Address] [Commitment]

[_____________],
as Group Agent for [_________]

By:  

 

  Name Printed:                                   
                                  Title:                                     
                                               [Address]

 

C-3



--------------------------------------------------------------------------------

DCP Receivables LLC,
as Borrower

By:                                                                            
  Name Printed:                                                   
Title:                                                               

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF REDUCTION NOTICE

[LETTERHEAD OF BORROWER]

[Date]

[Administrative Agent]

[Group Agents]

Re:                                          
                                                Reduction Notice

Ladies and Gentlemen:

Reference is hereby made to that certain Receivables Financing Agreement, dated
as of August 13, 2018 among DCP Receivables LLC (the “Borrower”), DCP Midstream,
LP, as Servicer (the “Servicer”), the Lenders party thereto, the Group Agents
party thereto and PNC Bank, National Association, as Administrative Agent (in
such capacity, the “Administrative Agent”) (as amended, supplemented or
otherwise modified from time to time, the “Agreement”). Capitalized terms used
in this Reduction Notice and not otherwise defined herein shall have the
meanings assigned thereto in the Agreement.

This letter constitutes a Reduction Notice pursuant to Section 2.02(d) of the
Agreement. The Borrower hereby notifies the Administrative Agent and the Group
Agents that it shall prepay the outstanding Capital of the Lenders in the amount
of [$            ] to be made on [            , 201        ]. After giving
effect to such prepayment, the Aggregate Capital will be [$            ].

The Borrower hereby represents and warrants as of the date hereof, and after
giving effect to such reduction, as follows:

(i) the representations and warranties of the Borrower and the Servicer
contained in Sections 7.01 and 7.02 of the Agreement are true and correct in all
material respects on and as of the date of such prepayment as though made on and
as of such date unless such representations and warranties by their terms refer
to an earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;

(ii) no Event of Default or Unmatured Event of Default has occurred and is
continuing, and no Event of Default or Unmatured Event of Default would result
from such prepayment;

(iii) no Borrowing Base Deficit exists or would exist after giving effect to
such prepayment; and

(iv) the Termination Date has not occurred.

 

D-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this letter by its duly
authorized officer as of the date first above written.

 

Very truly yours, DCP RECEIVABLES LLC By:  

                                              

  Name:   Title:

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

CREDIT AND COLLECTION POLICY

(On file with PNC)

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF MONTHLY INFORMATION PACKAGE

(Attached)

 

F-1-1



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF WEEKLY INFORMATION PACKAGE

(Attached)

 

F-2-1



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF DAILY INFORMATION PACKAGE

(Attached)

 

F-3-1



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF COMPLIANCE CERTIFICATE

To: PNC Bank, National Association, as Administrative Agent

This Compliance Certificate is furnished pursuant to that certain Receivables
Financing Agreement, dated as of August 13, 2018 among DCP Receivables LLC (the
“Borrower”), DCP Midstream, LP, as Servicer (the “Servicer”), the Lenders party
thereto, the Group Agents party thereto and PNC Bank, National Association, as
Administrative Agent (in such capacity, the “Administrative Agent”) (as amended,
supplemented or otherwise modified from time to time, the “Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                      of the Servicer.

2. I have reviewed the terms of the Agreement and each of the other Transaction
Documents and I have made, or have caused to be made under my supervision, a
detailed review of the transactions and condition of the Borrower during the
accounting period covered by the attached financial statements.

3. The examinations described in paragraph 2 above did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Event of Default or an Unmatured Event of Default, as each such term is defined
under the Agreement, during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate [,
except as set forth in paragraph 5 below].

4. Schedule I attached hereto sets forth financial statements of the Servicer
and its Subsidiaries for the period referenced on such Schedule I [and sets
forth the calculation of [insert financial covenants if applicable].]

[5. Described below are the exceptions, if any, to paragraph 3 above by listing,
in detail, the nature of the condition or event, the period during which it has
existed and the action which Borrower has taken, is taking, or proposes to take
with respect to each such condition or event:]

 

F-3-1



--------------------------------------------------------------------------------

The foregoing certifications are made and delivered this      day of
                    , 201    .

 

DCP MIDSTREAM, LP By: DCP Midstream GP, LP, its general partner By: DCP
Midstream GP, LLC, its general partner By:  

 

  Name:  

 

  Title:  

 

 

F-3-2



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

A. Schedule of Compliance as of                    , 201     with the Agreement.
Unless otherwise defined herein, the terms used in this Compliance Certificate
have the meanings ascribed thereto in the Agreement.

This schedule relates to the month ended:                     , 201    .

B. The following financial statements of the Servicer and its Subsidiaries for
the period ending on                     , 201    , are attached hereto:

C. The calculation of the             for the fiscal quarter ended
                    , 201     is set forth below:

 

G-I-1



--------------------------------------------------------------------------------

EXHIBIT H

CLOSING MEMORANDUM

(Attached)

 

H-1



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENTS

PNC GROUP

 

PARTY    CAPACITY    MAXIMUM COMMITMENT  

PNC

   Committed Lender    $ 200,000,000  

PNC

   LC Participant    $ 200,000,000  

PNC

   LC Bank      N/A  

PNC

   Group Agent      N/A  

 

Schedule I-1



--------------------------------------------------------------------------------

SCHEDULE II

LOCK-BOXES, COLLECTION ACCOUNTS AND COLLECTION ACCOUNT BANKS

 

Bank

  

Lockbox

  

Account and ABA Numbers

JPMorgan Chase Bank, N.A.      

Account Number:

 

Wire ABA#:

JPMorgan Chase Bank, N.A.      

Account Number:

 

Wire ABA#:

JPMorgan Chase Bank, N.A.      

Account Number:

 

Wire ABA#:

JPMorgan Chase Bank, N.A.      

Account Number:

 

Wire ABA#:

JPMorgan Chase Bank, N.A.      

Account Number:

 

Wire ABA#:

 

Schedule II-1



--------------------------------------------------------------------------------

SCHEDULE III

NOTICE ADDRESSES

(A) in the case of the Borrower, at the following address:

DCP Receivables LLC

370 17th St., Suite 2500

Denver, CO 80202

Attn: Chief Financial Officer

Telephone: (303) 633-2900

Facsimile: (303) 605-2226

with a copy to:

DCP Midstream, LP

370 17th St., Suite 2500

Denver, CO 80202

Attn: General Counsel

Telephone: (303) 633-2900

Facsimile: (303) 605-2226

(B) in the case of the Servicer, at the following address:

DCP Midstream, LP

370 17th St., Suite 2500

Denver, CO 80202

Attn: Chief Financial Officer

Telephone: (303) 633-2900

Facsimile: (303) 605-2226

(C) in the case of PNC or the Administrative Agent, at the following address:

PNC Bank, National Association

300 Fifth Avenue, Floor 11

Pittsburgh, PA 15222-2707

Attention: Brian Stanley

Telephone: (412) 768-2001

Facsimile: (412) 762-9184

with a copy to: ABFAdmin@pnc.com

(D) in the case of any other Person, at the address for such Person specified in
the other Transaction Documents; in each case, or at such other address as shall
be designated by such Person in a written notice to the other parties to this
Agreement.

 

Schedule III-1



--------------------------------------------------------------------------------

SCHEDULE IV

SPECIAL OBLIGORS

 

Special Obligor

   Percentage Limit  

Targa Resources Partners LP

     8.0 % 

 

Schedule IV-1



--------------------------------------------------------------------------------

SCHEDULE V

SUBJECT ORIGINATORS

1. DCP Mobile Bay Processing, LLC

2. National Helium, LLC

3. Centana Intrastate Pipeline, LLC

4. Fuels Cotton Valley Gathering, LLC

5. Dauphin Island Gathering Partners

6. EasTrans, LLC

7. DCP Guadalupe Pipeline, LLC

8. Gas Supply Resources LLC

9. DCP East Texas Gathering, LLC

10. DCP Assets Holding, LP

11. DCP Tolar Gas Service, LLC

12. Cimarron River Pipeline, LLC

13. DCP Michigan Pipeline & Processing, LLC

14. DCP Grands Lacs LLC

15. DCP Litchfield LLC

16. DCP Saginaw Bay Lateral LLC

17. DCP Michigan Holdings LLC

18. DCP Black Lake Holdings, LP

19. Marysville Hydrocarbons LLC

20. DCP South Central Texas LLC

 

Schedule V-1